Exhibit 10.1















MASTER REPURCHASE AND SECURITIES CONTRACT AGREEMENT
among
MORGAN STANLEY BANK, N.A.
as Buyer
and
MS LOAN NT-I, LLC
as Seller






--------------------------------------------------------------------------------

TABLE OF CONTENTS



 
 
Page
1.
APPLICABILITY
1
2.
DEFINITIONS
1
3.
INITIATION; CONFIRMATION; TERMINATION; FEES
21
4.
MANDATORY PAYMENT OR DELIVERY OF ADDITIONAL ASSETS
29
5.
INCOME PAYMENTS AND PRINCIPAL PAYMENTS
30
6.
SECURITY INTEREST
32
7.
PAYMENT, TRANSFER AND CUSTODY
33
8.
CERTAIN RIGHTS OF BUYER WITH RESPECT TO THE PURCHASED ASSETS
37
9.
EXTENSION OF FACILITY TERMINATION DATE; REDUCTION OF FACILITY AMOUNT
37
10.
REPRESENTATIONS
38
11.
NEGATIVE COVENANTS OF SELLER
42
12.
AFFIRMATIVE COVENANTS OF SELLER
44
13.
SINGLE-PURPOSE ENTITY
48
14.
EVENTS OF DEFAULT; REMEDIES
50
15.
SINGLE AGREEMENT
54
16.
NOTICES AND OTHER COMMUNICATIONS
54
17.
NON-ASSIGNABILITY
54
18.
GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL, ETC
56
19.
NO RELIANCE; DISCLAIMERS
57
20.
INDEMNITY AND EXPENSES
58
21.
DUE DILIGENCE
59
22.
SERVICING
60
23.
TREATMENT FOR TAX PURPOSES
60
24.
INTENT
61
25.
DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS
62
26.
SETOFF RIGHTS
62
27.
MISCELLANEOUS
62




1



--------------------------------------------------------------------------------




SCHEDULES
SCHEDULE 1
Maximum Purchase Percentage
SCHEDULE 2
Purchased Asset Information
 
 
EXHIBITS
 
 
EXHIBIT I
Form of Confirmation
EXHIBIT II-1
Form of Power of Attorney to Buyer
EXHIBIT II-2
Form of Power of Attorney to Seller
EXHIBIT III
Representations and Warranties Regarding the Purchased Assets
EXHIBIT IV
Form of Bailee Agreement
EXHIBIT V
Authorized Representatives of Seller
 
 
ANNEXES
 
 
ANNEX I
Names and Addresses for Communications Between Parties
ANNEX II
Wiring Instructions






2



--------------------------------------------------------------------------------




MASTER REPURCHASE AND SECURITIES CONTRACT AGREEMENT
This Master Repurchase and Securities Contract Agreement (this “Agreement”) is
dated as of October 13, 2015 and is made by and among MORGAN STANLEY BANK, N.A.,
as buyer (“Buyer”) and MS LOAN NT-I, LLC, a Delaware limited liability company,
as seller (“Seller”).
1.
APPLICABILITY

From time to time the parties hereto may enter into transactions in which Seller
agrees to transfer to Buyer one or more Eligible Assets, on a servicing-released
basis, against the transfer of funds by Buyer, with a simultaneous agreement by
Buyer to transfer to Seller such Eligible Assets at a date certain (or such
earlier date, in accordance with the terms hereof), against the transfer of
funds by Seller to Buyer. Each such transaction involving the transfer of an
Eligible Asset from Seller to Buyer shall be referred to herein as a
“Transaction” and, unless otherwise agreed in writing, shall be governed by this
Agreement.
2.
DEFINITIONS

Capitalized terms in this Agreement shall have the respective meanings set forth
below:
“1934 Act” shall mean the Securities Exchange Act of 1934, as amended.
“AB Mortgage Loan” shall mean a Mortgage Loan evidenced by two or more senior
and subordinate Mortgage Notes.
“Accelerated Repurchase Date” shall have the meaning specified in Section
14(b)(i) of this Agreement.
“Act of Insolvency” shall mean, with respect to any Person, (1) the filing of a
decree or order for relief by a court having jurisdiction over such Person or
any substantial part of its assets or property in an involuntary case under any
applicable Insolvency Law now or hereafter in effect, or appointing a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its assets or property, or ordering
the winding–up or liquidation of such Person’s affairs, and such decree or order
shall remain unstayed and in effect for a period of sixty (60) days, (1) the
commencement by such Person of a voluntary case under any applicable Insolvency
Law now or hereafter in effect, (1) the consent by such Person to the entry of
an order for relief in an involuntary case under any Insolvency Law, (1) the
consent by such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its assets or property, (1) the
making by such Person of any general assignment for the benefit of creditors,
(1) the admission in a legal proceeding or otherwise in writing of the inability
of such Person to pay its debts or discharge its financial obligations generally
as they become due or mature, (1) the failure by such Person generally to pay
its debts as they become due, (1) the taking of any action by any Governmental
Authority or agency or any Person, agency or entity acting or purporting to act
under Governmental Authority to condemn, seize or appropriate, or to assume
custody or control of, all or any substantial part of the property of such
Person, or shall have taken any action to displace the management of such Person
or to curtail its authority in the conduct of a material portion of the business
of such Person, or (1) the taking of action by such Person in furtherance of any
of the foregoing.
“Adjusted Leverage Ratio” shall mean, with respect to any Person as of any date,
the ratio of such Person’s (1) Total Indebtedness to (1) Total Equity as of such
date.




--------------------------------------------------------------------------------




“Affiliate” shall mean, when used with respect to any specified Person, any
other Person directly or indirectly Controlling, Controlled by, or under common
Control with, such Person.
“Affiliated Hedge Counterparty” shall mean Morgan Stanley Bank, N.A., or any
Affiliate thereof, in its capacity as a party to any Hedging Transaction with
Seller.
“Aggregate Repurchase Price” shall mean, as of any date of determination, the
aggregate Repurchase Price (excluding any accrued and unpaid Price Differential)
of all Purchased Assets outstanding as of such date.
“Agreement” shall have the meaning specified in the introductory paragraph
hereto.
“Alternative Rate” shall have the meaning specified in Section 3(k) of this
Agreement.
“Alternative Rate Transaction” shall mean, with respect to any Pricing Period or
(other applicable period), any Transaction with respect to which the Pricing
Rate for such Pricing Period (or other applicable period) is determined with
reference to the Alternative Rate.
“Annual Fee” shall have the meaning specified in the Fee Letter.
“Applicable Spread” shall have the meaning specified in the Fee Letter.
“Appraisal” shall mean an appraisal of any Eligible Property prepared by a
licensed Independent Appraiser approved by Buyer in its reasonable discretion,
in accordance with the Uniform Standards of Professional Appraisal Practice of
the Appraisal Foundation, in compliance with the requirements of Title 11 of the
Financial Institutions Reform, Recovery and Enforcement Act of 1989 and
utilizing customary valuation methods, such as the income, sales/market or cost
approaches, as any of the same may be updated by recertification from time to
time by the appraiser performing such Appraisal.
“Asset Base Component” shall mean, as of any date of determination, with respect
to each Purchased Asset, the product of (1) its Market Value, multiplied by (1)
the Maximum Purchase Percentage applicable to such Purchased Asset as set forth
in the related Confirmation.
“Assignment of Leases” shall mean, with respect to any Purchased Asset that is a
Mortgage Loan, any assignment of leases, rents and profits or equivalent
instrument, whether contained in the related Mortgage or executed separately,
assigning to the holder or holders of such Mortgage all of the related
Mortgagor’s interest in the leases, rents and profits derived from the
ownership, operation, leasing or disposition of all or a portion of the related
Mortgaged Property as security for repayment of such Purchased Asset.
“Assignment of Mortgage” shall mean, with respect to any Purchased Asset that is
a Mortgage Loan, an assignment of the mortgage, notice of transfer or equivalent
instrument in recordable form, sufficient under the laws of the jurisdiction
wherein the related property is located to reflect the assignment and pledge of
the Mortgage, subject to the terms of this Agreement.
“Bailee” shall mean such third party as Buyer and Seller shall mutually approve
in their sole discretion.
“Bailee Agreement” shall mean a Bailee Agreement among Seller, Buyer and Bailee
in the form of Exhibit IV hereto.

2



--------------------------------------------------------------------------------




“Bailee Delivery Failure” shall have the meaning specified in the Bailee
Agreement.
“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended,
modified or replaced from time to time.
“Business Day” shall mean (1) any day other than (1) a Saturday or Sunday and
(1) a day on which the New York Stock Exchange, the Federal Reserve Bank of New
York, Custodian or Buyer is authorized or obligated by law or executive order to
be closed, and (1) with respect to Pricing Rate Reset Date, a day on which banks
are open for dealing in foreign currency and exchange in London.
“Buyer” shall have the meaning specified in the introductory paragraph hereto.
“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person or entity as lessee that, in
conformity with GAAP, is accounted for as a capital lease on the balance sheet
of that Person or entity.
“Cash Equivalents” shall mean, as of any date of determination (1) marketable
securities (1) issued or the principal and interest of which are directly and
unconditionally guaranteed by the United States or (1) issued by any agency of
the United States, the obligations of which are backed by the full faith and
credit of the United States and (1) time deposits, certificates of deposit,
money market accounts or banker’s acceptances of any investment grade rated
commercial bank, in each case which mature within ninety (90) days after such
date of determination.
“Cause” shall mean, with respect to an Independent Director, any of the
following: (1) acts or omissions by such Independent Director that constitute
willful disregard of, or bad faith or gross negligence with respect to, the
Independent Director’s duties with respect to Seller’s obligations under this
Agreement, (1) such Independent Director has engaged in or has been charged
with, or has been convicted of, fraud or other acts constituting a crime under
any law applicable to such Independent Director, (1) such Independent Director
is unable to perform his or her duties as Independent Director due to death,
disability or incapacity, or (1) such Independent Director no longer meets the
definition of “Independent Director” in Section 2 of this Agreement.
“Change of Control” shall mean any of the following events shall have occurred
without the prior written approval of Buyer: at any time: (1) Manager or a
Controlled Affiliate thereof shall cease to be the manager or advisor of Parent
Guarantor; (1) any “person” or “group” (within the meaning of Section 13(d) or
14(d) of the 1934 Act) shall become, or obtain rights (whether by means of
warrants, options or otherwise) to become, the beneficial owner, directly or
indirectly, of 49% or more of the total voting power of all classes of ownership
interests of Parent Guarantor, Operating Partnership or Manager, entitled to
vote generally in the election of the directors (or the applicable equivalent)
of any such Person; (1) Parent Guarantor shall cease to own, of record and
beneficially, directly or indirectly, 51% or more of the ownership interests of
Operating Partnership and Control Operating Partnership; or (1) Operating
Partnership shall cease to own, of record and beneficially, directly or
indirectly, 100% of the ownership interests in Seller.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Collection Period” shall mean, with respect to the Remittance Date in any
month, the period beginning on the Remittance Date in the preceding month to and
including the calendar day immediately preceding such Remittance Date.

3



--------------------------------------------------------------------------------




“Concentration Limit” shall mean, with respect to any New Asset, (1) the
original Purchase Price of such New Asset does not exceed 40% of the Facility
Amount and (1) after giving effect to the purchase of such New Asset, the
aggregate Purchase Price of Purchased Assets secured by hospitality properties
shall not exceed 40% of the Facility Amount.
“Confirmation” shall have the meaning specified in Section 3(d) of this
Agreement.
“Control” shall mean, with respect to any Person, the possession of the direct
or indirect power to direct or cause the direction of the management or policies
of such Person, whether through the ability to exercise voting power, by
contract or otherwise. “Controlling” and “Controlled” and “under common Control”
have correlative meanings.
“Controlled Account” shall have the meaning specified in Section 5(a) of this
Agreement.
“Controlled Account Agreement” shall mean the Controlled Account Agreement
executed by Buyer Seller and Depository Bank (and any successor thereto or
replacement thereof executed by Buyer, Seller and Depository Bank).
“Custodial Agreement” shall mean the Custodial Agreement, dated as of October
13, 2015, entered into by and among Custodian, Seller and Buyer, as the same may
be amended, supplemented or otherwise modified from time to time.
“Custodian” shall mean Wells Fargo Bank, N.A., or any successor custodian
appointed by Buyer and reasonably acceptable to Seller, or appointed by Buyer in
Buyer’s sole discretion during the continuance of an Event of Default.
“Debt Yield Ratio” shall mean, with respect to any Eligible Property directly or
indirectly securing a New Asset, the quotient (expressed as a percentage) of (1)
net operating income for the trailing 12-month period for the most recently
ended fiscal quarter, divided by (1) the total amount of indebtedness secured
directly or indirectly by such Eligible Property that is senior to or pari passu
with such New Asset.
“Default” shall mean any event that, with the giving of notice, the passage of
the applicable cure period, or both, would constitute an Event of Default.
“Defaulted Asset” shall mean any Purchased Asset as to which (1) there is a
material breach beyond any applicable notice and cure period of a representation
or warranty by Seller under Exhibit III attached hereto (without regard to any
knowledge qualifier therein) other than permitted exceptions in the applicable
Confirmation, (1) a default has occurred and is continuing beyond any applicable
notice and cure period under the related Purchased Asset Documents in the
payment when due of any scheduled payment of interest or principal or any other
amounts due under the Purchased Asset Documents, (1) the occurrence and
continuance of any other “event of default” as defined under the related
Purchased Asset Documents, (1) to the extent that the related Transaction is
deemed to be a loan under federal, state or local law, Buyer ceases to have a
first priority perfected security interest in the related Purchased Asset, (1) a
Significant Modification has been made without the consent of Buyer pursuant to
this Agreement, (1) the related Purchased Asset File or any portion thereof is
subject to a continuing Bailee Delivery Failure or has been released from the
possession of Custodian under the Custodial Agreement to anyone other than Buyer
or any Affiliate of Buyer except in accordance with the terms of the Custodial
Agreement or (1) upon the occurrence of any Act of Insolvency with respect to
any co-participant or any other person having an interest in such Purchased
Asset or any related Mortgaged Property that is senior to, or pari passu with,
in right of payment or priority with the rights of Buyer in such Purchased
Asset.

4



--------------------------------------------------------------------------------




“Depository Bank” shall mean Bank of America, N.A., or any successor depository
bank appointed by Buyer and reasonably acceptable to Seller, or appointed by
Buyer in Buyer’s sole discretion during the continuance of an Event of Default.
“Diligence Fees” shall mean fees, costs and expenses payable by Seller to Buyer
in respect of Buyer’s reasonable, out-of-pocket fees, costs and expenses (other
than legal expenses) incurred in connection with its review of the Diligence
Materials hereunder and Buyer’s continuing due diligence reviews of Purchased
Assets pursuant to Section 21 or otherwise hereunder; provided, however, that,
so long as no Event of Default is continuing, such fees, costs and expenses
(other than the cost of appraisals and legal expenses) of Buyer shall not exceed
$10,000 per annum without the prior written consent of Seller.
“Diligence Materials” shall mean, with respect to any New Asset, the related
Preliminary Due Diligence Package together with the related Supplemental Due
Diligence Package.
“Disclosing Party” shall have the meaning specified in Section 27(a) hereof.
“Draft Appraisal” shall mean a short form appraisal, “letter opinion of value”,
or any other form of draft appraisal reasonably acceptable to Buyer.
“Early Repurchase Date” shall have the meaning specified in Section 3(h) of this
Agreement.
“EBITDA” shall mean, with respect to any Person and for any Test Period, an
amount equal to the sum of (a) MFFO, (b) stock-based compensation expenses, (c)
non-cash reserves and (d) Fixed Charges.
“EBITDA to Fixed Charges Ratio” shall mean, with respect to any Person as of any
date, the ratio of (1) the sum of EBITDA for such Person to (1) Fixed Charges
for such Person as of such date.
“Eligible Assets” shall mean (1) performing Mortgage Loans and Participation
Interests (1) acceptable to Buyer in the exercise of its sole good faith
discretion, (1) secured directly by an Eligible Property, (1) which have a term
equal to or less than ten (10) years (assuming exercise of all extension
options), (1) as to which the applicable representations and warranties set
forth in Exhibit III are true and correct as of the applicable Purchase Date
unless otherwise disclosed in the Exception Report delivered to Buyer on or
prior to such Purchase Date, (1) that do not require any Hedging Transaction or
have a Hedging Transaction acceptable to Buyer in Buyer’s sole good faith
discretion, (1) that have a maximum LTV not in excess of 80%, (1) that have an
original principal balance of not less than $5,000,000, (1) that is not a
Defaulted Asset and (1) that are not subject to restrictions on transfer of
lender’s interest therein (other than customary “qualified transferee”
requirements) and (1) such other commercial mortgage loan debt instruments
acceptable to Buyer in Buyer’s sole good faith discretion; in each case,
acceptable to Buyer in Buyer’s sole good faith discretion on a case-by-case
basis.
“Eligible Property” shall mean a property that is a multifamily, office, retail,
industrial, hospitality, self-storage, such other property type acceptable to
Buyer in the exercise of its sole discretion or any combination thereof.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

5



--------------------------------------------------------------------------------




“ERISA Affiliate” shall mean any corporation or trade or business (whether or
not incorporated) that is a member of any group of organizations described in
(1) Section 414(b) or (c) of the Code or Section 4001(b) of ERISA of which
Seller is a member at any relevant time or (1) solely for purposes of the lien
created under Section 302(f) of ERISA and Section 412(n) of the Code, described
in Section 414(m) or (o) of the Code of which Seller is a member.
“Event of Default” shall have the meaning specified in Section 14(a).
“Exception Report” shall have the meaning specified in Section 3(c)(viii).
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to Buyer or required to be withheld or deducted from a payment to Buyer,
(1) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (1) imposed as a result of Buyer
being organized under the laws of, or having its principal office or the office
from which it books the Transaction located in, the jurisdiction imposing such
Tax (or any political subdivision thereof), or (1) that are Other Connection
Taxes, (1) withholding Taxes imposed on amounts payable to or for the account of
Buyer or an assignee pursuant to a law in effect as of the date on which such
Person (1) becomes a party to this Agreement, (1) changes the office from which
it books the Transactions or (1) where Buyer is treated as a partnership for tax
purposes and the tax status of a partner in such partnership is determinative of
the obligation to pay Taxes, the later of the date on which Buyer acquired its
applicable interest hereunder or the date on which the affected partner becomes
a partner of Buyer, except to the extent that, pursuant to Section 3(p), the sum
payable to such Person’s assignor immediately before such Person became a party
to this Agreement or to such Person immediately before it changed the office
from which it books the Transaction was increased in respect of such Taxes, (1)
Taxes attributable to Buyer's failure to comply with Section 3(q) of this
Agreement and (1) any withholding Taxes imposed under FATCA.
“Exit Fee” shall have the meaning specified in the Fee Letter.
“Extension Fee” shall have the meaning specified in the Fee Letter.
“Extension Term” shall have the meaning specified in Section 9(a).
“Executive Order 13224” shall mean Executive Order 13224 “On Terrorist
Financing: Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism”, effective September 24, 2001.
“Extension Fee” shall have the meaning specified in the Fee Letter.
“Facility Amount” shall mean $200,000,000, subject to any reduction in
accordance with Section 9(b) hereof.
“Facility Termination Date” shall mean October 13, 2018, as the same may be
extended in accordance with Section 9(a) of this Agreement.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), together in each
case with any current or future regulations, guidance or official
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code and any law or agreement implementing an
intergovernmental approach thereto.

6



--------------------------------------------------------------------------------




“FATF” shall mean the Financial Action Task Force on Money Laundering.
“FDIA” shall mean the Federal Deposit Insurance Act, as amended.
“FDICIA” shall mean Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991.
“Federal Funds Rate” shall mean, for any day, an interest rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations at approximately 10:00 a.m.
(New York time) on such day on such transactions received by Buyer from three
Federal funds brokers of recognized standing selected by Buyer in Buyer’s sole
discretion.
“Fee Letter” shall mean that certain letter agreement, dated the date hereof,
between Buyer and Seller, as the same may be amended, supplemented or otherwise
modified from time to time.
“Filings” shall have the meaning specified in Section 6(b) of this Agreement.
“Final Approval” shall have the meaning specified in Section 3(c) of this
Agreement.
“Financial Covenant Compliance Certificate” shall mean, with respect to any
Person, an Officer’s Certificate to be delivered, subject to Section 3(e)(iii)
of this Agreement, within forty-five (45) days after the end of the first three
(3) fiscal quarters and within ninety (90) days after the end of each fiscal
year confirming that as of the fiscal quarter most recently ended, such
Person’s: (1) Adjusted Leverage Ratio is not more than 2.5 to 1.0; (1) Liquidity
is not less than $20,000,000; (1) Total Equity is not less than the greater of
(1) $300,000,000 and (1) the product of (1) the then-current Maximum Amount,
multiplied by (1) one and one-half (1.5) and (1) EBITDA to Fixed Charges Ratio
is less than 1.40 to 1.00.
“First Mortgage A-Note” shall mean (1) a senior Mortgage Note in an AB Mortgage
Loan or (1) a senior pari passu Mortgage Note in a Split Mortgage Loan.
“Fixed Charges” shall mean, with respect to any Person at any time, the amount
of interest paid in cash with respect to Indebtedness as shown on such Person’s
consolidated statement of cash flow in accordance with GAAP.
“Funds from Operations” or “FFO” shall mean, with respect to any Person at any
time, Net Income (or loss) of such Person (prior to any impact from minority
interests or joint venture net income and before deduction of any dividends on
preferred stock of such Person), minus (i) gains or losses from sales of
depreciable properties, (ii) the cumulative effect of changes in accounting
principles, and (iii) real estate-related depreciation and amortization.
“Future Advance Asset” shall mean any Purchased Asset with respect to which
there exists a continuing obligation on the part of the holder of the Purchased
Asset after the related closing date of such Purchased Asset to provide
additional funding to the Mortgagor, upon the terms and conditions in the
applicable Purchased Asset Documents.
“Future Advance Purchase” shall have the meaning specified in Section 3(g) of
this Agreement.

7



--------------------------------------------------------------------------------




“GAAP” shall mean United States generally accepted accounting principles
consistently applied as in effect from time to time.
“GLB Act” shall have the meaning specified in Section 27(b) hereof.
“GLB Indemnified Party” shall have the meaning specified in Section 27(b)
hereof.
“Governmental Authority” shall mean any national or federal government, any
state, regional, local or other political subdivision thereof with jurisdiction
and any Person with jurisdiction exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.
“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee of a Person shall be
deemed to be an amount equal to the maximum reasonably anticipated liability in
respect thereof as determined by such Person in accordance with GAAP. The terms
“Guarantee” and “Guaranteed” used as verbs shall have correlative meanings.
“Guarantor” shall mean Parent Guarantor and Operating Partnership, jointly and
severally.
“Guaranty” shall mean that certain Guaranty, dated as of October 13, 2015, made
by Guarantor in favor of Buyer as the same may be amended, supplemented or
otherwise modified from time to time.
“Hedging Transactions” shall mean, with respect to any or all of the Purchased
Assets, any short sale of U.S. Treasury Securities or mortgage‑related
securities, futures contract (including currency futures) or options contract or
any interest rate swap, cap or collar agreement or similar arrangements
providing for protection against fluctuations in interest rates or the exchange
of nominal interest obligations, either generally or under specific
contingencies, entered into by Seller, or by the underlying obligor with respect
to any Purchased Asset and pledged to Seller as collateral for such Purchased
Asset, with one or more counterparties that is an Affiliated Hedge Counterparty
or a Qualified Hedge Counterparty or, with respect to any Hedging Transaction
pledged to Seller as additional collateral for a Purchased Asset, complies with
such other rating requirement applicable to such Hedging Transaction set forth
in the related Purchased Asset Documents or which is otherwise reasonably
acceptable to Buyer; provided that Seller shall not grant or permit any liens,
security interests, charges, or encumbrances with respect to any such Hedging
Transactions for the benefit of any Person other than Buyer.
“Income” shall mean, with respect to any Purchased Asset at any time, any
payment or other cash distribution thereon of principal, interest, dividends,
fees, reimbursements or proceeds thereof (including sales proceeds) or other
cash distributions thereon (including casualty or condemnation proceeds);
provided that in no event shall Income include any escrow or reserve payment
made by the related Mortgagor that is required to be reserved or escrowed
pursuant to the applicable Purchased Loan Documents; provided further that if
Servicer has the right to deduct fees or other amounts from such amounts
collected by Servicer in accordance with the Servicing Agreement, the amount of
such fees shall not be included in Income.
“Indebtedness” shall mean, with respect to any Person (a) obligations created,
issued or incurred by such Person for borrowed money (whether by loan, the
issuance and sale of debt securities or the sale of property to another Person
subject to an agreement, contingent or otherwise, to repurchase such property

8



--------------------------------------------------------------------------------




from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business; (c) indebtedness of others secured by a lien on the
property of such Person, whether or not the indebtedness so secured has been
assumed by such Person (not to exceed the market value of such property); (d)
recourse obligations of such Person in respect of letters of credit or similar
instruments (in each case, to the extent such obligations are not
cash-collateralized) issued or accepted by banks and other financial
institutions for account of such Person; (e) recourse obligations of such Person
under any repurchase agreement, short sale, futures contract (including
Eurodollar futures) or options contract or any interest rate swap, cap or collar
agreement or derivatives transaction to which it is a party; (1) Capital Leases
of such Person and (1) recourse guarantees issued by such Person with respect to
any of the foregoing obligations of its Affiliates (excluding so-called “bad
boy” guarantees that have not yet been quantified).
“Indemnified Amounts” shall have the meaning specified in Section 20(a) of this
Agreement.
“Indemnified Parties” shall have the meaning specified in Section 20(a) of this
Agreement.
“Indemnified Taxes” shall mean (1) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of Seller
under any Transaction Document and (1) to the extent not otherwise described in
clause (a), Other Taxes.
“Independent Appraiser” shall mean an independent professional real estate
appraiser who is a member in good standing of the American Appraisal Institute,
and, if the state in which the subject Eligible Property is located certifies or
licenses appraisers, is certified or licensed in such state, and in each such
case, who has a minimum of five (5) years’ experience in the subject property
type.
“Independent Director” shall mean, with respect to any corporation or limited
liability company, an individual who: (1) is provided by CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, Stewart Management Company, Lord Securities Corporation, Puglisi &
Associates or, if none of those companies is then providing professional
independent directors, another nationally-recognized company reasonably approved
by Buyer, in each case that is not an Affiliate of such corporation or limited
liability company and that provides professional independent directors and other
corporate services in the ordinary course of its business; (1) is duly appointed
as a member of the board of directors of such corporation or as an independent
manager, member of the board of managers, or special member of such limited
liability company; and (1) is not, and has never been, and will not while
serving as Independent Director be (1) a member (other than an independent,
non-economic “springing” member or special member), partner, equityholder,
manager (other than in its capacity as independent manager), director, officer
or employee of such corporation or limited liability company or any of its
equityholders or affiliates (other than an affiliate that is not in the direct
chain of ownership of such corporation or limited liability company and that is
a Single-Purpose Entity, provided that the fees such individual earns from
serving as an Independent Director of such affiliates in any given year
constitute in the aggregate less than 5% of such individual’s annual income for
that year); (1) a creditor, supplier or service provider (including provider of
professional services) to such corporation or limited liability company or any
of its equityholders or affiliates (other than a nationally recognized company
that routinely provides professional independent managers or directors and that
also provides lien search and other similar services to such corporation or
limited liability company or any of its equityholders or affiliates in the
ordinary course of business); (1) a family member of any such member, partner,
equityholder, manager, director, officer, employee, creditor, supplier or
service provider; or (1) a Person that controls (whether directly, indirectly or
otherwise) any of (i) or (ii) above.

9



--------------------------------------------------------------------------------




“Insolvency Law” shall mean the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments and similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.
“Insured Closing Letter and Escrow Instructions” shall mean a letter addressed
to Seller and Buyer from the title insurance underwriter (or any agent thereof)
acting as an agent for each Table Funded Purchased Asset and related escrow
instructions, which letter and instructions shall be in form and substance
reasonably acceptable to Buyer and Seller.
“Last Endorsee” shall have the meaning specified in Section 7(b)(i) of this
Agreement.
“LIBOR” shall mean, for any Pricing Period with respect to a Purchased Asset,
the per annum rate for deposits in U.S. dollars that appears on Reuters Screen
LIBOR01 Page (or the successor thereto) as one-month LIBOR as of 11:00 a.m.,
London time, on the related Pricing Rate Reset Date.
“LIBOR Rate” shall mean, as of any date of determination, a rate per annum
determined in accordance with the following formula (rounded upward to the
nearest 1/100th of 1%):
LIBOR
1.00 – LIBOR Rate Reserve Percentage

“LIBOR Rate Reserve Percentage” shall mean, with respect to any date of
determination, the reserve percentage (expressed as a decimal fraction)
applicable two (2) Business Days before such date under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor thereto) for determining the maximum reserve requirement (including,
without limitation, any emergency, supplemental or other marginal reserve
requirement) for a member bank of the Federal Reserve System in New York, New
York with respect to liabilities or assets consisting of or including any
category of liabilities that includes deposits by reference to which the
interest rate on Transactions is determined having a term comparable to the
applicable Collection Period.
“LIBOR Transaction” shall mean any Transaction with respect to which the Pricing
Rate is determined with reference to the LIBOR Rate.
“Liquidity” shall mean, with respect to any Person as of any date, such Person’s
consolidated cash and cash equivalents as of such date, as reflected on such
Person’s consolidated financial statements prepared in accordance with GAAP.
“LTV” shall mean, with respect to any Eligible Asset, the ratio of the aggregate
outstanding debt (which shall include such Eligible Asset and all debt senior to
or pari passu with such Eligible Asset) secured, directly or indirectly, by the
related Eligible Property or Properties, to the aggregate “as-is” market value
of such Eligible Property or Properties as determined by Buyer in Buyer’s sole
good faith discretion.
“Manager” shall mean NorthStar Asset Management Group Inc.
“Margin Credit Event” shall mean, with respect to any Purchased Asset, the date
upon which material changes (i.e., changes that adversely impact the value of
the Purchased Asset other than to a de minimis extent, and in any event,
relative to Buyer’s initial underwriting or the most recent determination of
Market

10



--------------------------------------------------------------------------------




Value) relative to underwriting in terms of the performance or condition of (1)
the relevant Mortgaged Property, (1) the Mortgagor (or its sponsor(s)) in
relation to such Purchased Asset or (1) the commercial real estate market in the
relevant jurisdiction relating to the relevant Mortgaged Property, taken in the
aggregate, exist with respect to such Purchased Asset as determined by Buyer in
Buyer’s sole good faith discretion and in any event, without regard to
fluctuations in current interest rates and interest rate spreads.
“Margin Deficit” shall have the meaning specified in Section 4(a) of this
Agreement.
“Margin Excess” shall have the meaning specified in Section 4(b) of this
Agreement.
“Margin Percentage” shall mean, with respect to any Purchased Asset, the
applicable Margin Percentage specified in the applicable Confirmation.
“Market Value” shall mean, with respect to any Purchased Asset as of any date,
the market value of such Purchased Asset on such date, as determined by Buyer in
Buyer’s sole good faith discretion (using customary factors utilized by Buyer in
its ordinary course, which may include an agreed-upon market-recognized
third-party source) based solely on, with respect to a Purchased Asset, material
changes (i.e., changes that adversely impact the value of the Purchased Asset
other than to a de minimis extent) relative to Buyer’s initial underwriting or
most recent determination of market value in terms of the performance or
condition of: (1) the relevant Mortgaged Property, (1) the Mortgagor (or its
sponsor(s)) in relation to such Purchased Asset or (1) the commercial real
estate market in the relevant jurisdiction relating to the related Mortgaged
Property, taken in the aggregate, and in any event without regard to
fluctuations in current interest rates and interest rate spreads. For purposes
of Buyer’s determination (1) the Market Value of a Purchased Asset may be
determined by reference to an Appraisal, discounted cash flow analysis or any
other method selected by Buyer in Buyer’s sole good faith discretion, (1) any
amounts or claims secured by the related Eligible Property or Properties ranking
senior to or pari passu with the lien of a Purchased Asset may be deducted from
the Market Value of such Purchased Asset, (1) the Market Value of any Purchased
Asset may be zero if (1) any Act of Insolvency has occurred with respect to any
co-participant or any other Person having an interest in such Purchased Asset or
the related Mortgaged Property that is senior to, or pari passu with, in right
of payment or priority the rights of Buyer in such Purchased Asset, (1) such
Purchased Asset is determined not to be an Eligible Asset by Buyer in Buyer’s
sole good faith discretion or (1) such Purchased Asset is a Defaulted Asset, (1)
Buyer may consider the representations and warranties set forth in Exhibit III
(including a breach thereof), and exceptions thereto in its determination of the
Market Value of a Purchased Asset and (1) for the avoidance of doubt, Buyer may
reduce the Market Value of a Purchased Asset for any actual risks (including
risk of delay) posed by any liens or claims on the related Eligible Property or
Properties other than Permitted Encumbrances. Seller shall reasonably cooperate
with Buyer in its determination of the Market Value of each Purchased Asset
(including, without limitation, providing all information and documentation in
the possession of Seller regarding such item of underlying collateral or
otherwise reasonably required by Buyer).
“Material Adverse Effect” shall mean a material adverse effect on (1) the
property, business, operations, financial condition or credit quality of
Guarantor and/or Seller taken as a whole, (1) the ability of the Guarantor or
Seller to perform its obligations under any of the Transaction Documents to
which it is party, (1) the validity or enforceability of any the Transaction
Documents or (1) the rights and remedies of Buyer under any of the Transaction
Documents.
“Maximum Amount” shall mean, as of any date of determination, the lesser of (1)
the Facility Amount and (1) the product of (1) the then-current Total Equity of
Parent Guarantor as of such date, multiplied by (1) two-thirds (2/3).

11



--------------------------------------------------------------------------------




“Maximum Asset Exposure Threshold” shall mean, with respect to any Eligible
Asset, the Maximum Purchase Percentage, multiplied by the LTV of such Eligible
Asset shall not exceed 60%, unless otherwise permitted by Buyer in Buyer’s sole
discretion.
“Maximum Purchase Percentage” shall mean, with respect to any Purchased Asset,
the “Maximum Purchase Price Percentage” specified in Schedule 1 (or as otherwise
specified in the applicable Confirmation), as adjusted in accordance with
Schedule 1 (or as otherwise specified in the applicable Confirmation).
“Modified Funds from Operations” or “MFFO” shall mean, with respect to any
Person at any time, FFO calculated without giving effect to the following: (a)
acquisition fees and expenses; (b) straight-line rent and amortization of above
or below intangible lease assets and liabilities; (c) amortization of discounts,
premiums and fees on debt investments; (d) non-recurring impairment of real
estate-related investments; (e) realized gains (or losses) from the early
extinguishment of debt; (f) realized gains (or losses) on the extinguishment or
sales of hedges, foreign exchange, securities and other derivative holdings,
except where the trading of such instruments is a fundamental attribute to such
Person’s business; (g) unrealized gains (or losses) for fair value adjustments
on real estate securities, including commercial mortgage-backed securities and
other securities, interest rate swaps and other derivatives not deemed hedges
and foreign exchange holdings; (h) unrealized gains (losses) from the
consolidation from, or deconsolidation to, equity accounting; (i) adjustments
related to contingent purchase price obligations; and (j) adjustments for
consolidated and unconsolidated partnerships and joint ventures. For the
avoidance of doubt, the calculation of “MFFO” as provided herein should be
consistent with the calculation of MFFO disclosed in any financial statements of
the Parent Guarantor.
“Monthly Statement” shall mean, for each calendar month during which this
Agreement shall be in effect, Seller’s or Servicer’s, as applicable,
reconciliation in arrears of beginning balances, interest and principal paid to
date and ending balances for each Purchased Asset, together with a certified
written report describing (1) any developments or events with respect to such
Purchased Asset since the prior Monthly Statement that are reasonably likely to
have a material adverse effect on the Market Value of such Purchased Asset, (1)
any Defaults or potential Defaults, (1) any and all written modifications to any
Purchased Asset Documents since the prior Monthly Statement, (1) loan status,
collection performance and any delinquency and loss experience with respect to
each Purchased Asset, (1) an update as to the expected disposition or sale of
the Purchased Assets and (1) such other information as Buyer may reasonably
request with respect to Seller, any Purchased Asset, Mortgagor or Mortgaged
Property, which report shall be delivered to Buyer for each calendar month
during the term of this Agreement within fifteen (15) days following the end of
such calendar month.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage” shall mean the mortgage, deed of trust, deed to secure debt or other
instruments, creating a valid and enforceable first lien on or a first priority
ownership interest in a Mortgaged Property.
“Mortgage Loan” shall mean (1) a whole commercial mortgage loan or (1) a First
Mortgage A-Note, in each case secured by a Mortgage and evidenced by a Mortgage
Note and all other Purchased Asset Documents, all right, title and interest of
Seller in and to any Mortgaged Property covered by the related Mortgage and all
related Servicing Rights.
“Mortgage Note” shall mean (1) with respect to a Mortgage, a note or other
evidence of indebtedness of a Mortgagor secured by such Mortgage and (1) with
respect to a Participation Interest, a Participation Certificate evidencing such
Participation Interest.

12



--------------------------------------------------------------------------------




“Mortgaged Property” shall mean the real property or properties securing
repayment of the debt evidenced by a Mortgage Note (or Mortgage Notes, in the
case of an AB Mortgage Loan or Split Mortgage Loan).
“Mortgagor” shall mean the obligor on a Mortgage Note, the grantor of the
related Mortgage and the owner of the related Mortgaged Property.
“Net Income” shall mean, for any period, with respect to any Person, the
consolidated net income (or loss) for such period as reported in such Person’s
financial statements prepared in accordance with GAAP.
“New Asset” shall mean an Eligible Asset that Seller proposes to sell to Buyer
pursuant to a Transaction.
“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Officer’s Certificate” shall mean, as to any Person, a certificate of the chief
executive officer, the chief financial officer, the president, any vice
president or the secretary of such Person.
“Other Connection Taxes” shall mean Taxes imposed as a result of a present or
former connection between such Buyer and the jurisdiction imposing such Tax
(other than connections arising from such Buyer having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
Transaction pursuant to or enforced any Transaction Document, or sold or
assigned an interest in any Transaction or any Transaction Document).
“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that may arise from
any payment made under any Transaction Document or from the execution, delivery
or enforcement of, or otherwise with respect to, any Transaction Document.
“Operating Partnership” shall mean NorthStar Real Estate Income Trust Operating
Partnership, LP, a Delaware limited partnership, together with its permitted
successors and assigns.
“Parent Guarantor” shall mean NorthStar Real Estate Income Trust, Inc., a
Maryland corporation, together with its permitted successors and assigns.
“Participation Certificate” shall mean a participation certificate which
evidences the outstanding balance of a Participation Interest.
“Participation Interest” shall mean a senior or senior pari passu participation
interest in a performing Mortgage Loan.
“Permitted Encumbrances” shall mean (1) liens for real property Taxes, ground
rents, water charges, sewer rates and assessments not yet due and payable; (1)
liens arising by operation of law (such as materialmen’s, mechanics’, carriers’,
workmen’s, repairmen’s and similar liens) arising in the ordinary course of
business which are (1) discharged by payment, bonding or otherwise or (1) being
contested in good faith by the related Mortgagor in accordance with the related
Purchased Asset Documents; (1) covenants, conditions and restrictions, rights of
way, easements and other matters of public record, which do not individually or
in the aggregate, in the reasonable judgment of Seller, materially interfere
with (1) the current use of the related Mortgaged Property, (1) the security
intended to be provided by the related Mortgage, (1) the underlying obligor’s
ability to pay its obligations when they become due or (1) the value of the
related

13



--------------------------------------------------------------------------------




Mortgaged Property; (1) liens and encumbrances set forth in the related Title
Policy; and (1) rights of existing or future tenants as tenants only pursuant to
leases.
“Person” shall mean an individual, corporation, limited liability company,
business trust, partnership, joint tenant or tenant‑in‑common, trust, joint
stock company, joint venture, unincorporated organization, or other entity, or a
federal, state or local government or any agency or political subdivision
thereof.
“Plan” shall mean an employee benefit or other plan established or maintained
during the five-year period ended prior to the date of this Agreement or to
which Seller or any ERISA Affiliate makes, is obligated to make or has, within
the five-year period ended prior to the date of this Agreement, been required to
make contributions and that is covered by Title IV of ERISA or Section 302 of
ERISA or Section 412 of the Code.
“Plan Assets” shall mean assets of any (1) employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, (1) plan (as defined in
Section 4975(e)(l) of the Code) subject to Section 4975 of the Code, or (1)
governmental plan (as defined in Section 3(32) of ERISA) subject to any other
federal, state or local laws, rules or regulations substantially similar to
Title I of ERISA or Section 4975 of the Code.
“Portfolio Exposure Threshold” shall mean that the product of (1) the actual
weighted-average aggregate Purchase Percentage of all Purchased Assets,
multiplied by (1) the weighted average LTV for all Purchased Assets does not
exceed 57.5%, unless otherwise permitted by Buyer in Buyer’s sole discretion.
“Preliminary Approval” shall have the meaning specified in Section 3(b) of this
Agreement.
“Preliminary Due Diligence Package” shall mean, with respect to any New Asset,
the following due diligence information, to the extent applicable and to the
extent in the possession of Seller or otherwise available, relating to such New
Asset to be provided by Seller to Buyer pursuant to this Agreement:
(a)    Seller’s internal credit committee or investment committee memorandum,
among other things, outlining the proposed transaction, including potential
transaction benefits and all material underwriting risks and issues identified
by Seller, anticipated exit strategies and underwriting models;
(b)    current rent roll and roll over schedule, if applicable;
(c)    cash flow pro-forma, plus historical information, if available;
(d)    flood certification (of the equivalent in the applicable jurisdiction);
(e)    maps and photos, if available;
(f)    interest coverage ratios and Debt Yield Ratio;
(g)    description of the Mortgaged Property, along with a description of the
Mortgagor and sponsor (including their experience with other projects, ownership
structure and financial statements);
(h)    loan-to-value ratio;
(i)    Seller’s or any Affiliate’s relationship with the Mortgagor or any
affiliate;

14



--------------------------------------------------------------------------------




(j)    material third party reports, to the extent available and applicable,
including: (1) engineering and structural reports, each in form and prepared by
consultants acceptable to Buyer; (1) current Appraisal; (1) Phase I
environmental report (including asbestos and lead paint report) and, if
applicable, Phase II or other follow-up environmental report if recommended in
Phase I, each in form and prepared by consultants acceptable to Buyer; (1)
seismic reports, each in form and prepared by consultants acceptable to Buyer;
(1) operations and maintenance plan with respect to asbestos containing
materials, each in form and prepared by consultants acceptable to Buyer; and (1)
the servicing data tape;
(k)    copies of documents evidencing such New Asset, or current drafts thereof,
including, without limitation, underlying debt and security documents,
guaranties, Mortgagor’s organizational documents, loan and collateral pledge
agreements, and intercreditor agreements, as applicable;
(l)    insurance certificates or other evidence of insurance coverage evidencing
the insurance required to be maintained with respect to any Eligible Property or
Properties pursuant to Section 3(c)(iv) hereof (including evidence of terrorism
insurance coverage and such other customary insurance coverage satisfactory to
Buyer); and
(m)    analyses and reports with respect to such other matters concerning the
New Asset as Buyer may in its reasonable discretion require.
“Prescribed Laws” shall mean, collectively, (1) the USA PATRIOT Act, (1)
Executive Order 13224, (1) the International Emergency Economic Power Act, 50
U.S.C. §1701 et. seq., (1) the Bank Secrecy Act (31 U.S.C. Sections 5311 et
seq.) as amended and (1) all other Requirements of Law relating to money
laundering or terrorism, including without limitation, the USA PATRIOT Act and
all regulations and executive orders promulgated with respect to money
laundering or terrorism, including, without limitation, those promulgated by the
Office of Foreign Assets Control of the United States Department of the
Treasury.
“Price Differential” shall mean, with respect to any Transaction as of any date,
the aggregate amount obtained by daily application of the Pricing Rate for such
Transaction to the Repurchase Price thereof (excluding any amount attributable
to Price Differential in the definition thereof), calculated on the basis of a
three hundred sixty (360) day per year basis for the actual number of days
during the period commencing on (and including) the Purchase Date for such
Transaction and ending on (but excluding) the date of determination (such
aggregate amount to be reduced by any amount of such Price Differential paid by
Seller to Buyer, prior to such date, with respect to such Transaction).
“Pricing Period” shall mean, with respect to each Purchased Asset, (1) in the
case of the first (1st) Remittance Date, the period from and including the
original Purchase Date for such Purchased Asset to but excluding the next
following Remittance Date, and (1) in the case of each subsequent Remittance
Date, the one-month period from and including the preceding Remittance Date to
but excluding such Remittance Date; provided that no Pricing Period for a
Purchased Asset shall end after the Repurchase Date for such Purchased Asset.
“Pricing Rate” shall mean, for any Pricing Period with respect to a Purchased
Asset, an annual rate equal to the LIBOR Rate for such Pricing Period, plus the
Applicable Spread for the related Purchased Asset (subject to adjustment and/or
conversion as provided in Sections 3(k), 3(l), 3(n) and 3(o) of this Agreement).
“Pricing Rate Reset Date” shall mean, with respect to a Purchased Asset, (1) in
the case of the first (1st) Pricing Period for such Purchased Asset, the
original Purchase Date for such Purchased Asset, and (1) in the case of each
subsequent Pricing Period, two (2) business days preceding the Remittance Date
on which such Pricing Period begins.

15



--------------------------------------------------------------------------------




“Principal Payment” shall mean, with respect to any Purchased Asset, any payment
or prepayment of principal received by Seller or Servicer in respect thereof
(including casualty or condemnation proceeds to the extent that such proceeds
are not required under the underlying loan documents to be reserved, escrowed,
readvanced or applied for the benefit of the Mortgagor or the related Mortgaged
Property). For purposes of clarification, prepayment premiums, fees or penalties
shall not be deemed to be principal.
“Prohibited Person” shall mean any Person: (1) listed in the Annex to, or
otherwise subject to the provisions of, Executive Order 13224; (1) that is owned
or controlled by, or acting for or on behalf of, any person or entity that is
listed in the Annex to, or is otherwise subject to the provisions of, Executive
Order 13224;(1) with whom Buyer is prohibited from dealing or otherwise engaging
in any transaction by any terrorism or money laundering law, including Executive
Order 13224;(1) who commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order 13224;(1) that is the subject of
Sanctions;(1) that is a foreign shell bank; (1) that is a resident of, or whose
subscription funds are transferred from or through an account in, a jurisdiction
that has been designated as a non-cooperative with international anti-money
laundering principles or procedures by an intergovernmental group or
organization, such as the FATF, of which the U.S. is a member and with which
designation the U.S. representative to the group or organization continues to
concur (see http://www.fatf-gati.org for the FATF’s “Non-Cooperative Countries
and Territories Initiative”); or (1) who is an Affiliate of a Person described
above.
“Purchase Date” shall mean, with respect to any Eligible Asset, the date on
which such Eligible Asset is transferred by Seller to Buyer.
“Purchase Percentage” shall mean, with respect to any Purchased Asset, the
applicable Maximum Purchase Percentage specified in Schedule 1 (or as otherwise
specified in the applicable Confirmation), as adjusted in accordance with
Schedule 1 (or as otherwise specified in the applicable Confirmation).
“Purchase Price” shall mean, with respect to any Purchased Asset, the price at
which such Purchased Asset is transferred by Seller to Buyer on the applicable
Purchase Date. The Purchase Price as of any Purchase Date for any Purchased
Asset shall be an amount (expressed in dollars) equal to the product of (1) the
Market Value of such Purchased Asset, multiplied by (1) the applicable Purchase
Percentage. The Purchase Price shall increase by any Future Advance Purchase
pursuant to Section 3(g) and any payment made to Seller in connection with a
Margin Excess pursuant to Section 4(b), and shall decrease by any payment
applied in connection with a Margin Deficit pursuant to Section 4(a) and any
Principal Payment applied pursuant to Section 5 to reduce such Purchase Price
and any other amounts paid to Buyer by Seller to reduce such Purchase Price.
“Purchase Term” shall mean, with respect to any Purchased Asset and any date of
determination, the applicable period from the Purchase Date for such Purchased
Asset to such date of determination.
“Purchased Asset” shall mean (1) with respect to any Transaction, the Eligible
Assets sold by Seller to Buyer in such Transaction and (1) with respect to the
Transactions in general, all Eligible Assets sold by Seller to Buyer.
“Purchased Asset Documents” shall have the meaning specified in Section 7(b) of
this Agreement.
“Purchased Asset File” shall mean the Purchased Asset Documents, together with
any additional documents and information required to be delivered to Buyer or
its designee (including Custodian) pursuant to this Agreement.

16



--------------------------------------------------------------------------------




“Purchased Asset File Checklist” shall mean the purchased asset file checklist,
a form of which is attached to the Custodial Agreement.
“Purchased Asset Information” shall mean, with respect to each Purchased Asset,
the information set forth in Schedule 2 attached hereto.
“Purchased Asset Schedule” shall mean a schedule of Purchased Assets, together
with the Purchased Asset Information for each such loan delivered in accordance
with the Custodial Agreement or the Bailee Agreement, as applicable.
“Qualified Hedge Counterparty” shall mean, with respect to any Hedging
Transaction, any entity, other than an Affiliated Hedge Counterparty, that (1)
qualifies as an “eligible contract participant” as such term is defined in the
Commodity Exchange Act (as amended by the Commodity Futures Modernization Act of
2000), (1) the long-term debt of which is rated no less than “A+” by Standard &
Poor’s and “A1” by Moody’s and (1) is reasonably acceptable to Buyer; provided
that, with respect to clause (c), if Buyer has approved an entity as a
counterparty, it may not thereafter deem such counterparty unacceptable with
respect to any previously outstanding Transaction unless clause (a) or (b) no
longer applies with respect to such counterparty.
“Quarterly Report” shall mean, for each fiscal quarter during which this
Agreement shall be in effect, Seller’s or Servicer’s, as applicable, certified
written report summarizing (with a separate cover sheet for each Purchased Asset
or, in the case of a Purchased Asset secured (directly or indirectly) by a
portfolio of Mortgaged Properties, a cover sheet for such portfolio on a
consolidated basis), with respect to the Mortgaged Properties securing each
Purchased Asset (or, in the case of a Purchased Asset secured (directly or
indirectly) by a portfolio of Mortgaged Properties, such information on a
consolidated basis), the net operating income, debt service coverage, occupancy,
the revenues per room (for hospitality properties) and sales per square footage
(for retail properties), in each case, to the extent received by Seller, and
such other information as mutually agreed by Seller and Buyer, which report
shall be delivered to Buyer for each fiscal quarter during the term of this
Agreement within forty-five (45) days following the end of each such fiscal
quarter.
“Receiving Party” shall have the meaning specified in Section 27(a) hereof.
“Regulations T, U and X” shall mean Regulations T, U and X of the Board of
Governors of the Federal Reserve System (or any successor), as the same may be
modified and supplemented and in effect from time to time.
“Remittance Date” shall mean the nineteenth (19th) calendar day of each month,
or the next succeeding Business Day, if such calendar day shall not be a
Business Day.
“Representatives” shall have the meaning specified in Section 27(a) hereof.
“Repurchase Assets” shall have the meaning specified in Section 6(a) hereof.
“Repurchase Date” shall mean, with respect to any Purchased Asset, the date that
is the earliest to occur of the following: (1) the Facility Termination Date,
(1) the date otherwise specified in the related Confirmation, or (1) if
applicable, the related Early Repurchase Date or Accelerated Repurchase Date.
“Repurchase Obligations” shall mean the aggregate Repurchase Price and all other
amounts due under the Transaction Documents (including interest which would be
payable as post-petition interest in

17



--------------------------------------------------------------------------------




connection with any bankruptcy or similar proceeding) irrespective of whether
such obligations are direct or indirect, absolute or contingent, matured or
unmatured.
“Repurchase Price” shall mean, with respect to any Purchased Asset as of any
date, the price at which such Purchased Asset is to be transferred from Buyer to
Seller upon termination of the related Transaction; in each case, such price
shall equal the sum of the outstanding Purchase Price of such Purchased Asset
and the accrued and unpaid Price Differential with respect to such Purchased
Asset as of the date of such determination, minus all Income and other cash
actually received by Buyer in respect of such Purchased Asset and applied
towards the Repurchase Price and/or Price Differential pursuant to this
Agreement.
“Requirement of Law” shall mean any law (including, without limitation,
Prescribed Laws), treaty, rule, regulation, code, directive, policy, order or
requirement or determination of an arbitrator or a court or other Governmental
Authority whether now or hereafter enacted or in effect.
“Reserve Requirements” shall mean, with respect to any date of determination,
the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on such date (including, without
limitation, basic, supplemental, marginal and emergency reserves under any
regulations of the Board of Governors of the Federal Reserve System in New York,
New York or other governmental authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for Eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of such
Board of Governors) maintained by Buyer.
“Sanctions” shall have the meaning specified in Section 10(xxv)(A) of this
Agreement.
“SEC” shall mean the Securities and Exchange Commission.
“Seller” ” shall have the meaning specified in the introductory paragraph of
this Agreement.
“Servicer” shall mean Wells Fargo Bank, N.A., or any successor servicer
appointed by Buyer and reasonably acceptable to Seller.
“Servicer Acknowledgement” shall mean (1) that certain servicer acknowledgement,
dated October 13, 2015, executed by Seller and acknowledged by Servicer and
Buyer and (1) such other servicing acknowledgment in connection with a Servicing
Agreement entered into by Seller on Buyer’s behalf in accordance with Section 22
of this Agreement.
“Servicing Agreement” shall mean (1) that certain Servicing Agreement, dated
October 13, 2015, by and between Wells Fargo Bank, N.A. and Seller and (1) such
other servicing or subservicing agreement entered into by Seller on Buyer’s
behalf in accordance with Section 22 of this Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.
“Servicing Records” shall have the meaning specified in Section 22(b) of this
Agreement.
“Servicing Rights” shall mean contractual, possessory or other rights of any
Person to administer, service or subservice any Purchased Assets (or to possess
any Servicing Records relating thereto), including: (1) the rights to service
the Purchased Assets; (1) the right to receive compensation (whether direct or
indirect) for such servicing, including the right to receive and retain the
related servicing fee and all other fees with respect to such Purchased Assets;
and (1) all rights, powers and privileges incidental to the foregoing, together
with all Servicing Records relating thereto.

18



--------------------------------------------------------------------------------




“Significant Modification” shall mean (1) any material extension, amendment,
waiver, termination, rescission, cancellation, release, subordination or other
material modification to the terms of, or any collateral, guaranty or indemnity
for, any Purchased Asset or Purchased Asset Document (including, without
limitation, any provision related to the amount or timing of any scheduled
payment of interest or principal, the validity, perfection or priority of any
security interest, or the release of any collateral or obligor), (1) any sale,
transfer, disposition or any similar action with respect to any collateral
securing a Purchased Asset or (1) the foreclosure, acceleration or exercise of
any material right or remedy following an event of default with respect to such
Purchased Asset by the holder thereof under any Purchased Asset Document.
“Single-Purpose Entity” shall mean any corporation, limited partnership or
limited liability company that, since the date of its formation and at all times
on and after the date hereof, has complied with and shall at all times comply
with the provisions of Section 13 of this Agreement.
“SIPA” shall have the meaning specified in Section 25(a) of this Agreement.
“Split Mortgage Loan” shall mean a Mortgage Loan evidenced by two or more senior
pari passu Mortgage Notes.
“Standard & Poor’s” shall mean Standard & Poor’s Ratings Services and any
successor in interest.
“Subsidiary” shall mean, as to any Person, a corporation, partnership or other
entity Controlled by such Person. Unless otherwise qualified, all references to
a Subsidiary or to Subsidiaries in this Agreement shall refer to a Subsidiary or
Subsidiaries of Seller and/or Guarantor.
“Supplemental Due Diligence Package” shall mean, with respect to any New Asset,
applicable information or deliveries concerning such New Asset to the extent
available, that Buyer shall reasonably request in addition to the Preliminary
Due Diligence Package, including, without limitation, a credit approval
memorandum representing the final terms of the underlying transaction, a
loan-to-value ratio computation and a final Debt Yield Ratio computation for
such New Asset.
“Survey” shall mean a certified ALTA/ACSM (or applicable state standards for the
state in which a Mortgaged Property is located) survey of a Mortgaged Property
prepared by a registered independent surveyor and in form and content reasonably
satisfactory to Buyer and the company issuing the Title Policy for such
Mortgaged Property.
“Table Funded Purchased Asset” shall mean a Purchased Asset which is sold to
Buyer simultaneously with the origination or acquisition thereof, which
origination or acquisition is financed with the Purchase Price, pursuant to
Seller’s request, paid directly to a title company or other settlement agent, in
each case, approved by Buyer, for disbursement in connection with such
origination or acquisition. A Purchased Asset shall cease to be a Table Funded
Purchased Asset after Custodian has delivered a Trust Receipt to Buyer
certifying its receipt of the Purchased Asset File therefor.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Test Period” shall mean the time period from the first day of each calendar
quarter, through and including the last day of such calendar quarter.
“Title Policy” shall have the meaning specified in Paragraph (7) of Exhibit III.

19



--------------------------------------------------------------------------------




“Total Equity” shall mean, with respect to any Person as of any date, such
Person’s total equity as of such date, as shown on such Person’s consolidated
financial statements prepared in accordance with GAAP.
“Total Indebtedness” shall mean, with respect to any Person as of any date, the
sum of (1) all Indebtedness of such Person as of such date, as reflected on such
Person’s, consolidated financial statements prepared in accordance with GAAP,
plus (1) the proportionate share of all Indebtedness of such Person as of such
date, not reflected on such Person’s, consolidated financial statements prepared
in accordance with GAAP.
“Transaction” shall have the meaning specified in Section 1 of this Agreement.
“Transaction Conditions Precedent” shall have the meaning specified in Section
3(e) of this Agreement.
“Transaction Costs” shall have the meaning specified in Section 20(b) of this
Agreement.
“Transaction Documents” shall mean, collectively, this Agreement, the Controlled
Account Agreement, the Custodial Agreement, the Fee Letter, the Guaranty, the
Servicing Agreement, any power of attorney executed pursuant to this Agreement,
all Transfer Documents, all Confirmations executed pursuant to this Agreement in
connection with specific Transactions and all other documents executed in
connection herewith and therewith.
“Transfer” shall mean, with respect to any Person, any sale or other whole or
partial conveyance of all or any portion of such Person’s assets, or any direct
or indirect interest therein to a third party (other than in connection with the
transfer of a Purchased Asset to Buyer in accordance herewith), including the
granting of any purchase options, rights of first refusal, rights of first offer
or similar rights in respect of any portion of such assets or the subjecting of
any portion of such assets to restrictions on transfer.
“Transfer Documents” shall mean, with respect to any Purchased Asset, all
applicable documents described in Section 7(b) of this Agreement necessary to
transfer all of Seller’s right, title and interest in such Purchased Asset to
Buyer in accordance with the terms of this Agreement.
“Trust Receipt” shall mean a trust receipt issued by Custodian or Bailee, as
applicable, to Buyer confirming possession of certain Purchased Asset Files held
on behalf of Buyer (or any other holder of such Trust Receipt) in the form
required under the Custodial Agreement or the Bailee Agreement, respectively.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that if by reason of mandatory provisions of
law, the perfection or the effect of perfection or non-perfection of any
security interest is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, with respect to perfection or the effect of
perfection or non-perfection, “UCC” shall mean the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions of this
Agreement relating to such perfection or effect of perfection or non-perfection.
“Unused Fee” shall have the meaning specified in the Fee Letter.
“Upfront Fee” shall have the meaning specified in the Fee Letter.
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56).

20



--------------------------------------------------------------------------------




“U.S. Tax Compliance Certificate” shall have the meaning specified in Section
3(q)(ii)(C) hereof.
3.
INITIATION; CONFIRMATION; TERMINATION; FEES

(a)    Seller may, from time to time, prior to the Facility Termination Date,
request that Buyer enter into a Transaction with respect to one or more New
Assets. Seller shall initiate each request by submitting a Preliminary Due
Diligence Package for Buyer’s review and approval in Buyer’s sole good faith
discretion. Notwithstanding anything to the contrary herein, Buyer shall have no
obligation to consider for purchase any New Asset if, immediately after the
purchase of such New Asset, the Aggregate Repurchase Price (including the
proposed Purchase Price of such New Asset) would exceed the Facility Amount.
Buyer and its representatives shall have the right to review all New Assets
proposed to be sold to Buyer in any Transaction and to conduct its own due
diligence investigation of such New Assets as Buyer determines is necessary in
Buyer’s sole good faith discretion. Notwithstanding any provision to the
contrary herein or any other Transaction Document, Buyer shall be entitled to
make a determination, in Buyer’s sole good faith discretion, whether a New Asset
qualifies as an Eligible Asset or whether to reject any New Asset proposed to be
sold to Buyer by Seller.
(b)    Upon Buyer’s receipt of a Preliminary Due Diligence Package with respect
to a New Asset, Buyer shall have the right to request a Supplemental Due
Diligence Package to evaluate such New Asset. Upon Buyer’s receipt of such
Supplemental Due Diligence Package or Buyer’s waiver thereof, Buyer shall,
within five (5) Business Days, either (1) notify Seller of Buyer’s intent to
proceed with the Transaction and of its determination with respect to the
Purchase Price and the Market Value for the related New Asset (such notice, a
“Preliminary Approval”) or (1) deny, in Buyer’s sole good faith discretion,
Seller’s request for the applicable Transaction. Buyer’s failure to respond to
Seller within five (5) Business Days, as applicable, shall be deemed to be a
denial of Seller’s request to enter into the proposed Transaction, unless Buyer
and Seller have agreed otherwise in writing.
(c)    Upon Seller’s receipt of Buyer’s Preliminary Approval with respect to a
Transaction, Seller shall, if Seller desires to enter into such Transaction with
respect to the related New Asset upon the terms set forth by Buyer in its
Preliminary Approval, deliver the documents set forth below in this Section 3(c)
with respect to each New Asset and related Eligible Property or Properties (to
the extent not already delivered in the Preliminary Due Diligence Package or in
the Supplemental Due Diligence Package) as a condition precedent to Buyer’s
Final Approval and issuance of a Confirmation, all in a manner and/or form
satisfactory to Buyer in Buyer’s sole good faith discretion and pursuant to
documentation satisfactory to Buyer in Buyer’s sole good faith discretion:
(i)    Delivery of Purchased Asset Documents. Copies of each of the final
Purchased Asset Documents, or drafts of such Purchased Asset Documents in
substantially final form if such New Asset is being originated concurrently with
the transfer to Buyer, subject to delivery of final, executed copies of such
Purchased Asset Documents on the Purchase Date of such New Asset.
(ii)    Environmental and Engineering. A “Phase I” (and, if recommended by the
Phase I, a “Phase II”) environmental report, an asbestos survey, if applicable,
and an engineering report, each in form reasonably satisfactory to Buyer, by an
engineer and an environmental consultant, approved by Buyer in its reasonable
discretion.
(iii)    Appraisal. If obtained by Seller, an Appraisal or a Draft Appraisal of
the related Eligible Property or Properties dated less than six (6) months prior
to the proposed Purchase Date. If Buyer receives only a Draft Appraisal prior to
entering into a Transaction, Seller shall use its best efforts to deliver an
Appraisal on or before thirty (30) days after the Purchase Date.

21



--------------------------------------------------------------------------------




(iv)    Insurance. Certificates or other evidence of insurance detailing
insurance coverage in respect of the related Eligible Property or Properties of
types (including but not limited to casualty, general liability and terrorism
insurance coverage), in amounts, with insurers and otherwise in compliance with
the terms, provisions and conditions set forth in the Purchased Asset Documents
and otherwise reasonably satisfactory to Buyer. Such certificates or other
evidence shall indicate that Seller (or as to a New Asset that is a
Participation Interest, the lead lender on the related whole loan in which
Seller is a participant) will be named as an additional insured as its interest
may appear and shall contain a loss payee endorsement in favor of such
additional insured with respect to the policies required to be maintained under
the Purchased Asset Documents.
(v)    Opinions of Counsel. Copies of all legal opinions with respect to the New
Asset (which shall include a non-consolidation opinion, if applicable) that
shall be in form and substance reasonably satisfactory to Buyer; provided that
Seller may deliver drafts of such opinions if such New Asset is being originated
concurrently with the transfer to Buyer and shall deliver final, executed copies
of such legal opinions on the Purchase Date of such New Asset.
(vi)    Title Policy. (1) An unconditional commitment from the title company to
issue a Title Policy or Policies in favor of Seller and Seller’s successors
and/or assigns with respect to each Mortgage securing such New Asset with an
amount of insurance that shall be not less than the principal balance of such
New Asset, or (1) an endorsement or confirmatory letter from the existing title
company to an existing Title Policy (in an amount not less than the principal
balance of such New Asset) in favor of Seller and Seller’s successors and/or
assigns that adds such parties as an additional insured.
(vii)    Additional Real Estate Matters. To the extent obtained by Seller, such
other real estate related certificates and documentation as may have been
reasonably requested by Buyer, such as: (1) certificates of occupancy issued by
the appropriate Governmental Authority and either letters certifying that the
related Eligible Property or Properties are in material compliance with all
applicable zoning laws issued by the appropriate Governmental Authority, a
zoning report in form and prepared by a zoning consultant reasonably
satisfactory to Buyer or evidence that the related Title Policy includes a
zoning endorsement; and (1) abstracts of all material leases in effect at the
Mortgaged Property delivered in connection with the New Asset.
(viii)    Exception Report. A written report of any exceptions to the
representations and warranties in Exhibit III attached hereto (an “Exception
Report”).
(ix)    Other Documents. Such other documents as Buyer shall reasonably deem to
be necessary and are customarily provided to Buyer by other similar commercial
mortgage loan repurchase transactions.
Within five (5) Business Days of Seller’s delivery of the documents and
materials contemplated in this Section 3(c), Buyer shall, in its sole good faith
discretion, either: (1) notify Seller that Buyer has not approved the New Asset
or (1) notify Seller that Buyer agrees to purchase the New Asset, subject to
satisfaction (or waiver by Buyer) of the Transaction Conditions Precedent (a
“Final Approval”) set forth in Section 3(e) below. Buyer’s failure to respond to
Seller within five (5) Business Days shall be deemed to be a denial of Seller’s
request that Buyer purchase the New Asset, unless Buyer and Seller have agreed
otherwise in writing.
(d)    Subject to satisfaction of the Transaction Conditions Precedent, Buyer
shall deliver to Seller a written confirmation of its Final Approval in the form
of Exhibit I attached hereto with respect to a proposed Transaction (a
“Confirmation”); provided that, unless otherwise agreed by Seller, Buyer shall
deliver a

22



--------------------------------------------------------------------------------




separate Confirmation with respect to each New Asset that will be the subject of
a Transaction. Each Confirmation shall be deemed to be incorporated herein by
reference with the same effect as if set forth herein at length.
(e)    Provided that each of the Transaction Conditions Precedent set forth in
this Section 3(e) have been satisfied (or waived by Buyer in Buyer’s sole
discretion), and subject to Seller’s rights under Section 3(f) hereof, Buyer
shall transfer the Purchase Price to Seller with respect to each New Asset for
which it has issued a Confirmation on the Purchase Date specified in such
Confirmation (which Purchase Date shall be at least two (2) Business Days after
the date the Final Approval is delivered), and the related New Asset shall be
concurrently transferred by Seller to Buyer or its nominee. For purposes of this
Section 3(e), the conditions precedent to any proposed Transaction (the
“Transaction Conditions Precedent”) shall be satisfied with respect to such
proposed Transaction if:
(i)    no Default, Event of Default or Margin Deficit shall have occurred and be
continuing as of the Purchase Date for such proposed Transaction;
(ii)    Seller shall have executed the Confirmation delivered by Buyer;
(iii)    Parent Guarantor shall have delivered to Buyer a true and accurate
Financial Covenant Compliance Certificate with respect to Parent Guarantor’s
most recently ended fiscal quarter for which a Financial Covenant Compliance
Certificate was required to be delivered hereunder;
(iv)    Seller shall have delivered to Buyer an Officer’s Certificate (which may
be included in the Confirmation) of Seller certifying that the representations
and warranties made by Seller in this Agreement are true and correct in all
material respects as of the Purchase Date for such Transaction (except such
representations which by their terms speak as of a specified date and subject to
any exceptions disclosed to Buyer in an Exception Report prior to issuance of
the Confirmation by Buyer);
(v)    (1) Buyer shall have determined, in Buyer’s sole good faith discretion,
in accordance with the applicable provisions of Section 3(a) of this Agreement
that the New Asset proposed to be sold to Buyer by Seller in such Transaction is
an Eligible Asset, (1) Buyer shall have obtained internal credit approval for
the inclusion of such New Asset as a Purchased Asset in a Transaction, (1) Buyer
shall have confirmed that, after giving effect to such Purchased Asset, the
Concentration Limit shall be satisfied and (1) Buyer shall have determined, in
Buyer’s sole good faith discretion, that the Maximum Asset Exposure Threshold
and Portfolio Exposure Threshold will not be exceeded immediately after giving
effect to the requested Transaction;
(vi)    (1) if the New Asset is not a Table Funded Purchased Asset, the
applicable Purchased Asset File described in Section 7(b) of this Agreement
shall have been delivered to Custodian, and Buyer shall have received a Trust
Receipt with respect to such Purchased Asset File, and (1) if the Purchased
Asset is a Table Funded Purchased Asset, the documents required by Section 7(b)
shall have been delivered to Bailee;
(vii)    Seller shall have delivered to each Mortgagor or obligor or related
servicer or lead lender under any Purchased Asset a direction letter in
accordance with Section 5(a) of this Agreement unless such Mortgagor or obligor
or related servicer or lead lender is already remitting payments to Servicer
whereupon Seller shall direct Servicer to remit all such amounts into the
Controlled Account

23



--------------------------------------------------------------------------------




in accordance with Section 5(a) of this Agreement and to service such payments
in accordance with the provisions of this Agreement;
(viii)    Seller shall have paid to Buyer (1) any fees then due and payable
under the Fee Letter and (1) any unpaid Transaction Costs in respect of such
Purchased Asset due and owing by Seller (which amounts, at Seller’s option, may
be held back from funds remitted to Seller by Buyer on the Purchase Date);
(ix)    such Purchased Asset shall not be a Defaulted Asset;
(x)    Buyer shall have received true and complete copies of fully executed
originals of all Transfer Documents;
(xi)    Buyer shall have received a copy of any document relating to any Hedging
Transaction, and Seller shall have validly pledged and assigned to Buyer all of
Seller’s rights under each Hedging Transaction included within a Purchased
Asset, if any;
(xii)    no event shall have occurred or circumstance shall exist that has a
Material Adverse Effect;
(xiii)    there shall not have occurred (A) a material adverse change in
financial markets, an outbreak or escalation of hostilities or a material change
in national or international political, financial or economic conditions, or (B)
a general suspension of trading on major stock exchanges, or (C) a material
disruption in or moratorium on commercial banking activities or securities
settlement services; and
(xiv)    there shall not have occurred (A) an event or events in the
determination of Buyer resulting in the effective absence of a “repo market” or
comparable “lending market” for financing debt obligations secured by commercial
mortgage loans, or (B) an event or events shall have occurred resulting in Buyer
not being able to finance Eligible Assets through the “repo market” or “lending
market” with traditional counterparties at rates which would have been
reasonable prior to the occurrence of such event or events.
(f)    Each Confirmation, together with this Agreement, shall be conclusive
evidence of the terms of the Transaction covered thereby (absent manifest error
or mutual mistake) unless objected to in writing by Seller no more than two (2)
Business Days after the date such Confirmation is received by Seller. An
objection sent by Seller with respect to any Confirmation must state
specifically that the writing is an objection, must specify the provision(s) of
such Confirmation being objected to by Seller, must set forth such provision(s)
in the manner that Seller believes such provisions should be stated, and must be
received by Buyer no more than two (2) Business Days after such Confirmation is
received by Seller. Buyer may, in Buyer’s sole discretion issue another
Confirmation addressing Seller’s objections or may elect not to proceed with the
proposed Transaction.
(g)    With respect to any Transaction involving an Eligible Asset that is a
Future Advance Asset, Seller shall indicate in the related Preliminary Due
Diligence Package that such Eligible Asset is a Future Advance Asset and shall
provide Buyer with the information required to complete the Confirmation
regarding such Future Advance Asset, as well as, the then remaining unfunded
principal amount of all Purchased Assets that constitute Future Advance Assets.
Subject to Section 4, at any time prior to the Repurchase Date, in the event a
future advance is made or is to be made by Seller pursuant to the Purchased
Asset Documents for a Future Advance Asset, Seller may submit to Buyer a request
that Buyer transfer cash to Seller in an amount

24



--------------------------------------------------------------------------------




not to exceed the Maximum Purchase Percentage, multiplied by the amount of such
future advance (a “Future Advance Purchase”), which Future Advance Purchase
shall increase the outstanding Purchase Price for such Future Advance Asset.
Subject to satisfaction (or, in Buyer’s sole discretion, waiver) of the
following conditions precedent to Buyer’s obligation to make any Future Advance
Purchase, Buyer shall transfer cash to Seller as provided in this Section 3(g)
(and in accordance with the wire instructions provided by Seller in such
request) on the date requested by Seller, which date shall be no earlier than
two (2) Business Days following the Business Day on which Buyer has reasonably
determined that such conditions precedent have been satisfied (or, in Buyer’s
sole discretion, waived):
(i)    as of the funding of such Future Advance Purchase, no Margin Deficit,
Default or Event of Default has occurred and is continuing or would result from
the funding of such Future Advance Purchase;
(ii)    the funding of the Future Advance Purchase would not cause the aggregate
outstanding Purchase Price for all Purchased Assets to exceed the Facility
Amount;
(iii)    the Future Advance Purchase would not cause the Purchase Price of the
applicable Future Advance Asset to exceed the Concentration Limit;
(iv)    Buyer shall have determined, in Buyer’s sole good faith discretion, that
the Maximum Asset Exposure Threshold and Portfolio Exposure Threshold will not
be exceeded immediately after giving effect to the funding of the Future Advance
Purchase;
(v)    Seller shall have demonstrated to Buyer’s reasonable satisfaction that
all conditions to the future advance under the Purchased Asset Documents have
been satisfied; and
(vi)    previously or simultaneously with Buyer’s funding of the Future Advance
Purchase, Seller shall have funded or caused to be funded to the Mortgagor (or
to an escrow agent or as otherwise directed by the Mortgagor) its pro rata
portion of such Future Advance Purchase in respect of such Future Advance Asset.
(h)    Seller shall be entitled to terminate a Transaction on demand, and
repurchase the related Purchased Asset on any Business Day prior to the
applicable Repurchase Date (an “Early Repurchase Date”); provided, however,
that:
(i)    no Default, Event of Default or Margin Deficit shall be continuing
(unless such repurchase cures such Default, Event of Default or Margin Deficit)
or would occur or result from such early repurchase;
(ii)    Seller notifies Buyer in writing, no later than five (5) Business Days
prior to the Early Repurchase Date, of its intent to terminate such Transaction
and repurchase the related Purchased Asset (or such shorter period of time as
Buyer may agree to); provided that Seller shall have the right to revoke such
notice at any time up to the Business Day prior to such Early Repurchase Date;
and
(iii)    Seller shall pay to Buyer on the Early Repurchase Date an amount equal
to the sum of the Repurchase Price for such Transaction, all Transaction Costs
and any other amounts payable by Seller and outstanding under this Agreement or
the other Transaction Documents (including, without limitation, amounts due
under Section 3(n), Section 3(o) and Section 3(p) of this Agreement,

25



--------------------------------------------------------------------------------




if any, and the Exit Fee, if applicable) with respect to such Transaction
against transfer to Seller or its agent of the related Purchased Asset.
(i)    On the Repurchase Date for any Transaction, termination of the applicable
Transaction will be effected by transfer to Seller or, if requested by Seller,
its designee of the related Purchased Assets, and any Income in respect thereof
received by Buyer (and not previously credited or transferred to, or applied to
the obligations of, Seller pursuant to Section 4 or Section 5 hereof) against
the simultaneous transfer to Buyer of the applicable Repurchase Price, all
Transaction Costs and any other amounts payable by Seller and outstanding under
this Agreement with respect to such Transaction (including without limitation,
amounts payable under Section 3(n), Section 3(o) and Section 3(p) of this
Agreement, if any and the Exit Fee, if applicable) to an account of Buyer.
(j)    So long as no Event of Default has occurred and is then continuing, the
Repurchase Price with respect to one or more Purchased Assets may be paid in
part at any time upon two (2) Business Days prior written notice from Seller to
Buyer; provided, however, that any such payment shall be accompanied by an
amount representing accrued Price Differential with respect to such Purchased
Asset(s) on the amount of such payment and all other amounts then due under the
Transaction Documents (including, without limitation, the Exit Fee, if
applicable). Each partial payment of the Repurchase Price that is voluntary (as
opposed to mandatory under the terms of this Agreement) shall be in an amount of
not less than $100,000.
(k)    If (1) Buyer shall have reasonably determined (which determination shall
be conclusive and binding upon Seller absent manifest error) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the LIBOR Rate, or (1) the LIBOR Rate determined or
to be determined will not adequately and fairly reflect the cost to Buyer (as
reasonably determined by Buyer) of making or maintaining Transactions, and Buyer
has made the same determination for all similar commercial real estate
repurchase transactions, Buyer shall give telecopy or telephonic notice thereof
to Seller as soon as practicable thereafter. If such notice is given, the
Pricing Rate with respect to all outstanding Transactions until such notice has
been withdrawn by Buyer, shall be a per annum rate equal to the sum of (1) the
Federal Funds Rate, plus (1) 0.25%, plus (1) the Applicable Spread (the
“Alternative Rate”).
(l)    Notwithstanding any other provision herein, if, after the date of this
Agreement, the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for Buyer to effect
LIBOR Transactions as contemplated by the Transaction Documents, (1) the
commitment of Buyer hereunder to enter into new LIBOR Transactions and to
continue LIBOR Transactions as such shall forthwith be canceled, and (1) the
LIBOR Transactions then outstanding shall be converted automatically to
Alternative Rate Transactions.
(m)    If Buyer shall have determined that the introduction of, or a change in,
any Requirement of Law or in the interpretation or administration of any
Requirement of Law (including, without limitation changes in any Reserve
Requirements and any other increase in cost to Buyer, as applicable) has made it
unlawful, or any Governmental Authority shall have asserted that it is unlawful,
for Buyer to enter into any Transaction or any Governmental Authority has
imposed material restrictions on the authority of Buyer to enter into any
Transaction, then on notice thereof by Buyer to Seller, but only if Buyer has
given the same notice for all similar commercial real estate repurchase
transactions, any obligations of Buyer to enter into Transactions shall be
suspended until Buyer notifies Seller that the circumstances giving rise to such
determination no longer exist.

26



--------------------------------------------------------------------------------




(n)    Upon demand by Buyer, Seller shall indemnify Buyer and hold Buyer
harmless from any actual loss, cost or expense (not to include any lost profit
or opportunity, or indirect or consequential damages) (including, without
limitation, reasonable out-of-pocket attorneys’ fees and disbursements) that
Buyer actually sustains or incurs as a direct result of (1) a default by Seller
in terminating any Transaction after Seller has given a notice in accordance
with Section 3(h) of a termination of a Transaction, (1) any payment of all or
any portion of the Repurchase Price, as the case may be, on any day other than a
Remittance Date or (1) Seller’s failure to sell Eligible Assets to Buyer after
Seller has notified Buyer of a proposed Transaction and Buyer has given a Final
Approval to purchase such Eligible Assets in accordance with the provisions of
this Agreement; provided that Seller shall not be obligated to so repay or
reimburse Buyer under this Section 3(n) unless Buyer incurred such actual loss,
cost or expense as LIBOR breakage costs. A certificate as to such costs, losses,
damages and expenses, setting forth the calculations therefor shall be submitted
promptly by Buyer to Seller in writing and shall be prima facie evidence of the
information set forth therein, absent manifest error. This covenant shall
survive the termination of this Agreement and the repurchase by Seller of any or
all of the Purchased Assets.
(o)    If Buyer shall have reasonably determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy, including the
Reserve Requirements or any other reserve, special deposit or similar
requirements relating to extensions of credit or other assets of Buyer or in the
interpretation or application thereof or compliance by Buyer or any corporation
controlling Buyer with any request or directive regarding such requirements
(whether or not having the force of law) from any Governmental Authority made
subsequent to the date hereof has the effect of reducing the rate of return on
Buyer’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which Buyer or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
Buyer’s or such corporation’s policies with respect to such requirements) by an
amount deemed by Buyer to be material, and Buyer has made the same determination
for all similar commercial real estate repurchase transactions, then from time
to time, within ten (10) Business Days after submission by Buyer to Seller of a
written request therefor, Seller shall pay to Buyer such additional amount or
amounts as will compensate Buyer for such reduction. A certificate as to the
calculation of any additional amounts payable pursuant to this Section 3(o)
shall be submitted by Buyer to Seller and shall be conclusive and binding upon
Seller in the absence of manifest error. With respect to each reduction in the
rate of return described above, this Section 3(o) shall survive for a period of
nine (9) months from the date of the incurrence of such reduction by Buyer. This
Section 3(o) shall survive the termination of this Agreement and the repurchase
by Seller of any or all of the Purchased Assets.
(p)    Any and all payments by or on account of any obligation of Seller under
this Agreement shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment, then Seller shall
make (or cause to be made) such deduction or withholding and shall timely pay
(or cause to be timely paid) the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable shall be increased by Seller as
necessary so that after such deduction or withholding has been made, Buyer
receives an amount equal to the sum it would have received had no such deduction
or withholding been made. Seller shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Requirements of Law. As soon
as practicable after any payment of Taxes by Seller to a Governmental Authority
pursuant to this Section 3(p), Seller shall deliver to Buyer the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to Buyer.

27



--------------------------------------------------------------------------------




(q)    If Buyer is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under the Transaction Documents, Buyer shall
deliver to Seller, prior to becoming a party to this Agreement, and at the time
or times reasonably requested by Seller, such properly completed and executed
documentation reasonably requested by Seller as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, Buyer
shall deliver such other documentation prescribed by applicable law or
reasonably requested by Seller as will enable Seller to determine whether or not
Buyer is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3(q)(ii)(A), Section 3(q)(ii)(B) and Section
3(q)(ii)(D) below) shall not be required if in Buyer’s reasonable judgment such
completion, execution or submission would be illegal, would subject Buyer to any
material unreimbursed cost or expense or would otherwise materially prejudice
the legal or commercial position of Buyer. Without limiting the generality of
the foregoing:
(i)    if Buyer is a United States Person, it shall deliver to Seller on or
prior to the date on which Buyer becomes a party to this Agreement (and from
time to time thereafter upon the reasonable request of Seller), executed
originals of IRS Form W-9 certifying that Buyer is exempt from U.S. federal
backup withholding tax;
(ii)    if Buyer is not a United States Person, it shall, to the extent it is
legally entitled to do so, deliver to Seller (in such number of copies as shall
be requested by Seller) on or prior to the date on which Buyer becomes a party
under this Agreement (and from time to time thereafter upon the reasonable
request of Seller), whichever of the following is applicable:
(A)    in the case of Buyer that is claiming the benefits of an income tax
treaty to which the United States is a party, (1) with respect to payments
characterized as interest for U.S. federal income tax purposes under any
Transaction Document, executed originals of IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (1) with respect to any other
applicable payments under any Transaction Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(B)    executed originals of IRS Form W-8ECI;
(C)    in the case of Buyer claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (1) a certificate to the effect that
Buyer is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of Seller within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (1) executed
originals of IRS Form W-8BEN-E; or
(D)    to the extent Buyer is not the beneficial owner, executed originals of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a U.S. Tax
Compliance Certificate, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if Buyer is a partnership
and one or more direct or indirect partners of Buyer are claiming the portfolio
interest exemption, Buyer may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner;

28



--------------------------------------------------------------------------------




(iii)    if Buyer is not a United States Person, it shall, to the extent it is
legally entitled to do so, deliver to Seller (in such number of copies as shall
be requested by Seller) on or prior to the date on which Buyer becomes a party
to this Agreement (and from time to time thereafter upon the reasonable request
of Seller), executed originals of any other form prescribed by applicable law as
a basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit Seller to determine the withholding or
deduction required to be made; and
(iv)    if a payment made to Buyer under any Transaction Document would be
subject to U.S. federal withholding Tax imposed by FATCA if Buyer were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), Buyer shall
deliver to Seller at the time or times prescribed by law and at such time or
times reasonably requested by Seller such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Seller as may be necessary for
Seller to comply with its obligations under FATCA and to determine whether Buyer
has complied with Buyer’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this Section
3(q)(ii)(D), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.
Buyer agrees that if any form or certification it previously delivered pursuant
to this Section 3(q) expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify Seller in writing
of its legal inability to do so.
(r)    If any of the events described in Section 3(k), Section 3(n), Section
3(o) or Section 3(p) result in Buyer’s election to use the Alternative Rate or
Buyer’s request for additional amounts, then Seller shall have the option to
notify Buyer in writing of its intent to terminate all of the Transactions,
terminate this Agreement and repurchase all of the Purchased Assets without
payment of any Exit Fee, Unused Fee, Annual Fee or similar fee no later than
five (5) Business Days after such notice is given to Buyer, and such repurchase
by Seller shall be conducted pursuant to and in accordance with Section 3(g).
The election by Seller to terminate the Transactions in accordance with this
Section 3(r) shall not relieve Seller for liability with respect to any
additional amounts or increased costs actually incurred by Buyer prior to the
actual repurchase of the Purchased Assets.
(s)    From and after the Facility Termination Date, Buyer shall have no further
obligation to purchase any New Assets. On the Facility Termination Date, Seller
shall be obligated to repurchase all of the Purchased Assets and transfer
payment of the Repurchase Price for each such Purchased Asset, together with the
accrued and unpaid Price Differential and all Transaction Costs and other
amounts due and payable to Buyer hereunder, against the transfer by Buyer to
Seller or its agent or nominee of each such Purchased Asset. Following the
Facility Termination Date, Buyer shall not be obligated to transfer any
Purchased Assets to Seller until payment in full to Buyer of all amounts due
hereunder.
(t)    Notwithstanding any provision herein to the contrary, (1) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all rules, regulations,
guidelines or directives promulgated in connection therewith or in
implementation thereof that are finalized or become effective after the date
hereof, and (1) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities that are finalized or become effective after
the date hereof, shall in each case be deemed to be an adoption of or change in
a Requirement of Law made subsequent to the date of this Agreement.

29



--------------------------------------------------------------------------------




4.
MANDATORY PAYMENT OR DELIVERY OF ADDITIONAL ASSETS

(a)    Buyer may determine and re-determine the Asset Base Components on any
Business Day and on as many Business Days as it may elect. Upon the occurrence
and during the continuance of a Margin Credit Event with respect to one or more
Purchased Assets, if at any such time the aggregate Purchase Price of the
Purchased Assets is greater than the aggregate Asset Base Components of the
Purchased Assets as determined by Buyer in Buyer’s sole good faith discretion
and notified in writing and by telephone to Seller on any Business Day (a
“Margin Deficit”), then Seller shall, not later than two (2) Business Days after
receipt of notice of such Margin Deficit from Buyer, deliver to Buyer (1) cash
in an amount sufficient to reduce the aggregate Purchase Price of the Purchased
Assets to an amount equal to the aggregate Asset Base Components as
re-determined by Buyer after giving effect to the delivery of cash by Seller to
Buyer pursuant to this Section 4(a) or (1) Cash Equivalents acceptable to Buyer
with a Market Value that, when added to the aggregate Asset Base Components,
equals or exceeds the aggregate Purchase Price; provided that Seller shall not
be required to cure a Margin Deficit unless and until the aggregate outstanding
Margin Deficit of all Purchased Assets equals or exceeds $1,000,000 on any date
of determination. Any cash delivered to Buyer pursuant to this Section 4(a)
shall be applied by Buyer to reduce the Purchase Price of the applicable
Purchased Assets.
(b)    If at any such time the Purchase Price of one or more Purchased Assets is
less than the aggregate Asset Base Components of such Purchased Assets as
determined by Buyer in Buyer’s sole good faith discretion (a “Margin Excess”),
then Buyer shall, no later than five (5) Business Days after receipt of a
request from Seller, transfer (1) cash to Seller in an amount (not to exceed
such Margin Excess) such that the Purchase Price of such Purchased Asset, after
the addition of any such cash so transferred, will thereupon not exceed such
Asset Base Component as re-determined by Buyer after giving effect to the
delivery of cash by Buyer to Seller pursuant to this Section 4(b) and/or (1)
Cash Equivalents previously delivered to Buyer in accordance with Section 4(a)
with a Market Value equal to such Margin Excess; provided that (1) no Margin
Deficit, Default or Event of Default has occurred and is continuing or would
result from such funding, (1) such funding shall not result in the Aggregate
Repurchase Price of all Purchased Assets exceeding the Facility Amount and (1)
each such funding shall be in an amount of not less than $100,000. Any cash
delivered by Buyer to Seller pursuant to this Section 4(b) shall be applied by
Buyer to increase the Purchase Price of the applicable Purchased Asset. Buyer
and Seller shall execute and deliver a restated Confirmation for the applicable
Transaction to set forth the new Purchase Price for such Purchased Asset. Seller
may not request funding under this Section 4(b) more than three (3) times in any
calendar month.
5.
INCOME PAYMENTS AND PRINCIPAL PAYMENTS

(a)    On or before the date hereof, Seller and Buyer shall establish and
maintain with the Depository Bank a deposit account in the name of Seller and
under the sole control of Buyer with respect to which the Controlled Account
Agreement shall have been executed (such account, together with any replacement
or successor thereof, the “Controlled Account”). Seller shall cause all Income
with respect to the Purchased Assets to be deposited in the Controlled Account.
In furtherance of the foregoing, Seller shall cause Servicer to remit to the
Controlled Account all Income received in respect of the Purchased Assets within
two (2) Business Days of receipt. All Income in respect of the Purchased Assets,
which may include payments in respect of associated Hedging Transactions, shall
be deposited directly into, or, if applicable, remitted directly from the
applicable underlying collection account to, the Controlled Account.
(b)    Unless an Event of Default shall have occurred and be continuing, on each
Remittance Date, all Income on deposit in the Controlled Account in respect of
the Purchased Assets and the associated Hedging Transactions shall be applied as
follows:

30



--------------------------------------------------------------------------------




(i)    first, to Buyer, an amount equal to the Price Differential which has
accrued and is outstanding in respect of the Transactions as of such Remittance
Date;
(ii)    second, to Buyer, any accrued and unpaid Unused Fee and all Transaction
Costs and all other amounts payable by Seller and outstanding hereunder and
under the other Transaction Documents (other than the Repurchase Price);
(iii)    third, if a Principal Payment in respect of any Purchased Asset has
been made during the related Collection Period, to Buyer an amount equal to the
product of the amount of such Principal Payment, multiplied by the applicable
Purchase Percentage;
(iv)    fourth, if a Margin Deficit shall exist with respect to one or more
Purchased Assets, to Buyer, an amount such that, after giving effect to such
payment, the aggregate Purchase Price of such Purchased Assets is equal to the
aggregate Asset Base Components of such Purchased Assets, as determined by Buyer
after giving effect to such payment, to the extent of remaining funds in the
Controlled Account; and
(v)    fifth, to Seller, the remainder, if any;
provided that if, on any Remittance Date, the amounts deposited in the
Controlled Account shall be insufficient to make the payments required under (i)
through (iii) above of this Section 5(b), and Seller does not otherwise make
such payments on such Remittance Date, the same shall constitute an Event of
Default hereunder.
(c)    Unless an Event of Default shall have occurred and be continuing, any
unscheduled Principal Payment (including net sale proceeds) in respect of any
Purchased Asset for which the Income thereof has been received by Depository
Bank during any Collection Period shall be applied, no later than two (2)
Business Days after receipt of notice from Seller of its intent to apply such
payment in accordance with this Section 5(c), as follows:
(i)    first, to Buyer, if a Margin Deficit shall exist with respect to one or
more Purchased Assets, an amount such that, after giving effect to such payment,
the aggregate Repurchase Price is equal to the aggregate Asset Base Components
of such Purchased Assets, as determined by Buyer after giving effect to such
payment;
(ii)    second, to Buyer, an amount equal to the product of the amount of such
Principal Payment multiplied by the applicable Purchase Percentage; and
(iii)    third, to Seller, the remainder, if any.
(d)    If an Event of Default shall have occurred and be continuing, all Income
on deposit in the Controlled Account in respect of the Purchased Assets and the
associated Hedging Transactions shall be applied as determined in Buyer’s sole
discretion pursuant to Section 14(b)(ii).
(e)    If at any time during the term of any Transaction any Income is
distributed to Seller with respect to the related Purchased Asset or Seller has
otherwise received such Income and has made a payment in respect of such Income
to Buyer pursuant to this Section 5, and for any reason such amount is required
to be returned by Buyer to an obligor under such Purchased Asset (either before
or after the Repurchase Date), Buyer may provide Seller with notice of such
required return, and Seller shall pay the amount of such required return to
Buyer by 11:00 a.m., New York time, on the Business Day following Seller’s
receipt of such notice.

31



--------------------------------------------------------------------------------




(f)    Subject to the other provisions hereof, Seller shall be responsible for
all Transaction Costs in respect of any Purchased Assets to the extent it would
be so obligated if the Purchased Assets had not been sold to Buyer. Buyer shall
provide Seller with notice of any Transaction Costs, and Seller shall pay the
amount of any Transaction Costs to Buyer by 11:00 a.m., New York time, on the
later of (1) five (5) Business Days after the date on which Buyer has informed
Seller that such amount is due under the Purchased Asset Documents and (1) three
(3) Business Days following Seller’s receipt of such notice.
6.
SECURITY INTEREST

(a)    Buyer and Seller intend that all Transactions hereunder be sales to Buyer
of the Purchased Assets for all purposes (other than for U.S. Federal, state and
local income or franchise tax purposes) and not loans from Buyer to Seller
secured by the Purchased Assets. However, in the event that any Transaction is
deemed to be a loan, Seller hereby pledges to Buyer as security for the
performance by Seller of the Repurchase Obligations and hereby grants to Buyer a
first priority security interest in all of Seller’s right, title and interest in
and to the following (collectively, the “Repurchase Assets”):
(i)    all of the Purchased Assets (including, for the avoidance of doubt, all
security interests, mortgages and liens on personal or real property securing
the Purchased Assets) and related Servicing Rights;
(ii)    all Income from the Purchased Assets;
(iii)    all insurance policies and insurance proceeds relating to any Purchased
Asset or the related Eligible Property;
(iv)    all “general intangibles”, “accounts” and “chattel paper” as defined in
the UCC relating to or constituting any and all of the foregoing;
(v)    all replacements, substitutions or distributions on or proceeds, payments
and profits of, and records and files relating to, any and all of the foregoing;
and
(vi)    any other property, rights, titles or interests as are specified in the
Confirmation and/or the Trust Receipt, the Purchased Asset Schedule or exception
report with respect to the foregoing in all instances, whether now owned or
hereafter acquired, now existing or hereafter created.
(b)    With respect to the security interest in the Repurchase Assets granted in
Section 6(a) hereof, and with respect to the security interests granted in
Sections 6(c) and 6(d), Buyer shall, during the continuance of an Event of
Default, have all of the rights and may exercise all of the remedies of a
secured creditor under the UCC and any other applicable law and shall have the
right to apply the Repurchase Assets or proceeds therefrom to the obligations of
Seller under the Transaction Documents. In furtherance of the foregoing, (1)
Buyer, at Seller’s sole cost and expense, shall cause to be filed as a
protective filing with respect to the Repurchase Assets and as a UCC filing with
respect to the security interests granted in Sections 6(c) and 6(d) one or more
UCC financing statements in form satisfactory to Buyer (to be filed in the
filing office indicated therein), in such locations as may be necessary to
perfect and maintain perfection and priority of the outright transfer (including
under Section 22 of this Agreement) and the security interest granted hereby
and, in each case, continuation statements and any amendments thereto
(including, without limitation, by causing to be filed any amendments necessary
to add or delete Repurchase Assets covered by the financing statement to reflect
the purchase and repurchase of Purchased Assets) (collectively, the “Filings”),
and shall forward copies of such Filings to Seller upon completion thereof, and
(1) Seller shall, from time to time, at its own expense, deliver and cause to be
duly filed all such further filings, instruments and documents and

32



--------------------------------------------------------------------------------




take all such further actions as may be reasonably necessary or as may be
reasonably requested by Buyer with respect to the perfection and priority of the
outright transfer of the Purchased Assets and the security interest granted
hereunder in the Repurchase Assets and the rights and remedies of Buyer with
respect to the Repurchase Assets (including under Section 22 of this Agreement)
(including the payments of any fees and Taxes required in connection with the
execution and delivery of this Agreement).
(c)    Seller hereby pledges to Buyer, for the benefit of Buyer, as security for
the performance by Seller of the Repurchase Obligations and hereby grants to
Buyer a first priority security interest in all of Seller’s right, title and
interest in and to Seller’s rights under all Hedging Transactions relating to
Purchased Assets entered into by Seller and all proceeds thereof. Seller shall
take all action as is reasonably necessary to obtain consent to assignment of
any such Hedging Transaction to Buyer and shall cause the counterparty under
each such Hedging Transaction to enter into such document or instrument
satisfactory to Buyer, Seller and such counterparty, pursuant to which such
counterparty will covenant and agree to accept notice from Buyer to redirect
payments under such Hedging Transaction as Buyer may direct. So long as no Event
of Default shall be continuing, Buyer agrees that it will not redirect payments
under any Hedging Transaction pledged to Buyer pursuant to the terms of this
Section 6(c).
(d)    Seller hereby pledges to Buyer as security for the performance by Seller
of the Repurchase Obligations and hereby grants to Buyer a first priority
security interest in all of Seller’s right, title and interest in and to the
Controlled Account and all amounts and property from time to time on deposit
therein and all replacements, substitutions or distributions on or proceeds,
payments and profits of, and records and files relating to, the Controlled
Account.
(e)    In connection with the repurchase by Seller of any Purchased Asset in
accordance herewith, upon receipt of the Repurchase Price by Buyer, Buyer will
deliver to Seller, at Seller’s expense, such documents and instruments as may be
reasonably necessary and requested by Seller to reconvey such Purchased Asset
and any Income related thereto to Seller and to evidence the termination of
Buyer's security interest therein including, without limitation, UCC termination
statements.
7.
PAYMENT, TRANSFER AND CUSTODY

(a)    Subject to the terms and conditions of this Agreement, on the Purchase
Date for each Transaction, ownership of the Purchased Assets and all rights
thereunder shall be transferred to Buyer or its designee (including Custodian)
against the simultaneous transfer of the Purchase Price to an account of Seller
specified in the Confirmation relating to such Transaction. Buyer will provide
Seller with a power of attorney, substantially in the form attached as Exhibit
II-2 hereto, allowing Seller to administer, operate and service such Purchased
Assets. Provided that no Event of Default shall have occurred and be continuing,
the power of attorney (including, subject to the terms of this Agreement, the
exercise of any voting or similar rights by Seller) shall be binding upon Buyer
and Buyer’s successors and assigns.
(b)    With respect to each Table Funded Purchased Asset, Seller shall cause
Bailee to deliver to Buyer by no later than 1:00 p.m. (New York time), on the
Purchase Date, by facsimile a true and complete copy of the related Mortgage
Note or Participation Certificate (as applicable), the Insured Closing Letter
and Escrow Instructions, if any, and the executed Bailee Agreement. In
connection with the sale of each Purchased Asset, not later than 1:00 p.m. (New
York time), two (2) Business Days prior to the related Purchase Date (or with
respect to a Table Funded Purchased Asset not later than 1:00 p.m. (New York
time) on the third (3rd) Business Day following the applicable Purchase Date),
Seller shall deliver or cause Bailee to deliver (with a copy to Buyer) and
release to Custodian (together with the Purchased Asset File Checklist), and
shall cause Custodian to deliver a Trust Receipt on the Purchase Date (or in the
case of a Table Funded

33



--------------------------------------------------------------------------------




Purchased Asset, not later than two (2) Business Days following the receipt by
Custodian) confirming the receipt of, the following original (or where indicated
below, copied) documents, to the extent applicable (collectively, the “Purchased
Asset Documents”), with respect to each Purchased Asset identified in the
Purchased Asset File Checklist delivered therewith:
(i)    the original Mortgage Note bearing all intervening endorsements, endorsed
“Pay to the order of _________ without recourse” and signed in the name of the
last endorsee (the “Last Endorsee”) by an authorized Person of the Last Endorsee
(in the event that the Purchased Asset was acquired by the Last Endorsee in a
merger, the signature must be in the following form: “[Last Endorsee], successor
by merger to [name of predecessor]”; in the event that the Purchased Asset was
acquired or originated by the Last Endorsee while doing business under another
name, the signature must be in the following form: “[Last Endorsee], [formerly
known] or [doing business] as [previous name]”) or a lost note affidavit in a
form reasonably approved by Buyer, with a copy of the applicable Mortgage Note
attached thereto;
(ii)    the original loan agreement and guaranty, if any, executed in connection
with the Purchased Asset;
(iii)    the original Mortgage with evidence of recording thereon, or a true and
correct copy of the original that has been submitted for recordation in the
appropriate governmental recording office of the jurisdiction where the
Mortgaged Property is located;
(iv)    the originals of all assumption, modification, consolidation or
extension agreements with evidence of recording thereon, or true and correct
copies of the originals that have each been submitted for recordation in the
appropriate governmental recording office of the jurisdiction where the
Mortgaged Property is located;
(v)    the original Assignment of Mortgage in blank for each Purchased Asset, in
form and substance acceptable for recording and signed in the name of the Last
Endorsee (in the event that the Purchased Asset was acquired by the Last
Endorsee in a merger, the signature must be in the following form: “[Last
Endorsee], successor by merger to [name of predecessor]”; in the event that the
Purchased Asset was acquired or originated while doing business under another
name, the signature must be in the following form: “[Last Endorsee], [formerly
known] or [doing business] as [previous name]”);
(vi)    the originals of all intervening assignments of mortgage (if any) with
evidence of recording thereon, or copies thereof;
(vii)    the original Title Policy or, if the original Title Policy has not been
issued, a copy of the irrevocable marked commitment to issue the same;
(viii)    the original of any security agreement, chattel mortgage or equivalent
document executed in connection with the Purchased Asset;
(ix)    the original Assignment of Leases, if any, with evidence of recording
thereon, or a true and correct copy of the original that has been submitted for
recordation in the appropriate governmental recording office of the jurisdiction
where the Mortgaged Property is located;
(x)    the originals of all intervening assignments of assignment of leases and
rents, if any, or copies thereof, with evidence of recording thereon, or copies
thereof;

34



--------------------------------------------------------------------------------




(xi)    a copy of the UCC financing statements, certified as true and correct by
Seller, and all necessary UCC continuation statements with evidence of filing
thereon or copies thereof together with evidence that such UCC financing or
continuation statements have been sent for filing, and UCC assignments in blank,
which UCC assignments shall be in form and substance acceptable for filing in
the applicable jurisdictions;
(xii)    the original environmental indemnity agreement or similar guaranty or
indemnity, whether stand-alone or incorporated into the applicable loan
documents (if any);
(xiii)    the original omnibus assignment in blank or such other documents
necessary and sufficient to transfer to Buyer all of Seller’s right, title and
interest in and to the Purchased Asset (if any);
(xiv)    a Survey of the Mortgaged Property (if any) as accepted by the title
company for issuance of the Title Policy;
(xv)    a copy of all servicing agreements and Servicing Records related to such
Purchased Asset, which Seller shall deliver to Servicer (with a copy to Buyer);
(xvi)    a copy of the Mortgagor’s opinions of counsel;
(xvii)    in the case of a Purchased Asset that is a Participation Interest, the
original Participation Certificate evidencing such Participation Interest
together with an assignment in blank;
(xviii)    in the case of a Purchased Asset that is a Participation Interest,
the participation agreement and any other documents evidencing such
Participation Interest;
(xix)    an assignment of any management agreements, permits, contracts and
other material agreements (if any);
(xx)    reports of UCC, tax lien, judgment and litigation searches as requested
by Buyer, conducted by search firms reasonably acceptable to Buyer with respect
to the Purchased Asset, Seller and the related underlying obligor, such searches
to be conducted in each location Buyer shall reasonably designate and such
reports reasonably satisfactory to Buyer;
(xxi)    the original or a copy of the intercreditor or co-lender agreement (if
any) executed in connection with the Purchased Asset to the extent the subject
borrower, or an affiliate thereof, has encumbered its assets with senior, junior
or similar financing, whether mortgage financing or mezzanine loan financing;
(xxii)    copies of all documents relating to the formation and organization of
the related obligor under such Purchased Asset, together with all consents and
resolutions delivered in connection with such obligor’s obtaining such Purchased
Asset; and
(xxiii)    all other material documents and instruments evidencing,
guaranteeing, insuring, securing or modifying such Purchased Asset, executed and
delivered in connection with, or otherwise relating to, such Purchased Asset,
including all documents establishing or implementing any lockbox pursuant to
which Seller is entitled to receive any payments from cash flow of the
underlying real property;

35



--------------------------------------------------------------------------------




provided that if Seller cannot deliver, or cause to be delivered, any of the
original documents and/or instruments required to be delivered as originals
under the provisions above (excluding the Mortgage Note and Assignment of
Mortgage, originals of which must be delivered at the time required under the
provisions above), Seller shall deliver a photocopy thereof and, unless waived
by Buyer, an Officer’s Certificate of Seller certifying that such copy
represents a true and correct copy of the original. Seller shall then, (1) use
commercially reasonable efforts to obtain and deliver the original document
within one hundred eighty (180) days after the related Purchase Date (or such
longer period after the related Purchase Date to which Buyer may consent in its
sole discretion, so long as Seller is, as certified in writing to Buyer not less
frequently than monthly, using commercially reasonable efforts to obtain the
original), (1) after the expiration of such best efforts period, deliver to
Buyer a certification that states, despite Seller’s best efforts, Seller was
unable to obtain such original document and (1) thereafter have no further
obligation to deliver the related original document.
(c)    From time to time, Seller shall forward to Custodian additional original
documents or additional documents evidencing any assumption, modification,
consolidation or extension of a Purchased Asset approved in accordance with the
terms of this Agreement, and upon receipt of any such other documents, Custodian
shall hold such other documents on behalf of Buyer and as Buyer shall request
from time to time. With respect to any documents which have been delivered or
are being delivered to recording offices for recording and have not been
returned to Seller in time to permit their delivery hereunder at the time
required, in lieu of delivering such original documents, Seller shall deliver to
Buyer a true copy thereof with an Officer’s Certificate certifying that such
copy is a true, correct and complete copy of the original, which has been
transmitted for recordation. Seller shall deliver such original documents to
Custodian promptly when they are received. With respect to all of the Purchased
Assets delivered by Seller to Buyer or its designee (including Custodian),
Seller shall execute an omnibus power of attorney substantially in the form of
Exhibit II-1 attached hereto irrevocably appointing Buyer its attorney-in-fact
with full power to (1) complete and record any Assignment of Mortgage, (1)
complete the endorsement of any Mortgage Note or Participation Certificate (as
applicable) and (1) take such other steps as may be necessary or desirable to
enforce Buyer’s rights against any Purchased Assets and the related Purchased
Asset Files and the Servicing Records; which power Buyer agrees will only be
exercised during the continuance of an Event of Default. Buyer shall deposit the
Purchased Asset Files representing the Purchased Assets, or cause the Purchased
Asset Files to be deposited directly, with Custodian to be held by Custodian on
behalf of Buyer. The Purchased Asset Files shall be maintained in accordance
with Custodial Agreement. Any Purchased Asset File not delivered to Buyer or its
designee (including Custodian) is and shall be held in trust by Seller or its
designee for the benefit of Buyer as the owner thereof. Seller or its designee
shall maintain a copy of the Purchased Asset File and the originals of the
Purchased Asset File not delivered to Buyer or its designee. The possession of
the Purchased Asset File by Seller or its designee is at the will of Buyer for
the sole purpose of servicing the related Purchased Asset, and such retention
and possession by Seller or its designee is in a custodial capacity only. The
books and records (including, without limitation, any computer records or tapes)
of Seller or its designee shall be marked appropriately to reflect clearly the
transfer, subject to the terms and conditions of this Agreement, of the related
Purchased Asset to Buyer. Seller or its designee (including Custodian) shall
release its custody of the Purchased Asset File only in accordance with written
instructions from Buyer, unless such release is required as incidental to the
servicing of the Purchased Assets or is in connection with a repurchase of any
Purchased Asset by Seller or is pursuant to the order of a court of competent
jurisdiction.
(d)    On the date of this Agreement, Buyer shall have received all of the
following items and documents, each of which shall be satisfactory to Buyer in
form and substance:
(i)    Transaction Documents. (1) This Agreement, duly executed and delivered by
Seller and Buyer (including all exhibits); (1) the Custodial Agreement, duly
executed and delivered by

36



--------------------------------------------------------------------------------




Seller, Buyer and Custodian;(1) the Controlled Account Agreement, duly executed
and delivered by Seller, Buyer and Depository Bank; (1) the Fee Letter, duly
executed and delivered by Seller and Buyer; (1) the Guaranty, duly executed and
delivered by Guarantor; (1) the power of attorney executed by Seller in the form
of Exhibit II-1; (1) the Servicing Agreement and Servicer Acknowledgement duly
executed by the parties thereto; and (1) the Filings, together with any other
documents necessary or requested by Buyer to perfect the security interest
granted by Seller in favor of Buyer, for the benefit of Buyer, under this
Agreement or any other Transaction Documents;
(ii)    Fees and Costs. The Upfront Fee and all other Transaction Costs payable
to Buyer in connection with the negotiation of the Transaction Documents;
(iii)    Organizational Documents. Certified copies of the organizational
documents of Seller and Guarantor and resolutions or other documents evidencing
the authority of Seller and Guarantor with respect to the execution, delivery
and performance of the Transaction Documents to which it is a party and each
other document to be delivered by Seller and/or Guarantor from time to time in
connection with the Transaction Documents (and Buyer may conclusively rely on
such certifications until it receives notice in writing from Seller or
Guarantor, as the case may be, to the contrary);
(iv)    Legal Opinion. Opinions of counsel to Seller and Guarantor in form and
substance satisfactory to Buyer as to authority, enforceability of the
Transaction Documents to which it is a party, perfection, bankruptcy safe
harbors, the Investment Company Act and such other matters as may be requested
by Buyer; and
(v)    Other Documents. Such other documents as Buyer may reasonably request
prior to the date hereof.
8.
CERTAIN RIGHTS OF BUYER WITH RESPECT TO THE PURCHASED ASSETS

(a)    Subject to the terms and conditions of this Agreement, title to all
Purchased Assets shall pass to Buyer on the applicable Purchase Date, and Buyer
shall have free and unrestricted use of its interest in the Purchased Assets in
accordance with the terms and conditions of the Purchased Asset Documents.
Nothing in this Agreement or any other Transaction Document shall preclude Buyer
from engaging (at Buyer's sole expense) in repurchase transactions with the
Purchased Assets with Persons in conformity with the terms and conditions of the
Purchased Asset Documents or otherwise selling, transferring, pledging,
repledging, hypothecating, or rehypothecating the Purchased Assets to Persons in
conformity with the terms and conditions of the Purchased Asset Documents, but
no such transaction shall relieve Buyer of its obligations to transfer the
Purchased Assets to Seller pursuant to Section 3 of this Agreement or of Buyer’s
obligation to credit or pay Income to, or apply Income to the obligations of,
Seller pursuant to Section 5 of this Agreement or otherwise affect the rights,
obligations and remedies of any party to this Agreement.
(b)    Nothing contained in this Agreement or any other Transaction Document
shall obligate Buyer to segregate any Purchased Assets delivered to Buyer by
Seller. Notwithstanding anything to the contrary in this Agreement or any other
Transaction Document, no Purchased Asset shall remain in the custody of Seller
or an Affiliate of Seller other than as permitted herein. Subject to the terms
and conditions of this Agreement, any documents delivered to Custodian pursuant
to Section 7 of this Agreement shall be released only in accordance with the
terms and conditions of the Custodial Agreement.

37



--------------------------------------------------------------------------------




9.
EXTENSION OF FACILITY TERMINATION DATE; REDUCTION OF FACILITY AMOUNT

(a)    At the request of Seller delivered to Buyer no earlier than ninety (90)
days and no later than thirty (30) days before the applicable Facility
Termination Date, Seller may annually request an extension of the then current
Facility Termination Date for a one (1) year period (each such period, an
“Extension Term”). Such requests may be approved or denied in Buyer’s sole
discretion, and in any case shall be approved only if (1) no Default, Event of
Default or Margin Deficit shall exist on the date of Seller’s request to extend
or on the then current Facility Termination Date, (1) all representations and
warranties in this Agreement shall be true, correct, complete and accurate in
all material respects as of the then current Facility Termination Date (except
such representations which by their terms speak as of a specified date and
subject to any exceptions disclosed to Buyer in an Exception Report prior to
such date and approved by Buyer), and (1) on or before the then current Facility
Termination Date, Seller shall have paid the Extension Fee to Buyer.
(b)    On each anniversary of the date of this Agreement, Seller may, upon at
least five (5) Business Days’ prior notice to Buyer, permanently reduce in part
the unused portions of the Facility Amount; provided, however, that (1) each
such partial reduction of the Facility Amount shall be in an aggregate amount of
$5,000,000 or a multiple thereof, (1) after giving effect to such reduction, the
aggregate Purchase Price of all Purchased Assets shall not exceed the Facility
Amount and (1) the Facility Amount shall not be reduced below $50,000,000.
10.
REPRESENTATIONS

Seller represents and warrants to Buyer that as of the date of this Agreement
and as of each Purchase Date and at all times while this Agreement and any
Transaction thereunder is in effect or any Repurchase Obligations remain
outstanding or at such other time specified:
(i)    Organization. Seller (1) is a limited liability company duly organized,
validly existing and in good standing under the laws and regulations of the
State of Delaware; (1) is duly licensed, qualified, and in good standing in
every state where such licensing or qualification is necessary for the
transaction of Seller’s business; and (1) has all requisite limited liability
company or other power, and has all governmental licenses, authorizations,
consents and approvals necessary to (1) own and hold its assets and to carry on
its business as now being conducted and proposed to be conducted, (1) execute,
deliver and perform its obligations under, this Agreement and the other
Transaction Documents and (1) enter into the Transactions.
(ii)    Authorization; Due Execution; Enforceability. The execution, delivery
and performance by Seller of each of this Agreement and each of the Transaction
Documents have been duly authorized by all necessary limited liability company
or other action on its part. The Transaction Documents have been duly executed
and delivered by Seller for good and valuable consideration. The Transaction
Documents constitute the legal, valid and binding obligations of Seller,
enforceable against Seller in accordance with their respective terms subject to
bankruptcy, insolvency, and other limitations on creditors’ rights generally and
to equitable principles.
(iii)    Non‑Contravention; Consents. Neither the execution and delivery of the
Transaction Documents, nor consummation by Seller of the transactions
contemplated by the Transaction Documents (or any of them), nor compliance by
Seller with the terms, conditions and provisions of the Transaction Documents
(or any of them) will (1) conflict with or result in a breach of the
organizational documents of Seller (1) conflict with any applicable law
(including, without limitation, Prescribed Laws), rule or regulation or result
in a breach or violation of any of the terms,

38



--------------------------------------------------------------------------------




conditions or provisions of any judgment or order, writ, injunction, decree or
demand of any Governmental Authority applicable to Seller, (1) result in the
creation or imposition of any lien or any other encumbrance upon any of the
assets of Seller, other than pursuant to the Transaction Documents or (1)
violate or conflict with contractual provisions of, or cause an event of default
under, any indenture, loan agreement, mortgage, contract or other material
agreement to which Seller is a party or by which Seller may be bound.
(iv)    Litigation; Requirements of Law. Except as disclosed in writing to Buyer
on or before the date of this Agreement, there is no action, suit, proceeding,
investigation, or arbitration pending or, to the best knowledge of Seller,
threatened against Seller or any of its assets which (1) is reasonably likely
to, individually or in the aggregate, result in any Material Adverse Effect; (1)
is reasonably likely to have an adverse effect on the validity of the
Transaction Documents or any action taken or to be taken in connection with the
obligations of Seller under any of the Transaction Documents; or (1) makes a
claim or claims for payment of an amount greater than $500,000. Seller is in
compliance in all material respects with all Requirements of Law. Seller is not
in default in any material respect with respect to any judgment, order, writ,
injunction, decree, rule or regulation of any arbitrator or Governmental
Authority.
(v)    No Broker. Seller has not dealt with any broker, investment banker, agent
or other Person (other than Buyer or an Affiliate of Buyer) who may be entitled
to any commission or compensation in connection with the sale of the Purchased
Assets pursuant to any Transaction Documents.
(vi)    Good Title to Purchased Assets. Immediately prior to the purchase of any
Purchased Assets by Buyer from Seller, such Purchased Assets are free and clear
of any lien, security interest, claim, option, charge, encumbrance or impediment
to transfer to Buyer (including any “adverse claim” as defined in Section
8-102(a)(1) of the UCC), and are not subject to any rights of set-off, any prior
sale, transfer, assignment, or participation by Seller or any agreement (other
than the Transaction Documents) by Seller to assign, convey, transfer or
participate in such Purchased Assets, in whole or in part, and Seller is the
sole legal record and beneficial owner of, and owns and has the right to sell
and transfer, such Purchased Assets to Buyer, and, upon transfer of such
Purchased Assets to Buyer, Buyer shall be the owner of such Purchased Assets
(other than for U.S. Federal, state and local income and franchise tax purposes)
free of any adverse claim, subject to Seller’s rights pursuant to this
Agreement. In the event that the related Transaction is recharacterized as a
secured financing of the Purchased Assets and with respect to the security
interests granted in Sections 6(a), 6(c) and 6(d), the provisions of this
Agreement and the filing of the Filings are effective to create in favor of
Buyer a valid security interest in all right, title and interest of Seller in,
to and under the Repurchase Assets specified in Section 6(a) and the other
collateral specified in Sections 6(c) and 6(d), and Buyer shall have a valid,
perfected and enforceable first priority security interest in the Repurchase
Assets and such other collateral to the extent such security interest can be
perfected by filing or by delivery to and possession by Custodian or delivery to
the Controlled Account, subject to no lien or rights of others other than as
granted herein.
(vii)    No Default; No Material Adverse Effect. No Default or Event of Default
exists under or with respect to the Transaction Documents. To Seller’s
knowledge, there are no post-Transaction facts or circumstances that have a
Material Adverse Effect on any Purchased Asset that Seller has not notified
Buyer of in writing.

39



--------------------------------------------------------------------------------




(viii)    Representations and Warranties Regarding Purchased Assets; Delivery of
Purchased Asset File. Each Purchased Asset sold hereunder, as of the applicable
Purchase Date for the Transaction in question, conforms to the applicable
representations and warranties set forth in Exhibit III attached hereto, except
as has been disclosed to Buyer in an Exception Report prior to Buyer’s issuance
of a Confirmation with respect to the related Purchased Asset. It is understood
and agreed that the representations and warranties set forth in Exhibit III
hereto (as modified by any Exception Report disclosed to Buyer in writing prior
to Buyer’s issuance of a Confirmation with respect to the related Purchased
Asset), shall survive delivery of the respective Purchased Asset File to Buyer
or its designee (including Custodian). With respect to each Purchased Asset, the
Mortgage Note or Participation Certificate (as applicable), the Mortgage (if
any), the Assignment of Mortgage (if any) and any other documents required to be
delivered under this Agreement and the Custodial Agreement for such Purchased
Asset have been delivered (or with respect to Table Funded Purchased Assets
shall be delivered in accordance with Section 7(b)) to Buyer or Custodian on its
behalf or such requirement will have been expressly waived in writing by Buyer.
Seller or its designee is in possession of a complete, true and accurate
Purchased Asset File with respect to each Purchased Asset, except for such
documents the originals of which have been delivered to Custodian.
(ix)    Adequate Capitalization; No Fraudulent Transfer. Seller has adequate
capital for the normal obligations reasonably foreseeable in a business of its
size and character and in light of its contemplated business operations. Seller
is generally able to pay, and has paid, its debts as they come due. Seller has
not become, and is not presently, insolvent nor will Seller be made insolvent by
virtue of Seller’s execution of or performance under any of the Transaction
Documents, including, after giving effect to any Transaction, within the meaning
of applicable Insolvency Law. Seller is not contemplating the commencement of
insolvency, bankruptcy, liquidation or consolidation proceedings or the
appointment of a receiver, liquidator, conservator, trustee or similar official
in respect of Seller or any of its assets. Seller is not transferring any New
Assets with any intent to hinder, delay or defraud any of its creditors. For
purposes of this Section 10(ix), “debt” means “liability on a claim”, “claim”
means any (1) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured, and (1) right to
an equitable remedy for breach of performance if such breach gives rise to a
right to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
(x)    Organizational Documents. Seller has delivered to Buyer true and correct
certified copies of its organizational documents, together with all amendments
thereto.
(xi)    No Encumbrances. There are (1) no outstanding rights, options, warrants
or agreements on the part of Seller for a purchase, sale or issuance, in
connection with the Purchased Assets, (1) no agreements on the part of Seller to
issue, sell or distribute the Purchased Assets and (1) no obligations on the
part of Seller (contingent or otherwise) to purchase, redeem or otherwise
acquire any securities or interest therein, except, in each of the foregoing
instances, as contemplated by the Transaction Documents.
(xii)    No Investment Company or Holding Company. Neither Seller nor Guarantor
is required to register as an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

40



--------------------------------------------------------------------------------




(xiii)    Taxes. Seller has filed or caused to be filed all tax returns that
would be delinquent if they had not been filed on or before the date hereof and
has paid all Taxes due and payable on or before the date hereof and all Taxes,
fees or other charges imposed on it and any of its assets by any Governmental
Authority except for any such Taxes that are being appropriately contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves have been provided in accordance with GAAP; no tax liens
have been filed against any of Seller’s assets; and, to Seller’s knowledge, no
claims are being asserted with respect to any such Taxes, fees or other charges.
(xiv)    ERISA. Neither Seller nor any ERISA Affiliate (1) sponsors or maintains
any Plans or (1) makes any contributions to or has any liabilities or
obligations (direct or contingent) with respect to any Plans. Seller does not
hold Plan Assets, and assuming the assets of Buyer do not include Plan Assets
the consummation of the transactions contemplated by this Agreement will not
constitute or result in any non-exempt prohibited transaction under Section 406
of ERISA, Section 4975 of the Code or substantially similar Laws.
(xv)    Judgments/Bankruptcy. Except as disclosed in writing to Buyer, there are
no judgments against Seller that are unsatisfied of record or docketed in any
court located in the United States of America and no Act of Insolvency has ever
occurred with respect to Seller.
(xvi)    Full and Accurate Disclosure. No information provided pursuant to or
during the negotiation of the Transaction Documents, or any written statement
furnished by or on behalf of Seller pursuant to the terms of the Transaction
Documents (including any certification of Bailee), contains any untrue statement
of a material fact or omits to state a material fact necessary to make the
statements contained herein or therein not misleading in light of the
circumstances under which they were made when such statements and omissions are
considered in the totality of the circumstances in question.
(xvii)    Financial Information. All financial data concerning Seller and
Guarantor and all data concerning the Purchased Assets that has been delivered
to Buyer by Seller, any Affiliate of Seller or Seller’s advisors is true and
correct in all material respects and, does not omit any such material data in
the possession of or otherwise available to Seller or Guarantor and has been
prepared in accordance with GAAP (to the extent applicable). Since the delivery
of such data, except as otherwise disclosed in writing to Buyer, there has been
no material adverse change in the business or financial condition of Seller or
Guarantor or the Purchased Assets, or in the results of operations of Seller or
Guarantor.
(xviii)    Jurisdiction of Organization. Seller’s jurisdiction of organization
is the State of Delaware.
(xix)    Location of Books and Records. The location where Seller keeps its
books and records is at its chief executive office at 399 Park Avenue, 18th
Floor New York, NY 10022.
(xx)    Authorized Representatives. The duly authorized representatives of
Seller are listed on, and true signatures of such authorized representatives are
set forth on, Exhibit V attached to this Agreement.
(xxi)    Use of Proceeds; Regulations T, U and X. All proceeds of each
Transaction shall be used by Seller for purposes permitted under Seller’s
governing documents; provided that no part of the proceeds of any Transaction
will be used by Seller to purchase or carry any margin stock or

41



--------------------------------------------------------------------------------




to extend credit to others for the purpose of purchasing or carrying any margin
stock. Neither the entering into nor consummation of any Transaction hereunder,
nor the use of the proceeds thereof, will violate any provisions of Regulations
T, U or X.
(xxii)    Regulatory Status. Seller is not a “bank holding company” or a direct
or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.
(xxiii)    Hedging Transactions. As of the Purchase Date for any Purchased Asset
that is subject to a Hedging Transaction, each such Hedging Transaction is in
full force and effect in accordance with its terms, each counterparty thereto is
an Affiliated Hedge Counterparty or a Qualified Hedge Counterparty, and no
“Termination Event”, “Event of Default”, “Potential Event of Default” or any
similar event, however denominated, has occurred and is continuing with respect
thereto.
(xxiv)    Anti-Money Laundering. The operations of Seller, Guarantor and their
Subsidiaries are and have been conducted at all times in material compliance
with all applicable financial recordkeeping and reporting requirements,
including those required by the Prescribed Laws, and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving Seller or Guarantor or any of their Subsidiaries with
respect to the Prescribed Laws is pending or, to the best knowledge of Seller,
threatened.
(xxv)    OFAC.
(A)    None of Seller, any director, officer or employee of Seller, or to
Seller’s knowledge, any agent, Affiliate or representative of Seller, is a
Person that is, or is owned or controlled by a Person that is: (1) the subject
of any sanction administered or enforced by OFAC, the United Nations Security
Council, the European Union, or Her Majesty’s Treasury (collectively,
“Sanctions”); or (1) located, organized or resides in a country or territory
that is the subject of comprehensive Sanctions (including, without limitation,
Burma/Myanmar, Cuba, Iran, North Korea, Sudan and Syria.
(B)    Seller is not now knowingly engaged in, and will not knowingly engage in,
any dealings or transactions with any Person, or in any country or territory,
that at the time of the dealing or transaction is or was the subject of
Sanctions.
(xxvi)    Anti-Corruption.
(A)    None of Seller, its directors, officers, or employees, or, to Seller’s
knowledge, any agent, Affiliate or representative of Seller or any Affiliate of
them, has taken or will take any action in furtherance of an offer, payment,
promise to pay, or authorization or approval of the payment or giving of money,
property, gifts or anything else of value, directly or indirectly, to any Person
while knowing that all or some portion of the money or value will be offered,
given or promised to anyone to improperly influence official action, to obtain
or retain business or otherwise to secure any improper advantage, in each case
in violation of applicable anti-corruption or anti-bribery laws.
(B)    Seller and, to Seller’s knowledge, Seller’s Affiliates have conducted
their businesses in compliance with applicable anti-corruption laws and have
instituted and maintained, and will continue to maintain, policies and
procedures reasonably designed to

42



--------------------------------------------------------------------------------




promote and achieve compliance with such laws and with the representations and
warranties contained in this Section 10(xxvi).
11.
NEGATIVE COVENANTS OF SELLER

On and as of date of this Agreement and each Purchase Date and at all times
while this Agreement and any Transaction hereunder is in effect or any
Repurchase Obligations remain outstanding, Seller shall not without the prior
written consent of Buyer:
(a)    subject to Seller’s right to repurchase the Purchased Assets, take any
action which would directly or indirectly materially impair or adversely affect
Buyer’s title to the Purchased Assets;
(b)    transfer, assign, convey, grant, bargain, sell, set over, deliver or
otherwise dispose of, or pledge or hypothecate, directly or indirectly, any
interest in any Purchased Assets to any Person other than Buyer, or engage in
repurchase transactions or similar transactions with respect to such Purchased
Asset with any Person other than Buyer, except where such Purchased Asset is
simultaneously repurchased from Buyer in accordance with this Agreement;
(c)    create, incur or permit to exist any lien, encumbrance or security
interest in or on any of the Repurchase Assets or other collateral subject to
the security interests granted by Seller pursuant to Section 6 of this
Agreement;
(d)    create, incur or permit any lien, security interest, charges, or
encumbrances with respect to any Repurchase Assets or Hedging Transaction
relating to the Purchased Assets for the benefit of any Person other than Buyer;
(e)    consent or assent to a Significant Modification of any Purchased Asset
without the prior written consent of Buyer (which shall not be unreasonably
withheld, delayed or conditioned so long as no Event of Default is continuing);
(f)    take any action or permit such action to be taken which would result in a
Change of Control;
(g)    after the occurrence and during the continuation of any Default or Event
of Default, make any distribution, payment on account of, or set apart assets
for, a sinking or other analogous fund for the purchase, redemption, defeasance,
retirement or other acquisition of any equity or ownership interest of Seller,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of Seller;
(h)    sponsor or maintain any Plans or make any contributions to, or have any
liability or obligation (direct or contingent) with respect to, any Plan or
permit any ERISA Affiliate to sponsor or maintain any Plans or make any
contributions to, or have any liability or obligation (direct or contingent)
with respect to, any Plan;
(i)    engage in any transaction that would cause any obligation or action taken
or to be taken hereunder (or the exercise by Buyer of any of its rights under
this Agreement, the Purchased Assets or any Transaction Document) to be a
non-exempt prohibited transaction under Section 406 of ERISA, Section 4975 of
the Code or substantially similar provisions under any other similar Laws
assuming in all events that the assets of Buyer do not include Plan Assets;

43



--------------------------------------------------------------------------------




(j)    make any future advances under any Purchased Asset to any underlying
obligor that are not permitted by the related Purchased Asset Documents;
(k)    seek its dissolution, liquidation or winding up, in whole or in part;
(l)    incur any Indebtedness except as provided in Section 13(i) hereof or
otherwise cease to be a Single-Purpose Entity;
(m)    permit the organizational documents or organizational structure of Seller
to be amended without the prior written consent of Buyer (which consent shall
not be unreasonably withheld, delayed or conditioned);
(n)    acquire or maintain any right or interest in any Purchased Asset or
Mortgaged Property that is senior to, junior to or pari passu with the rights
and interests of Buyer therein under this Agreement and the other Transaction
Documents without the prior written consent of Buyer unless such right or
interest becomes a Purchased Asset hereunder;
(o)    knowingly, directly or indirectly use the proceeds from any Transaction,
or lend contribute or otherwise make available such proceeds to any other Person
(1) to fund or facilitate any activities or business of or with any Person or in
any country or territory that is the subject of Sanctions or (1) in any other
manner that would result in a violation of Sanctions by any Person (including
Buyer); or
(p)    knowingly, directly or indirectly use the proceeds from any Transaction
or lend, contribute or otherwise make available such proceeds to any Person for
the purpose of financing or facilitating any activity that would violate
applicable anti-corruption laws, rules, or regulations.
12.
AFFIRMATIVE COVENANTS OF SELLER

On and as of the date of this Agreement and each Purchase Date and at all times
while this Agreement and any Transaction thereunder is in effect or any
Repurchase Obligations remain outstanding:
(a)    Seller shall promptly notify Buyer of any event and/or condition that is
likely to have a Material Adverse Effect of which Seller has knowledge.
(b)    Seller shall give notice to Buyer of the following (accompanied by an
Officer’s Certificate setting forth details of the occurrence referred to
therein and stating what actions Seller has taken or proposes to take with
respect thereto):
(i)    promptly upon receipt by Seller of notice or knowledge of the occurrence
of any Default or Event of Default;
(ii)    with respect to any Purchased Asset sold to Buyer hereunder, promptly
following receipt of any unscheduled Principal Payment (in full or in part);
(iii)    with respect to any Purchased Asset sold to Buyer hereunder, promptly
following receipt by Seller of notice or knowledge that the related Mortgaged
Property has been materially damaged by waste, fire, earthquake or earth
movement, windstorm, flood, tornado or other casualty, or otherwise damaged so
as to materially and affect adversely the value of such Mortgaged Property;

44



--------------------------------------------------------------------------------




(iv)    promptly upon receipt of notice by Seller or knowledge (1) any Purchased
Asset that becomes a Defaulted Asset, (1) any lien or security interest (other
than security interests created hereby) on, or claim asserted against, any
Purchased Asset or, to Seller’s knowledge, the underlying collateral therefor,
or (1) any event or change in circumstances that has or could reasonably be
expected to have a material and adverse effect on the Market Value of a
Purchased Asset;
(v)    promptly, and in any event within ten (10) days after service of process
on any of the following, give to Buyer notice of all litigation, actions, suits,
arbitrations, investigations (including, without limitation, any of the
foregoing which are pending or threatened) or other legal or arbitrable
proceedings directly affecting Seller or directly affecting any of the assets of
Seller before any Governmental Authority that (1) questions or challenges the
validity or enforceability of any of the Transaction Documents or any material
action to be taken in connection with the transactions contemplated hereby, (1)
makes a claim or claims in an aggregate amount greater than $500,000, (1) which,
individually or in the aggregate, if adversely determined could reasonably be
likely to have a Material Adverse Effect or (1) raises any lender licensee
issues with respect to any Purchased Asset;
(vi)    promptly upon any transfer of any underlying Mortgaged Property or any
direct or indirect equity interest in any Mortgagor of which Seller has
knowledge, whether or not consent to such transfer is required under the
applicable Purchased Asset Documents; and
(vii)    promptly, and in any event within ten (10) days after Seller or any of
its ERISA Affiliates knows or has reason to know that any “reportable event”
(within the meaning of Section 4043(c) of ERISA) has occurred or is reasonably
expected to occur in respect of a Plan that, individually or in the aggregate,
either has resulted, or could reasonably be expected to result, in a Material
Adverse Effect.
(c)    To the extent in the possession of Seller or otherwise available, Seller
shall provide Buyer with copies of such documents as Buyer may reasonably
request evidencing the truthfulness of the representations set forth in Section
10 hereof.
(d)    Seller shall defend the right, title and interest of Buyer in and to the
Purchased Assets and any Hedging Transactions against, and take such other
action as is necessary to remove, any liens, security interests, claims,
encumbrances, charges and demands of all Persons thereon (other than security
interests granted to Buyer hereunder), and take any such other action as is
necessary to obtain or preserve a first priority perfected security interest in
the Purchased Assets and any Hedging Transactions.
(e)    Seller will permit Buyer or its designated representative to inspect any
of Seller’s records with respect to all or any portion of the Purchased Assets
and the conduct and operation of its business related thereto at such reasonable
times and with reasonable frequency requested by Buyer or its designated
representative and to make copies of extracts of any and all thereof.
(f)    If any amount payable under or in connection with any of the Purchased
Assets shall be or become evidenced by any promissory note, other instrument or
chattel paper (as each of the foregoing is defined under the UCC), such note,
instrument or chattel paper shall be immediately delivered to Buyer or its
designee upon receipt by Seller, duly endorsed in a manner satisfactory to Buyer
or if any collateral or other security shall subsequently be delivered to Seller
in connection with any Purchased Asset, Seller shall immediately deliver or
forward such item of collateral or other security to Buyer or its designee upon
receipt by Seller, together with such instruments of assignment as Buyer may
reasonably request.

45



--------------------------------------------------------------------------------




(g)    Seller shall provide (or cause to be provided) to Buyer the following
financial and reporting information:
(i)    the Monthly Statement;
(ii)    the Quarterly Report, together with all operating statements and
occupancy information that Seller or Servicer has received relating to the
Purchased Assets for the related fiscal quarter;
(iii)    Parent Guarantor’s Financial Covenant Compliance Certificate;
(iv)    within forty-five (45) days following the end of each of the first three
quarters, and within ninety (90) days following the end of each fiscal year, as
the case may be, an Officer’s Certificate of Seller in form and substance
reasonably satisfactory to Buyer certifying, after due inquiry, to such
officer’s knowledge, that during such fiscal quarter or year, as applicable,
Seller has observed or performed all of its material covenants and other
material agreements, and satisfied every material condition, contained in this
Agreement and the other Transaction Documents to be observed, performed or
satisfied by it, and that there has occurred no Event of Default and no event or
circumstance has occurred that is reasonably likely to result in a Material
Adverse Effect;
(v)    within ten (10) Business Days after Buyer’s request, such further
information with respect to the operation of any Mortgaged Property, Purchased
Asset, the financial affairs of Seller or Guarantor and any Plan and
Multiemployer Plan as may be reasonably requested by Buyer, including all
business plans prepared by or for Seller, to the extent in the possession of
Seller or otherwise available;
(vi)    upon the request of Buyer no more often than annually, updated
Appraisals of the Mortgaged Properties relating to the Purchased Assets, at
Seller’s sole cost and expense; and
(vii)    within ten (10) Business Days after Buyer’s request, such other reports
as Buyer shall reasonably request to the extent in the possession of Seller or
otherwise available.
Notwithstanding anything to the contrary contained in this Section 12 or
otherwise in this Agreement, Seller’s failure to deliver any financial
statements required pursuant to this Section 12(g) shall not constitute an Event
of Default under this Agreement to the extent that such financial statements
have been publicly posted on the official website of Guarantor or its parent or
appropriately filed with the SEC. Seller shall promptly deliver electronic
notice to Buyer after the posting of any financial statements required to be
delivered hereunder to Guarantor’s website or the filing of same with the SEC
together with a link to such posted or filed financial statements.
(h)    Seller shall at all times comply in all material respects with all laws
(including, without limitation, Prescribed Laws), ordinances, rules and
regulations of any federal, state, municipal or other public authority having
jurisdiction over Seller or any of its assets, and Seller shall do or cause to
be done all things reasonably necessary to preserve and maintain in full force
and effect its legal existence and all licenses material to its business.
(i)    Seller agrees that, from time to time upon the prior written request of
Buyer, Seller shall execute and deliver such further documents, provide such
additional information and reports and perform such other acts as Buyer may
reasonably request in order to insure compliance with all Prescribed Laws and to
fully effectuate the purposes of this Agreement; provided, however, that nothing
herein shall be construed

46



--------------------------------------------------------------------------------




as requiring Buyer to conduct any inquiry or decreasing Seller’s responsibility
for its statements, representations, warranties or covenants hereunder. In order
to enable Buyer and its respective Affiliates to comply with any anti-money
laundering program and related responsibilities including, but not limited to,
any obligations under the Prescribed Laws and regulations thereunder, Seller on
behalf of itself and its Affiliates makes the following representations and
covenants to Buyer and its Affiliates: (1) that neither Seller, nor, any of its
Affiliates, is a Prohibited Person and (1) Seller is not acting on behalf of or
on behalf of any Prohibited Person. Seller agrees to promptly notify Buyer or a
person appointed by Buyer to administer their anti-money laundering program, if
applicable, of any change in information affecting this Section 12(i) of which
Seller has knowledge.
(j)    Seller shall at all times keep proper books of records and accounts in
which full, true and correct entries shall be made of its transactions in
accordance with GAAP and set aside on its books from its earnings for each
fiscal year all such proper reserves in accordance with GAAP.
(k)    Seller shall advise Buyer in writing of the opening of any new chief
executive office of Seller or the closing of any such office and of any change
in Seller’s name or the places where the books and records pertaining to the
Purchased Assets are held not less than ten (10) Business Days prior to taking
any such action.
(l)    Seller shall pay when due all Transaction Costs. Seller shall pay and
discharge all Taxes, levies, liens and other charges, if any, on its assets and
on the Purchased Assets that, in each case, in any manner would create any lien
or charge upon the Purchased Assets, except for any such Taxes as are being
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves have been provided in
accordance with GAAP.
(m)    Seller shall maintain its existence as a limited liability company
organized solely and in good standing under the law of the State of Delaware and
shall not dissolve, liquidate, merge with or into any other Person or otherwise
change its organizational structure or documents or identity or incorporate or
organize in any other jurisdiction.
(n)    Seller shall maintain all records with respect to the Purchased Assets
and the conduct and operation of its business with no less a degree of prudence
than if the Purchased Assets were held by Seller for its own account and will
furnish Buyer, upon request by Buyer or its designated representative, with
information reasonably obtainable by Seller with respect to the Purchased Assets
and the conduct and operation of its business.
(o)    Seller shall provide Buyer with notice of each modification of any
Purchased Asset Documents consented to by Seller (including such modifications
which do not constitute a Significant Modification).
(p)    Seller shall provide Buyer with reasonable access to operating
statements, the occupancy status and other property level information, with
respect to the Mortgaged Properties, plus any such additional reports as Buyer
may reasonably request, in each case to the extent in the possession of Seller
or Servicer or otherwise available.
(q)    Seller may propose, and Buyer will consider, but shall be under no
obligation to approve, strategies for the foreclosure or other realization upon
the security for any Purchased Asset that has become a Defaulted Asset.

47



--------------------------------------------------------------------------------




(r)    Seller shall not cause any Purchased Asset to be serviced by any servicer
other than a servicer expressly approved in writing by Buyer.
(s)    If Seller shall at any time become entitled to receive or shall receive
any rights, whether in addition to, in substitution of, as a conversion of, or
in exchange for a Purchased Asset, or otherwise in respect thereof, Seller shall
accept the same as Buyer’s agent, hold the same in trust for Buyer and deliver
the same forthwith to Buyer (or Custodian, as appropriate) in the exact form
received, duly endorsed by Seller to Buyer if required, together with all
related and necessary duly executed Transfer Documents to be held by Buyer
hereunder as additional collateral security for the Transactions. If any sums of
money or property so paid or distributed in respect of the Purchased Assets
shall be received by Seller, Seller shall, until such money or property is paid
or delivered to Buyer, hold such money or property in trust for Buyer,
segregated from other funds of Seller, as additional collateral security for the
Transactions.
13.
SINGLE-PURPOSE ENTITY

Seller hereby represents and warrants to Buyer and covenants with Buyer that, on
and as of the date of this Agreement and each Purchase Date and at all times
while this Agreement and any Transaction hereunder is in effect or any
Repurchase Obligations remain outstanding; provided that, without limiting the
obligations of Guarantor under the Guaranty, it is understood that nothing
contained in this Section 13 or elsewhere in this Agreement shall obligate the
direct or indirect owners of Seller to make capital contributions to Seller to
enable Seller to meet its obligations under this Agreement:
(a)    it is and intends to remain solvent, and it has paid and will pay its
debts and liabilities (including overhead expenses) from its own assets as the
same shall become due;
(b)    it has complied and will comply with the provisions of its certificate of
formation and its limited liability company agreement;
(c)    it has done or caused to be done and will do all things necessary to
observe limited liability company formalities and to preserve its existence;
(d)    it has maintained and will maintain all of its books, records, financial
statements and bank accounts separate from those of its affiliates, its members
and any other Person, and it will file its own tax returns (except to the extent
consolidation is required or permitted under GAAP or as a matter of law);
(e)    it has been, is, will be, and at all times will hold itself out to the
public as, a legal entity separate and distinct from any other entity (including
any Affiliate), it shall correct any known misunderstanding regarding its status
as a separate entity, it shall conduct business in its own name, it shall not
identify itself or any of its Affiliates as a division or part of the other and
it shall maintain and utilize separate stationery, invoices and checks;
(f)    it has not owned and will not own any property or any other assets other
than the Purchased Assets, cash and its interest under any associated Hedging
Transactions;
(g)    it has not engaged and will not engage in any business other than the
origination, acquisition, ownership, financing, securitizing and disposition of
the Purchased Assets and the associated Hedging Transactions in accordance with
the applicable provisions of the Transaction Documents;

48



--------------------------------------------------------------------------------




(h)    it has not entered into, and will not enter into, any contract or
agreement with any of its affiliates, except upon terms and conditions that are
intrinsically fair and substantially similar to those that would be available on
an arm’s length basis with Persons other than such affiliate;
(i)    it has not incurred and will not incur any indebtedness or obligation,
secured or unsecured, direct or indirect, absolute or contingent (including
guaranteeing any obligation), other than (1) obligations under the Transaction
Documents, (1) obligations under the documents evidencing the Purchased Assets,
and (1) unsecured trade payables, in an aggregate amount not to exceed $500,000
at any one time outstanding, incurred in the ordinary course of acquiring,
owning, financing, securitizing and disposing of the Purchased Assets; provided,
however, that any such trade payables incurred by Seller shall be paid within
sixty (60) days of the date incurred;
(j)    except as otherwise permitted herein, it has not made and will not make
any loans or advances to any other Person, and it shall not acquire obligations
or securities of any member or affiliate of any member or any other Person
(other than in connection with the origination or acquisition of Purchased
Assets);
(k)    it will maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;
(l)    neither it nor Guarantor will seek the dissolution, liquidation or
winding up, in whole or in part of Seller;
(m)    except as otherwise permitted herein, it will not commingle its funds and
other assets with those of any of its Affiliates or any other Person;
(n)    it has maintained and will maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any of its Affiliates or any other Person;
(o)    it has not held and will not hold itself out to be responsible for the
debts or obligations of any other Person;
(p)    it will (1) have at all times at least one (1) Independent Director and
(1) provide Buyer with up-to-date contact information for all Independent
Directors and a copy of the agreement pursuant to which each Independent
Director consents to and serves as an Independent Director for Seller;
(q)    its organizational documents shall provide that (1) no Independent
Director of Seller may be removed or replaced without Cause, (1) Buyer be given
at least two (2) Business Days prior notice of the removal and/or replacement of
any Independent Director, together with the name and contact information of the
replacement Independent Director and evidence of the replacement’s satisfaction
of the definition of Independent Director and (1) any Independent Director of
Seller shall not have any fiduciary duty to anyone including the holders of the
equity interests in Seller and any Affiliates of Seller except Seller and the
creditors of Seller with respect to taking of, or otherwise voting on, any Act
of Insolvency; provided that the foregoing shall not eliminate the implied
contractual covenant of good faith and fair dealing;
(r)    it shall not, without the consent of its Independent Directors, institute
any proceeding to be adjudicated as bankrupt or insolvent, or consent to the
institution of bankruptcy or insolvency proceedings against it, or file a
petition or answer or consent seeking reorganization or relief under the
Bankruptcy Code or consent to the filing of any such petition or to the
appointment of a receiver, rehabilitator, conservator, liquidator, assignee,
trustee or sequestrator (or other similar official) of it or of any substantial
part of its

49



--------------------------------------------------------------------------------




property, or ordering the winding up or liquidation of its affairs, or make an
assignment for the benefit of creditors, or admit in writing its inability to
pay its debts generally as they become due, or take any action in furtherance of
any of the foregoing; and
(s)    it shall not have any employees.
Notwithstanding anything to the contrary contained herein or in any other
Transaction Document, so long as this Agreement shall remain in effect, Seller
may enter into one or more asset transfer agreements to transfer Purchased
Assets to a securitization seller, depositor, trust, issuer or other similar
Person; provided that (1) Seller does not have any financial liability or
obligation under any such asset transfer agreement, and (1) Guarantor, Operating
Partnership or another Person (other than Seller) agrees to be responsible and
liable for the performance of any and all financial obligations of Seller under
any such asset transfer agreement or arising in connection therewith.
14.
EVENTS OF DEFAULT; REMEDIES

(a)    Events of Default. The following shall constitute an event of default by
Seller hereunder (each, an “Event of Default”):
(i)    failure of Seller to repurchase one or more Purchased Assets on the
applicable Repurchase Date;
(ii)    failure of Seller to apply any Income received by Seller in accordance
with the provisions hereof;
(iii)    (1) the Transaction Documents shall for any reason not cause, or shall
cease to cause, Buyer to be the owner of, or, if recharacterized as a secured
financing, a secured party with respect to, the Repurchase Assets specified in
Section 6(a) hereof and the other collateral specified in Sections 6(c) or 6(d)
hereof free of any adverse claim, liens and other rights of others (other than
as granted herein); (1) if a Transaction is recharacterized as a secured
financing, the Transaction Documents with respect to any Transaction shall for
any reason cease to create a valid first priority perfected security interest in
favor of Buyer in the Repurchase Assets specified in Section 6(a) hereof and the
other collateral specified in Sections 6(c) or 6(d) hereof; or (1) if any of the
Transaction Documents shall cease to be in full force and effect (other than as
a direct result of an intentional act or omission by Buyer in breach of this
Agreement) or if the enforceability of any of them is challenged or repudiated
by Seller, Guarantor or Servicer or any other Person;
(iv)    failure of Seller to make the payments required under Section 4(a) or
Section 5(b) hereof on the date such payment is due;
(v)    failure of Seller to make any other payment owing to Buyer which has
become due, whether by acceleration or otherwise, under the terms of this
Agreement which failure is not remedied within the period specified herein or,
if no period is specified for such payments five (5) Business Days after notice
thereof to Seller from Buyer;
(vi)    breach by Seller in the due performance or observance of any term,
covenant or agreement contained in Section 11 of this Agreement;
(vii)    a Change of Control shall have occurred that has not been consented to
by Buyer;

50



--------------------------------------------------------------------------------




(viii)    any representation made by Seller herein or in any Transaction
Document shall have been incorrect or untrue in any material respect when made
or repeated or deemed to have been made or repeated (subject to any exceptions
disclosed to Buyer in an Exception Report prior to issuance of the Confirmation
by Buyer) which incorrect or untrue representation is not cured within five (5)
Business Days of receipt of notice by Seller; provided that the representations
and warranties made by Seller in Sections 10(vi) or 10(viii) (in the case of
Section 10(vi), with respect to the affected or Purchased Assets only) hereof
shall not be considered an Event of Default if incorrect or untrue in any
material respect (which determination shall be made with respect to the
representations and warranties in Exhibit III without regard to any knowledge
qualifier therein), if Buyer terminates the related Transaction and Seller
repurchases the related Purchased Asset(s) on an Early Repurchase Date no later
than five (5) Business Days after receiving written notice of such incorrect or
untrue representation; provided, however, that if Seller shall have made any
such representation with knowledge that it was materially incorrect or untrue at
the time made and such exception was not disclosed to Buyer in an Exception
Report, such misrepresentation shall constitute an Event of Default;
(ix)    (1) a final judgment by any competent court in the United States of
America for the payment of money in an amount greater than $500,000 shall have
been rendered against Seller and remains undischarged or unpaid for a period of
forty-five (45) days, during which period execution of such judgment is not
effectively stayed or (1) a final judgment by any competent court in the United
States of America for the payment of money in an amount greater than $10,000,000
shall have been rendered against Guarantor and remains undischarged or unpaid
for a period of forty-five (45) days, during which period execution of such
judgment is not effectively stayed by bonding or other means reasonably
acceptable to Buyer;
(x)    (1) Seller shall have defaulted or failed to perform under any note,
indenture, loan agreement, guaranty, swap agreement or any other contract,
agreement or transaction to which it is a party, and which default (1) involves
the failure to pay an obligation in excess of $500,000 or (1) involves an
obligation of at least $500,000 and is a monetary default or a material
non-monetary default and permits acceleration of the obligation by any other
party to or beneficiary of such note, indenture, loan agreement, guaranty or
swap agreement or (1) Guarantor shall have defaulted or failed to perform under
any note, indenture, loan agreement, guaranty, swap agreement or any other
contract, agreement or transaction to which it is a party, and which default (1)
involves the failure to pay an obligation in excess of $10,000,000 or (1)
involves an obligation of at least $10,000,000 and is a monetary default or a
material non-monetary default and permits acceleration of the obligation by any
other party to or beneficiary of such note, indenture, loan agreement, guaranty
or swap agreement; provided, however, that any such default, failure to perform
or breach shall not constitute an Event of Default if Seller or Guarantor, as
the case may be, cures such default, failure to perform or breach, as the case
may be, within the grace period, if any, provided under the applicable
agreement;
(xi)    Parent Guarantor’s (in each case on a consolidated basis) (1) Adjusted
Leverage Ratio is greater than 2.5 to 1.0; (1) Liquidity is less than
$20,000,000; (1) Total Equity is less than the greater of (1) $300,000,000 and
(1) the product of the then-current Maximum Amount, multiplied by one and
one-half percent (1.5%); or (1) EBITDA to Fixed Charges Ratio is less than 1.40
to 1.00;
(xii)    if Seller shall breach or fail to perform any of the terms, covenants,
obligations or conditions of this Agreement or any other Transaction Document,
other than as specifically otherwise referred to in this Section 14(a), and such
breach or failure to perform is susceptible of cure and is

51



--------------------------------------------------------------------------------




not remedied within (1)the specified cure period or (1) if no cure period is
specified, ten (10) Business Days after notice thereof to Seller by Buyer, or
its successors or assigns; provided, however, that with respect to clause (B)
only, if such default is susceptible to cure but cannot reasonably be cured
within such ten (10) Business Day period; and provided further that Seller shall
have commenced to cure such default within such ten (10) Business Day period and
thereafter diligently and expeditiously proceeds to cure the same, such ten (10)
Business Day period shall be extended for such time as is reasonably necessary
for Seller, in the exercise of due diligence, to cure such default, and in no
event shall such cure period exceed thirty (30) days from Seller’s receipt of
Buyer’s notice of such default;
(xiii)    an Act of Insolvency shall have occurred with respect to Seller or
Guarantor;
(xiv)    an event or circumstance shall have occurred that results in a Material
Adverse Effect;
(xv)    an “event of default” or “termination event” (as defined in the
agreements relating to a facility described below), by Seller, Guarantor or a
Subsidiary of Guarantor beyond any applicable notice and cure period, shall have
occurred and be continuing under (1) any repurchase facility, loan facility or
hedging transaction entered into by Seller, Guarantor or any Subsidiary of
Guarantor and Buyer or any Affiliate of Buyer, (1) any repurchase facility, loan
facility or hedging transaction with Buyer or any Affiliate of Buyer in which
Seller, Guarantor or any Subsidiary of Guarantor is a guarantor or (1) any
Hedging Transaction entered into by Seller, Guarantor or any Subsidiary of
Guarantor or in which Seller, Guarantor or any Subsidiary of Guarantor is a
guarantor; or
(xvi)    (1) any of the representations and warranties of Guarantor in the
Guaranty or of Parent Guarantor in any Financial Covenant Compliance Certificate
shall have been incorrect or untrue in any material respect when made or
repeated or deemed to have been made or repeated or (1) Guarantor shall breach
any covenant in the Guaranty, and, if no cure period is specified for the
applicable breach, such breach has not been cured within five (5) Business Days
after receipt of notice thereof from Buyer.
(b)    Remedies. If an Event of Default shall occur and be continuing, the
following rights and remedies shall be available to Buyer:
(i)    At the option of Buyer, exercised by written notice to Seller (which
option shall be deemed to have been exercised, even if no notice is given,
immediately upon the occurrence of an Act of Insolvency with respect to Seller),
the Repurchase Date for each Transaction hereunder shall, if it has not already
occurred, be deemed immediately to occur (the date on which such option is
exercised or deemed to have been exercised being referred to hereinafter as the
“Accelerated Repurchase Date”) (and any Transaction for which the related
Purchase Date has not yet occurred shall be canceled).
(ii)    If Buyer exercises or is deemed to have exercised the option referred to
in Section 14(b)(i) hereof (1) Seller’s obligations hereunder to repurchase all
Purchased Assets shall become immediately due and payable on and as of the
Accelerated Repurchase Date, and all Income deposited in the Controlled Account
shall be retained by Buyer and applied to the Repurchase Obligations; (1) the
Repurchase Price with respect to each Transaction (determined as of the
Accelerated Repurchase Date) shall include the accrued and unpaid Price
Differential with respect to each Purchased Asset accrued at the Pricing Rate
applicable upon an Event of Default for such Transaction;

52



--------------------------------------------------------------------------------




and (1) Custodian shall, upon the request of Buyer (with simultaneous copy of
such request to Seller), deliver to Buyer all instruments, certificates and
other documents then held by Custodian relating to the Purchased Assets.
(iii)    Buyer may, after ten (10) days’ notice to Seller of Buyer’s intent to
take such action (provided that no such notice shall be required in the
circumstances set forth in Section 9-611(d) of the UCC), (1) immediately sell,
at a public or private sale in a commercially reasonable manner and at such
price or prices as Buyer may reasonably deem to be satisfactory any or all of
the Purchased Assets on a servicing released basis or (1) in Buyer’s sole
discretion elect, in lieu of selling all or a portion of such Purchased Assets,
to give Seller credit for such Purchased Assets in an amount equal to the Market
Value of such Purchased Assets against the aggregate unpaid Repurchase
Obligations. The proceeds of any disposition of Purchased Assets effected
pursuant to this Section 14(b)(iii) shall be applied: first, to the costs and
expenses incurred by Buyer in connection with Seller’s default; second, to the
costs of covering any Hedging Transactions, if any; third, to the Repurchase
Price; fourth, to all other outstanding Repurchase Obligations; and fifth, the
balance, if any, to Seller. In the event that Buyer shall not have received
repayment in full of the Repurchase Obligations following its liquidation of the
Purchased Assets, Buyer may, in its sole discretion, pursue Seller and Guarantor
(to the extent provided in the Guaranty) for all or any part of any deficiency.
(iv)    The parties recognize that it may not be possible to purchase or sell
all of the Purchased Assets on a particular Business Day, or in a transaction
with the same purchaser, or in the same manner because the market for such
Purchased Assets may not be liquid. In view of the nature of the Purchased
Assets, the parties agree that, to the extent permitted by applicable law,
liquidation of a Transaction or the Purchased Assets shall not require a public
purchase or sale and that a good faith private purchase or sale shall be deemed
to have been made in a commercially reasonable manner. Accordingly, Buyer may
elect, in Buyer’s sole discretion, the time and manner of liquidating any
Purchased Assets, and nothing contained herein shall (1) obligate Buyer to
liquidate any Purchased Assets on the occurrence and during the continuance of
an Event of Default or to liquidate all of the Purchased Assets in the same
manner or on the same Business Day or (1) constitute a waiver of any right or
remedy of Buyer.
(v)    Seller shall be liable to Buyer for (1) the amount of all reasonable
out-of-pocket expenses, including reasonable out-of-pocket legal fees and
expenses of counsel, incurred by Buyer in connection with or as a consequence of
an Event of Default, (1) all out-of-pocket costs incurred in connection with
covering Hedging Transactions (including short sales) or entering into
replacement transactions, (1) all damages, losses, judgments and out-of-pocket
costs and other expenses of any kind that may be imposed on, incurred by or
asserted against Buyer relating to or arising out of such Hedging Transactions,
and (1) any other loss, damage or out-of-pocket cost or expense directly arising
or resulting from the occurrence of an Event of Default.
(vi)    Buyer may exercise any or all of the remedies available to Buyer
immediately upon the occurrence of an Event of Default and at any time during
the continuance thereof. All rights and remedies arising under the Transaction
Documents, as amended from time to time, are cumulative and not exclusive of any
other rights or remedies that Buyer may have.
(vii)    Buyer may enforce its rights and remedies hereunder without prior
judicial process or hearing, and Seller hereby expressly waives any defenses
Seller might otherwise have to require Buyer to enforce its rights by judicial
process. Seller also waives any defense Seller might otherwise have arising from
the use of nonjudicial process, disposition of any or all of the Purchased
Assets,

53



--------------------------------------------------------------------------------




or from any other election of remedies. Seller recognizes that nonjudicial
remedies are consistent with the usages of the trade, are responsive to
commercial necessity and are the result of a bargain at arm’s length.
(viii)    Without limiting any other rights or remedies of Buyer, Buyer shall
have the right of setoff set forth in Section 26 hereof.
(ix)    Buyer shall have, in addition to its rights and remedies under the
Transaction Documents, all of the rights and remedies provided by applicable
federal, state, foreign, and local laws (including, without limitation, if the
Transactions are recharacterized as secured financings, the rights and remedies
of a secured party under the UCC of the State of New York, to the extent that
the UCC is applicable, and the right to offset any mutual debt and claim), in
equity, and under any other agreement between Buyer and Seller, exercisable upon
ten (10) days notice from Buyer to Seller. Without limiting the generality of
the foregoing, Buyer shall be entitled to set off the proceeds of the
liquidation of the Purchased Assets against all of Seller’s obligations to Buyer
or its Affiliates, whether under this Agreement or under any other agreement
between Seller and Buyer or between Seller and any Affiliate of Buyer, or
otherwise, whether or not such obligations are then due, without prejudice to
Buyer’s right to recover any deficiency.
(x)    Buyer shall at any time have the right, in each case until such time as
Buyer determines otherwise, to retain, to suspend payment or performance of, or
to decline to remit, any amount or property that Buyer would otherwise be
obligated to pay, remit or deliver to Seller hereunder if a Default or an Event
of Default has occurred.
(xi)    For the avoidance of doubt, Buyer shall have no obligation to review or
purchase any Eligible Asset during the continuance of an Event of Default.
15.
SINGLE AGREEMENT

Buyer and Seller acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other. Accordingly,
each of Buyer and Seller agrees to perform all of its obligations in respect of
each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder.
16.
NOTICES AND OTHER COMMUNICATIONS

All notices, consents, approvals and requests required or permitted hereunder
shall be given in writing and shall be effective for all purposes if hand
delivered or sent by (1) hand delivery, with proof of attempted delivery, (1)
certified or registered United States mail, postage prepaid, (1) expedited
prepaid delivery service, either commercial or United States Postal Service,
with proof of attempted delivery, or (1) by email (with confirmation of receipt
by the receiving party); provided that such email notice must also be delivered
by one of the means set forth in clauses (a), (b) or (c) above, to the addresses
specified in Annex I hereto or at such other address and person as shall be
designated from time to time by any party hereto, as the case may be, in a
written notice to the other parties hereto in the manner provided for in this
Section 16. A notice shall be deemed to have been given: (1) in the case of hand
delivery, at the time of delivery; (1) in the case of registered or certified
mail, when delivered or the first attempted delivery on a Business Day; (1) in
the case of expedited prepaid delivery upon the first attempted delivery on a
Business Day; or (1) in the case email, upon receipt of confirmation or receipt;
provided that such emailed notice is also delivered as required in

54



--------------------------------------------------------------------------------




this Section 16. A party receiving a notice that does not comply with the
technical requirements for notice under this Section 16 may elect to waive any
deficiencies and treat such notice as having been properly given.
Notwithstanding the foregoing, notices pursuant to Section 4 hereof may be sent
by electronic mail to the e-mail addresses set forth on Annex I attached hereto;
provided that such notice delivered by email shall be deemed to be given only
upon receipt of confirmation of receipt by the receiving party.
17.
NON-ASSIGNABILITY

(a)    The rights and obligations of Seller under the Transaction Documents, the
Hedging Transactions and under any Transaction shall not be assigned by Seller
without the prior written consent of Buyer. Any attempt by Seller to assign any
of its rights or obligations under this Agreement without the prior written
consent of Buyer shall be null and void, ab initio.
(b)    Buyer may at any time, without the consent of Seller, sell participations
in up to 100% (in the aggregate, in one or more transactions, including any
assignments under Section 17(c)) of Buyer’s rights and/or obligations under the
Transaction Documents; provided that, so long as no Event of Default has
occurred and is continuing, (1) Buyer’s obligations and Seller’s rights and
obligations under the Transaction Documents shall remain unchanged, (1) Buyer
shall retain the sole decision-making authority granted to Buyer under the
Transaction Documents, and (1) Seller shall continue to deal solely and directly
with Buyer in connection with Buyer’s rights and obligations under the
Transaction Documents and Seller shall have no obligations or duties to any
Person other than Buyer.
(c)    Buyer may at any time, without the consent of Seller but upon notice to
Seller, sell and assign up to 100% (in the aggregate, in one or more
transactions, and including any participation under Section 17(b)) of the rights
and obligations of Buyer under the Transaction Documents. From and after the
effective date of such assignment such assignee shall be a party and, to the
extent provided in such assignment agreement, have the rights and obligations of
Buyer under the Transaction Documents with respect to the percentage and amount
of the Repurchase Price allocated to it; provided that, so long as and no Event
of Default has occurred and is continuing, (1) Buyer shall remain solely
responsible to Seller for the performance of all of Buyer’s obligations under
the Transaction Documents, (1) Seller shall continue to deal solely and directly
with Buyer in connection with Buyer’s rights and obligations under the
Transaction Documents, (1) Buyer shall retain the sole decision-making authority
granted to Buyer under the Transaction Documents, and (1) Buyer will give
written notice of any assignment within five (5) calendar days of the effective
date of such assignment to each party (but Buyer shall not have any liability
for any failure to timely provide such notice). Any sale or assignment by Buyer
of its rights or obligations under the Transaction Documents that does not
comply with this Section 17(c) shall be treated for purposes of the Transaction
Documents as a sale by Buyer of a participation in such rights and obligations
in accordance with Section 17(b).
(d)    So long as an Event of Default shall have occurred and be continuing,
Buyer may assign, participate or sell its rights and obligations under the
Transaction Documents and/or any Transaction to any Person without prior notice
to Seller and without regard to the limitations set forth in Section 17(b) and
Section 17(c) above. From and after the date Buyer is no longer a party to this
Agreement, Buyer shall have no obligation to act as agent or to make decisions
under this Agreement.
(e)    Buyer, acting solely for this purpose as an agent of Seller, shall
maintain a copy of each assignment and a register for the recordation of the
names and addresses of the assignees, and ownership rights in the Transactions,
Purchased Assets or other interests under this Agreement. The entries in such
register shall be conclusive absent manifest error, and each of Seller, Buyer
and their assignees shall treat each Person whose name is recorded in such
register pursuant to the terms hereof as the beneficial owner of

55



--------------------------------------------------------------------------------




the interests in the Transactions, Purchased Assets or other interests under
this Agreement for all purposes. If any assignee is a not a U.S. Person, such
assignee shall timely provide Seller with such forms as may be required to
establish the assignee’s status for U.S. withholding tax purposes.
(f)    If Buyer sells a participation, Buyer shall, acting solely for this
purpose as an agent of Seller, maintain a register on which it enters the name
and address of each participant and the ownership rights of each participant in
the Transactions, Purchased Assets or other interests under this Agreement. The
entries in such register shall be conclusive absent manifest error, and Buyer
shall treat each Person whose name is recorded in such register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. If any participant is a not a U.S. Person, such participant
shall timely provide Seller with such forms as may be required to establish such
participant’s status for U.S. withholding tax purposes.
(g)    Subject to the foregoing, the Transaction Documents and any Transactions
shall be binding upon and shall inure to the benefit of the parties and their
respective successors and permitted assigns. Nothing in the Transaction
Documents, express or implied, shall give to any Person, other than the parties
to the Transaction Documents and their respective successors, any benefit or any
legal or equitable right, power, remedy or claim under the Transaction
Documents.
(h)    Notwithstanding anything to the contrary in this Agreement, nothing in
this Agreement shall prevent or prohibit Buyer from pledging its interest in the
Purchased Assets hereunder to a Federal Reserve Bank in support of borrowings
made by Buyer from such Federal Reserve Bank; provided, however, no such pledge
shall release Buyer, as the case may be, from any of its obligations under this
Agreement or any other Transaction Documents or substitute any such pledgee for
Buyer, as the case may be, as a party to this Agreement or any other Transaction
Documents.
18.
GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL, ETC.

(a)    This Agreement shall be governed by the laws of the State of New York
without giving effect to the conflict of law principles thereof, except for
Section 5-1401 of the General Obligations Law of the State of New York.
(b)    Each party irrevocably and unconditionally submits to the non‑exclusive
jurisdiction of any United States Federal or New York State court sitting in
Manhattan, and any appellate court from any such court, solely for the purpose
of any suit, action or proceeding brought to enforce its obligations under this
Agreement or relating in any way to this Agreement or any Transaction under this
Agreement.
(c)    To the extent that either party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Agreement or relating in any way to this Agreement or any Transaction
under this Agreement.
(d)    EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND ANY RIGHT OF JURISDICTION ON
ACCOUNT OF ITS PLACE OF RESIDENCE OR DOMICILE AND IRREVOCABLY CONSENTS TO THE
SERVICE OF ANY SUMMONS AND COMPLAINT

56



--------------------------------------------------------------------------------




AND ANY OTHER PROCESS BY THE MAILING OF COPIES OF SUCH PROCESS TO THEM AT THEIR
RESPECTIVE ADDRESS SPECIFIED HEREIN. EACH PARTY HEREBY AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS SECTION 18 SHALL AFFECT THE RIGHT OF BUYER TO
SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF
BUYER TO BRING ANY ACTION OR PROCEEDING AGAINST SELLER OR ITS PROPERTY IN THE
COURTS OF OTHER JURISDICTIONS.
(e)    EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THE AGREEMENT,
ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT DELIVERED HEREUNDER
OR THEREUNDER.
19.
NO RELIANCE; DISCLAIMERS

(a)    Each party hereby acknowledges, represents and warrants to the other
that, in connection with the negotiation of, the entering into, and the
performance under, the Transaction Documents and each Transaction thereunder:
(i)    It is not relying (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or oral)
of the other party to the Transaction Documents, other than the representations
expressly set forth in the Transaction Documents.
(ii)    It has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent that it has deemed
to be necessary, and it has made its own investment, hedging and trading
decisions (including decisions regarding the suitability of any Transaction)
based upon its own judgment and upon any advice from such advisors as it has
deemed to be necessary and not upon any view expressed by the other party.
(iii)    It is a sophisticated and informed Person that has a full understanding
of all the terms, conditions and risks (economic and otherwise) of the
Transaction Documents and each Transaction thereunder and is capable of assuming
and willing to assume (financially and otherwise) those risks.
(iv)    It is entering into the Transaction Documents and each Transaction
thereunder for the purposes of managing its borrowings or investments or hedging
its underlying assets or liabilities and not for purposes of speculation.
(v)    It is not acting as a fiduciary or financial, investment or commodity
trading advisor for the other party and has not given the other party (directly
or indirectly through any other Person) any assurance, guaranty or
representation whatsoever as to the merits (either legal, regulatory, tax,
business, investment, financial accounting or otherwise) of the Transaction
Documents or any Transaction thereunder.
(b)    Each determination by Buyer of the Market Value with respect to each New
Asset or Purchased Asset or the communication to Seller of any information
pertaining to Market Value under this Agreement shall be made in Buyer’s sole
good faith discretion, subject to the following disclaimers:

57



--------------------------------------------------------------------------------




(i)    Buyer has assumed and relied upon, with Seller’s consent and without
independent verification, the accuracy and completeness of the information
provided by Seller and reviewed by Buyer. Buyer has not made any independent
inquiry of any aspect of the New Assets or Purchased Assets or the underlying
collateral. Buyer’s view is based on economic, market and other conditions as in
effect on, and the information made available to Buyer as of, the date of any
such determination or communication of information, and such view may change at
any time without prior notice to Seller.
(ii)    Market Value determinations and other information provided to Seller
constitute a statement of Buyer’s view of the value of one or more loans or
other assets at a particular point in time and does not (1) constitute a bid for
a particular trade, (1) indicate a willingness on the part of Buyer or any
Affiliate thereof to make such a bid, or (1) reflect a valuation for
substantially similar assets at the same or another point in time, or for the
same assets at another point in time.
(iii)    Market Value determinations and other information provided to Seller
may vary significantly from valuation determinations and other information that
may be obtained from other sources.
(iv)    Market Value determinations and other information provided to Seller are
communicated to Seller solely for its use and may not be relied upon by any
other person and may not be disclosed or referred to publicly or to any third
party without the prior written consent of Buyer, which consent Buyer may
withhold or delay in its sole and absolute discretion.
(v)    Buyer makes no representations or warranties with respect to any Market
Value determinations or other information provided to Seller. Buyer shall not be
liable for any incidental or consequential damages arising out of any inaccuracy
in such valuation determinations and other information provided to Seller.
(vi)    Market Value determinations and other information provided to Seller in
connection with Section 3(b) hereof are only indicative of the initial Market
Value of the New Asset submitted to Buyer for consideration thereunder, and may
change without notice to Seller prior to, or subsequent to, the transfer by
Seller of the New Asset pursuant to Section 3(e) hereof. No indication is
provided as to Buyer’s expectation of the future value of such Purchased Asset
or the underlying collateral.
(vii)    Initial Market Value determinations and other information provided to
Seller in connection with Section 3(b) hereof are to be used by Seller for the
sole purpose of determining whether to proceed in accordance with Section 3
hereof and for no other purpose.
20.
INDEMNITY AND EXPENSES

(a)    Seller hereby agrees to hold Buyer and its respective Affiliates and each
of their respective officers, directors and employees (the “Indemnified
Parties”) harmless from and indemnify the Indemnified Parties against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, Indemnified Taxes, Taxes (including stamp, excise, sales or other Taxes)
that may be payable or determined to be payable with respect to any of the
Purchased Assets or in connection with any of the transactions contemplated by
this Agreement (or the recharacterization of any Transaction) and the documents
delivered in connection herewith and therewith (other than income Taxes of
Buyer), fees, costs and expenses (including reasonable out-of-pocket attorneys’
fees and disbursements and any and all servicing and enforcement costs incurred
with respect to the Purchased Assets) or disbursements (all of the foregoing,
collectively, “Indemnified Amounts”) that may at any time (including, without
limitation, such time as this Agreement

58



--------------------------------------------------------------------------------




shall no longer be in effect and the Transactions shall have been repaid in
full) be imposed on or asserted against any Indemnified Party in any way
whatsoever arising out of or in connection with, or relating to, this Agreement
or any Transactions thereunder or any action taken or omitted to be taken by any
Indemnified Party under or in connection with any of the foregoing; provided
that Seller shall not be liable for Indemnified Amounts resulting from the bad
faith, gross negligence or willful misconduct of any Indemnified Party or for
any overhead expenses of Buyer. Without limiting the generality of the
foregoing, Seller agrees to hold each Indemnified Party harmless from and
indemnify each Indemnified Party against all Indemnified Amounts with respect to
all Purchased Assets relating to or arising out of any violation or alleged
violation of any environmental law, rule or regulation or any consumer credit
laws, including without limitation ERISA, the Truth in Lending Act and/or Real
Estate Settlement Procedures Act, that, in each case, results from anything
other than the bad faith, gross negligence or willful misconduct of an
Indemnified Party. In any suit, proceeding or action brought by Buyer in
connection with any Purchased Asset for any sum owing thereunder, or to enforce
any provisions of any Purchased Asset Documents, Seller will save, indemnify and
hold Buyer harmless from and against all expenses, loss or damage suffered by
Buyer by reason of any defense, set-off, counterclaim, recoupment or reduction
or liability whatsoever of the account debtor or obligor thereunder, arising out
of a breach by Seller of any obligation thereunder or arising out of any other
agreement, indebtedness or liability at any time owing to or in favor of such
account debtor or obligor or its successors from Seller. Seller also agrees to
reimburse an Indemnified Party as and when billed by such Indemnified Party for
all such Indemnified Party’s costs and expenses incurred in connection with the
enforcement or the preservation of such Indemnified Party’s rights under this
Agreement and any other Transaction Document or any transaction contemplated
hereby or thereby, including without limitation the fees and disbursements of
its counsel. Seller hereby acknowledges that its obligations hereunder are
recourse obligations of Seller.
(b)    Seller agrees to pay as and when billed by Buyer (1) all Indemnified
Amounts provided in Section 20(a), (1) all of the reasonable out-of-pocket costs
and expenses incurred by Buyer in connection with the development, preparation
and execution of, and any amendment, supplement or modification to this
Agreement and the other Transaction Documents or any other documents prepared in
connection herewith or therewith including without limitation all the reasonable
out-of-pocket fees, disbursements and expenses of counsel to Buyer, (1) all of
the reasonable out-of-pocket costs and expenses incurred in connection with the
consummation and administration of the Transactions contemplated hereby and
thereby including without limitation all the fees, disbursements and expenses of
counsel to Buyer, (1) all costs and expenses contemplated by Section 14(b)(v)
and (1) all the Diligence Fees (collectively, “Transaction Costs”). Transaction
Costs shall not include costs incurred by Buyer for overhead and general
administrative expenses of Buyer.
21.
DUE DILIGENCE

Seller acknowledges that, so long as no Event of Default is then continuing (at
reasonable times and upon reasonable prior notice), Buyer has the right to
perform continuing due diligence reviews with respect to the Purchased Assets,
for purposes of verifying compliance with the representations, warranties and
specifications made hereunder, or determining or re-determining the Asset Base
for purposes of Section 4 of this Agreement, or otherwise, and Seller agrees
that Buyer, at its option, has the right at any time to conduct a partial or
complete due diligence review on any or all of the Purchased Assets, including,
without limitation, ordering new credit reports and Appraisals (subject to
Section 12(g)(vi) hereof) on the applicable collateral and otherwise
regenerating the information used to originate such Purchased Assets. Upon
reasonable prior notice to Seller, Buyer or its authorized representatives will
be permitted during normal business hours to examine, inspect, and make copies
and extracts of, the Purchased Asset Files, Servicing Records and any and all
documents, records, agreements, instruments or information relating to any
Purchased Asset in the

59



--------------------------------------------------------------------------------




possession or under the control of Seller, any servicer or sub-servicer and/or
Custodian. Seller also shall make reasonably available to Buyer a knowledgeable
financial or accounting officer for the purpose of financial or accounting
answering questions respecting the Purchased Asset Files, the Servicing Records
and the Purchased Assets. Seller agrees to reasonably cooperate with Buyer and
any third party underwriter designated by Buyer in connection with such
underwriting, including, but not limited to, providing Buyer and any third party
underwriter with access to any and all documents, records, agreements,
instruments or information relating to such Purchased Assets in the possession,
or under the control, of such Seller. Seller agrees to reimburse Buyer for any
and all reasonable out-of-pocket attorneys’ fees, costs and expenses incurred by
Buyer in connection with continuing due diligence on Eligible Assets and
Purchased Assets, including, without limitation, the cost of annual updated
Appraisals on the Mortgaged Properties and Diligence Fees in accordance with
this Agreement.
22.
SERVICING

(a)    The parties hereto agree and acknowledge that the Purchased Assets will
be sold by Seller to Buyer on a servicing released basis. In furtherance of the
foregoing, Seller and Buyer hereby agree and confirm that from and after the
date hereof, only such Servicing Agreements that have been approved by Buyer
shall govern the servicing of the Purchased Assets and any prior agreement
between Seller and any other Person or otherwise with respect to such servicing
is hereby superseded in all respects. Provided that Buyer shall have received a
duly executed Servicer Acknowledgement from Servicer, prior to an Event of
Default, Seller may retain, on behalf of Buyer, Servicer to service the
Purchased Assets for the benefit of or on behalf of Buyer; provided, however,
that the obligation of Servicer to service any Purchased Asset for the benefit
of or on behalf of Buyer as aforesaid shall cease upon the repurchase of such
Purchased Asset by Seller in accordance with the provisions of this Agreement or
as otherwise provided in the Servicer Acknowledgement.
(b)    Seller agrees that, as between Seller and Buyer, Buyer is the owner of
all servicing records, including but not limited to any and all servicing
agreements, files, documents, records, data bases, computer tapes, copies of
computer tapes, proof of insurance coverage, insurance policies, appraisals,
other closing documentation, payment history records, and any other records
relating to or evidencing the servicing of Purchased Assets (the “Servicing
Records”) so long as the Purchased Assets are subject to this Agreement. Seller
covenants to safeguard any such Servicing Records in Seller’s possession and to
deliver them promptly to Buyer or its designee (including Custodian) at Buyer’s
request.
(c)    Seller shall not, and shall not provide consent to Servicer to, employ
any other sub-servicers to service the Purchased Assets without the prior
written approval of Buyer which approval shall be in Buyer’s sole discretion.
(d)    Seller shall cause Servicer and any other sub-servicers engaged on behalf
of Buyer to execute a Servicer Acknowledgement acknowledging Buyer’s interest in
the Purchased Assets and the Servicing Agreement and agreeing that Servicer and
any sub-servicer (if applicable) shall deposit all Income with respect to the
Purchased Assets in the Controlled Account, all in such manner as shall be
reasonably acceptable to Buyer.
(e)    To the extent applicable, Seller shall cause the Servicing Agreement or
the Servicing Acknowledgment to permit Buyer to inspect Servicer’s servicing
facilities for the purpose of satisfying Buyer that Servicer has the ability to
service such Purchased Asset as provided in this Agreement.
(f)    Buyer may, in its sole discretion if an Event of Default shall have
occurred and be continuing, sell the Purchased Assets on a servicing released
basis without payment of any termination fee or any other

60



--------------------------------------------------------------------------------




amount to Servicer. Upon the occurrence of an Event of Default hereunder, Buyer
shall have the right immediately to terminate Servicer’s right to service the
Purchased Assets without payment of any penalty or termination fee.
23.
TREATMENT FOR TAX PURPOSES

It is the intention of the parties that, for U.S. Federal, state and local
income and franchise tax purposes, the Transactions constitute a financing, and
that Seller is, and, so long as no Event of Default shall have occurred and be
continuing, will continue to be, treated as the owner of the Purchased Assets
for such purposes. Unless prohibited by applicable law, Seller and Buyer agree
to treat the Transactions as described in the preceding sentence on any and all
filings with any U.S. Federal, state or local taxing authority.
24.
INTENT

(a)    The parties intend and acknowledge that this Agreement is a “master
netting agreement” as that term is defined in Section 101(38A)(A) of the
Bankruptcy Code.
(b)    The parties intend and acknowledge that each Transaction is a “securities
contract” as that term is defined in Section 741(7) of the Bankruptcy Code.
(c)    The parties intend and acknowledge that the Guaranty is a “securities
contract” as that term is defined in Section 741(7)(A)(xi) of the Bankruptcy
Code.
(d)    The parties intend and acknowledge that any provisions hereof or in any
other document, agreement or instrument that is related in any way to the
servicing of the Purchased Assets shall be deemed “related to” this Agreement
within the meaning of Section 741 of the Bankruptcy Code.
(e)    Each party hereto agrees that is shall not challenge the characterization
of this Agreement as a “securities contract” or a “master netting agreement”
within the meaning of the Bankruptcy Code.
(f)    It is understood that either party’s right to accelerate or terminate
this Agreement or to liquidate Purchased Assets delivered to it in connection
with the Transactions hereunder or to exercise any other remedies pursuant to
Section 13(s) hereof is a contractual right to accelerate or terminate this
Agreement or to liquidate Purchased Assets as described in Sections 555 and 559
of the Bankruptcy Code. It is further understood and agreed that either party’s
right to cause the termination, liquidation or acceleration of, or to offset net
termination values, payment amounts or other transfer obligations arising under
or in connection with this Agreement or the Transactions hereunder is a
contractual right to cause the termination, liquidation or acceleration of, or
to offset net termination values, payment amounts or other transfer obligations
arising under or in connection with this Agreement as described in Section 561
of the Bankruptcy Code.
(g)    The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the FDIA, then each
Transaction hereunder is a “qualified financial contract,” as that term is
defined in the FDIA and any rules, orders or policy statements thereunder
(except insofar as the type of assets subject to such Transaction would render
such definition inapplicable).
(h)    It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to FDICIA and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation,”
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA). It is further understood and agreed that either party’s right

61



--------------------------------------------------------------------------------




to cause the termination, liquidation or acceleration of, or to offset net
termination values, payment amounts or other transfer obligations arising under
or in connection with this Agreement or the Transactions hereunder is a
contractual right to cause the termination, liquidation or acceleration of, or
to offset net termination values, payment amounts or other transfer obligations
arising under or in connection with this Agreement as described in Section 561
of the Bankruptcy Code.
(i)    It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to FDICIA and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation,”
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).
25.
DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

The parties acknowledge that they have been advised that:
(a)    in the case of Transactions in which one of the parties is a broker or
dealer registered with the SEC under Section 15 of the 1934 Act, the Securities
Investor Protection Corporation has taken the position that the provisions of
the Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
party with respect to any Transaction hereunder;
(b)    in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder;
(c)    in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable; and
(d)    in the case of Transactions in which one of the parties is an “insured
depository institution”, as that term is defined in Section 1813(c)(2) of Title
12 of the United States Code, funds held by the financial institution pursuant
to a Transaction are not a deposit and therefore are not insured by the Federal
Deposit Insurance Corporation, the Savings Association Insurance Fund or the
Bank Insurance Fund, as applicable.
26.
SETOFF RIGHTS

Without limiting any other rights or remedies of Buyer, upon the occurrence and
during the continuance of an Event of Default, Buyer shall have the right,
without prior notice to Seller, and any such notice being expressly waived by
Seller to the extent permitted by applicable law, to set off and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final) in any currency, and any other obligation (including to return excess
margin), credits, indebtedness, claims, securities, collateral or other
property, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by or due from Buyer
or any Affiliate thereof to or for the credit of the account of Seller,
Guarantor or any Subsidiary of Guarantor to any obligations of Seller hereunder
to Buyer. If a sum or obligation is unascertained, Buyer may estimate that
obligation and set off in respect of such estimate, subject to the relevant
party accounting to the other when the obligation is ascertained. This Section
26 shall be without prejudice and in addition to any right of setoff,
combination of accounts, lien or other rights to which any party is at any time
otherwise entitled (whether by operation of law, contract or otherwise).

62



--------------------------------------------------------------------------------




27.
MISCELLANEOUS

(a)    Confidentiality. The Transaction Documents and their respective terms,
provisions, supplements and amendments, and transactions and notices thereunder,
are proprietary to the parties hereto and shall be held by each party (as the
“Receiving Party”) in strict confidence and shall not be disclosed to any third
party without the consent of the other party (as the “Disclosing Party”) except
for (1) disclosure to the Receiving Party’s Affiliates, directors, attorneys,
advisers, agents or accountants (the “Representatives”); provided that the
Receiving Party shall (1) inform each of its Representatives receiving any
Transaction Documents of the confidential nature of the Transaction Documents,
(1) direct its Representatives to treat the Transaction Documents
confidentially, and (1) be responsible for any improper use of the Transaction
Documents by the Receiving Party or its Representatives or (1) disclosure
required by law, rule, regulation or order of a court or other regulatory body
deemed necessary and/or advisable by such Person's legal counsel or (1)
disclosure to any hedge counterparty to the extent necessary to obtain any
Hedging Transaction hereunder or (1) any disclosures or filing required under
SEC or state securities laws; provided further that, in the case of disclosure
by any party pursuant to the foregoing clauses (ii), (iii) and (iv), the
Receiving Party shall, to the extent permitted by law, provide the Disclosing
Party with prior written notice to permit such other party to seek a protective
order to take other appropriate action if permitted by law. Each party shall
reasonably cooperate in the Disclosing Party’s efforts to obtain a protective
order or other reasonable assurance that confidential treatment will be accorded
the Transaction Documents. If, in the absence of a protective order, the
Receiving Party or any of its Representatives is compelled as a matter of law to
disclose any such information, the Receiving Party may disclose to the party
compelling disclosure only the part of the Transaction Documents as is required
by law to be disclosed (in which case, prior to such disclosure, the Receiving
Party shall advise and consult with the Disclosing Party and its counsel as to
such disclosure and the nature and wording of such disclosure) and shall use
commercially reasonable efforts to obtain confidential treatment therefor.
Notwithstanding anything to the contrary contained herein, Buyer and any of its
Representatives may disclose any such information, without notice to Seller, to
any governmental agency, regulatory authority or self-regulatory authority
(including, without limitation, bank and securities examiners) having or
claiming to have authority to regulate or oversee any aspect of Buyer’s business
or that of its Representatives in connection with the exercise of such authority
or claimed authority. Notwithstanding the foregoing or anything to the contrary
contained herein or in any other Transaction Document, the parties hereto may
disclose to any and all Persons, without limitation of any kind, the federal
income tax treatment of the Transactions, any fact relevant to understanding the
federal tax treatment of the Transactions, and all materials of any kind
(including opinions or other tax analyses) relating to such federal income tax
treatment; provided that the Receiving Party may not disclose the name of or
identifying information with respect to the Disclosing Party or any pricing
terms or other nonpublic business or financial information (including any
sublimits and financial covenants) that is unrelated to the purported or claimed
federal income tax treatment of the Transactions and is not relevant to
understanding the purported or claimed federal income tax treatment of the
Transactions, without the prior written consent of the Disclosing Party. Buyer
and Seller hereby agree that the obligations under this Section 27(a) shall not
apply to disclosures of any information, documents or portions thereof that (1)
were of public knowledge or literature generally available to the public at the
time of such disclosure; (1) have become part of the public domain by
publication or otherwise, other than as a result of the failure of any Person
required to keep such information confidential as provided in this Section 27(a)
to do so; (1) are disclosed with the prior written consent of the other party
hereto; (1) were already in the Receiving Party’s possession; (1) are obtained
by the Receiving Party from a third party who, to the knowledge of the Receiving
Party, is not prohibited from transmitting such information or documents to the
Receiving Party by a contractual, legal or fiduciary obligation to the
Disclosing Party; or (1) are independently developed by the Receiving Party.

63



--------------------------------------------------------------------------------




(b)    Compliance with the GLB Act. Seller shall, with respect to all Purchased
Assets, comply with the applicable provisions of the Gramm-Leach-Bliley Act of
1999 (the “GLB Act”) and any applicable state and local privacy laws pursuant to
the GLB Act for financial institutions and applicable state and local privacy
laws. Seller agrees to hold Buyer and its Affiliates and each of their officers,
directors and employees (each, a “GLB Indemnified Party”) harmless from and
indemnify any GLB Indemnified Party against all liabilities, losses, damages,
judgments, costs and expenses of any kind which may be imposed on, incurred by
or asserted against such GLB Indemnified Party directly relating to or arising
out of Seller’s violation of the GLB Act or any applicable state or local
privacy laws with respect to the Purchased Assets.
(c)    Waiver. No express or implied waiver of any Event of Default by Buyer
shall constitute a waiver of any other Event of Default and no exercise of any
remedy hereunder by Buyer shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure here from shall be
effective unless and until such shall be in writing and duly executed by both of
the parties hereto.
(d)    Time of the Essence. Time is of the essence under the Transaction
Documents and all Transactions thereunder, and all references to a time shall
mean New York time in effect on the date of the action unless otherwise
expressly stated in the Transaction Documents.
(e)    Rights Cumulative. All rights, remedies and powers of Buyer hereunder and
in connection herewith are irrevocable and cumulative, and not alternative or
exclusive, and shall be in addition to all other rights, remedies and powers of
Buyer whether under law, equity or agreement. In addition to the rights and
remedies granted to it in this Agreement to the extent applicable, Buyer shall
have all rights and remedies of a secured party under the UCC and any other
applicable law.
(f)    Counterparts. The Transaction Documents may be executed in counterparts,
each of which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument.
(g)    Headings. The headings in the Transaction Documents are for convenience
of reference only and shall not affect the interpretation or construction of the
Transaction Documents.
(h)    Interpretation. Each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or be invalid under such law,
such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.
(i)    Integration. This Agreement, the Fee Letter and each Confirmation
contains a final and complete integration of all prior expressions by the
parties with respect to the subject matter hereof and thereof and shall
constitute the entire agreement among the parties with respect to such subject
matter, superseding all prior oral or written understandings.
(j)    Binding Effect. Each party understands that this Agreement is a legally
binding agreement that may affect such party’s rights. Each party represents to
the other that such party has received legal advice from counsel of its choice
regarding the meaning and legal significance of this Agreement and that it is
satisfied with its legal counsel and the advice received from it.
(k)    Interpretation. Should any provision of this Agreement require judicial
interpretation, it is agreed that a court interpreting or construing the same
shall not apply a presumption that the terms hereof shall be more strictly
construed against any Person by reason of the rule of construction that a
document is

64



--------------------------------------------------------------------------------




to be construed more strictly against the Person who itself or through its agent
prepared the same, it being agreed that all parties have participated in the
preparation of this Agreement.
(l)    Waiver of Damages. Seller agrees that it shall not assert any claims
against Buyer for special, indirect, consequential or punitive damages for the
actual use or purported use of proceeds hereunder.
[SIGNATURES COMMENCE ON THE NEXT PAGE]



65



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
BUYER:
 
 
 
MORGAN STANLEY BANK, N.A.,
 
a national banking association
 
 
 
 
By:
/s/ Geoffrey Kott
 
 
Name: Geoffrey Kott
 
 
Title: Authorized Signatory
 
 
 
 
SELLER:
 
 
 
 
MS LOAN NT-I, LLC,
 
a Delaware limited liability company
 
 
 
 
By:
NorthStar Real Estate Income Trust Operating Partnership, LP,
 
 
not in its individual capacity but solely as sole member
 
 
 
 
By:
NorthStar Real Estate Income Trust, Inc.,
 
 
not in its individual capacity but solely as general partner of NorthStar Real
Estate Income Trust Operating Partnership, LP
 
 
 
 
By:
/s/ Jenny B. Neslin
 
 
Name: Jenny B. Neslin
 
 
Title: General Counsel and Secretary











 





--------------------------------------------------------------------------------




EXHIBIT I
CONFIRMATION
MORGAN STANLEY BANK, N.A.
Ladies and Gentlemen:
Morgan Stanley Bank, N.A. (“Buyer”) is pleased to deliver our written
CONFIRMATION of our agreement (subject to satisfaction of the Transaction
Conditions Precedent) to enter into the Transaction pursuant to which Buyer
shall purchase from MS LOAN NT-I, LLC (“Seller”) the Purchased Asset identified
on Schedule 1 attached hereto, pursuant to the Master Repurchase and Securities
Contract Agreement among Buyer and Seller, dated as of October 13, 2015 (as
amended from time to time, the “Repurchase Agreement”; capitalized terms used
herein without definition have the meanings given in the Repurchase Agreement),
as follows below and on Schedule 1 [and Schedule 2] attached hereto:
Seller:
MS LOAN NT-I, LLC
Purchase Date:
[__________],[_______]/[See Schedule 2]
Purchased Asset:
As identified on attached Schedule 1
Aggregate Principal Amount:
$[_________]/[See Schedule 2]
Remaining Future
Advance Amount (if any):
$[_________]/[See Schedule 2]
Repurchase Date:
[__________],[_______]
Initial Purchase Price:
$[_________]/[See Schedule 2]
Pricing Rate:
LIBOR + [__]%
Purchase Percentage:
[__]%
Maximum
Purchase Percentage
[__]%
Maximum Asset
Exposure Threshold:
[__]%
Type of Funding:
[Table Funded]/[Non-Table Funded]
Governing Agreement:
As identified on attached Schedule 1
Seller’s Wiring Instructions:
Bank Name: Wells Fargo Bank, San Francisco, CA
ABA #: 121 000 248
Account Name: NorthStar Real Estate Income Trust Operating Partnership, LP
Account #: 412-200-4419


______________________________________
1NTD: Include if Purchased Asset is a Future Funding Asset.
2NTD: To reflect actual advance rate for Purchased Loan.
Exhibit I



--------------------------------------------------------------------------------




Name and address for communications:
Buyer: Morgan Stanley Bank, N.A.
1585 Broadway, 25th Floor
New York, New York 10036
Attention: Geoffrey Kott 
Telephone (212) 761-3140 
Fax: (718) 233-2160
Email: Geoffrey.Kott@morganstanley.com
 
with a copy to: Morgan Stanley Bank, N.A.
1585 Broadway, 25th Floor
New York, New York 10036 
Attention: Anthony Preisano
Telephone: (212) 761-5688 
Fax: (718) 233-3307
Email: Anthony.Preisano@morganstanley.com
 
and to: Morgan Stanley Bank, N.A.
One Utah Center, 201 South Main Street
Salt Lake City, Utah 84111
 
and to: Morgan Stanley Bank, N.A.
1 New York Plaza, 41st Floor
New York, New York 10004
Attention: Mr. Christian Rup
Telephone: (917) 260-5251
Fax: (917) 720-9636
Email: wltapes@morganstanley.com
 
and to: Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
Attention: Kimberly Brown Blacklow
Telephone: (212) 225-2018
Fax: (212) 225-3999
Email: kblacklow@cgsh.com
 
Seller: MS Loan NT-I, LLC 
c/o NorthStar Real Estate Income Trust, Inc. 
399 Park Avenue, 18th Floor
New York, New York 10022
Attention: General Counsel
Email: legal@nsamgroup.com 
Fax: (212) 547-2700
 
with a copy to: NSAM J-NSII LTD 
c/o NSAM Luxembourg S.à r.l. 
6 A Route de Trèves 
2633 Senningerberg, Luxembourg
Attention: General Counsel 
Email: legal@nsamgroup.com
 
and to: Clifford Chance US LLP 
31 West 52nd Street 
New York, New York 10019
Attention: Lee Askenazi
Email: lee.askenazi@cliffordchance.com 
Fax: (212) 878-8375

[SIGNATURES ON THE NEXT PAGE]

Exhibit I - 2



--------------------------------------------------------------------------------




MORGAN STANLEY BANK, N.A.,
 
a national banking association
 
 
 
 
By:
 
 
 
Name:
 
 
 
 
 
Title:
 

AGREED AND ACKNOWLEDGED:
 
MS LOAN NT-I, LLC,
 
a Delaware limited liability company
 
 
 
 
By:
NorthStar Real Estate Income Trust Operating Partnership, LP,
 
 
its sole member
 
 
 
 
 
By: NorthStar Real Estate Income Trust, Inc.,
 
 
its general partner
 
 
 
 
 
By:
 
 
Name:
 
 
Title:






Exhibit I - 3



--------------------------------------------------------------------------------




SCHEDULE 1 TO CONFIRMATION STATEMENT
Purchased Asset:
[Asset Type] dated as of [______] in the original principal amount of
$[_________], made by [____] to [____] under and pursuant to that certain [loan
agreement/applicable document] (the “Governing Agreement”).
Aggregate Principal Amount:
$[_________] [(plus up to $[______] of future advances under Section [____] of
the Governing Agreement). Buyer’s obligation to fund any future advances is
contingent on (a) Seller’s satisfaction of the conditions captained in Section
3(g) of the Repurchase Agreement and (b) a bringdown by Seller of all
representations and warranties made on the date hereof with regard to the
Purchased Asset pursuant to Section 10 of the Repurchase Agreement.]
Representations:
Seller acknowledges and agrees that upon funding by Buyer of the Purchase Price
for the Purchased Asset [and, in connection with any subsequent funding of the
Purchase Percentage of a future advance under the Purchased Asset, (i)] Seller
shall be deemed to have confirmed that all of the representations and warranties
set forth in Section 10 of the Repurchase Agreement are true and correct as of
the Purchase Date with respect to all Purchased Assets [or the applicable
funding date, as the case may be,], except such representations and warranties
which by their terms speak as of a specified date and except as set forth in the
attached Exception Report or in the Exception Report delivered with respect to
any other Purchased Asset [and (ii) with respect to the funding of a Future
Advance Purchase, Seller shall be deemed to have represented and warranted that
all of the conditions to funding of such advance set forth in Section [___] of
the Governing Agreement have been satisfied (and no conditions have been waived,
except as has been previously disclosed by Seller to Buyer in writing)].
Fixed/Floating:
[Fixed]/[Floating]
Coupon:
[___]%
Term of Loan including Extension Options:
[__________],[_______]
Amortization (e.g., IO, full amortization, etc.):
[__]-year amortization[, with [__]-month IO.]












Exhibit I - 4



--------------------------------------------------------------------------------




[SCHEDULE 2 TO CONFIRMATION STATEMENT]
Purchase Date
Initial / Future Advance
Purchase Price
Remaining Future Advance Amount
Aggregate Principal
Amount
[_________], [____]
$[__________]
$[__________]
$[__________]
[_________], [____]
$[__________]
$[__________]
$[__________]
Total:
$[__________]
$[__________]
$[__________]




Exhibit I - 5



--------------------------------------------------------------------------------






EXCEPTION REPORT
Representation numbers referred to below relate to the corresponding
Representations and Warranties Regarding the Purchased Assets set forth in
Exhibit III to the Repurchase Agreement.





Exhibit I - 6



--------------------------------------------------------------------------------




EXHIBIT II-1
FORM OF POWER OF ATTORNEY TO BUYER
Know All Men by These Presents, that MS LOAN NT-I, LLC (“Seller”), does hereby
appoint MORGAN STANLEY BANK, N.A. (together with its permitted successors and
assigns, “Buyer”), in connection with the Repurchase Agreement (defined below)
its attorney-in-fact to act in Seller’s name, place and stead during the
continuance of an Event of Default in any way which Seller could do with respect
to (i) the completion of the endorsements of the Mortgage Notes and
Participation Certificates (as applicable) and the Assignments of Mortgages,
(ii) the recordation of the Assignments of Mortgages and (iii) the enforcement
of Seller’s rights under the Purchased Assets purchased by Buyer pursuant to the
Master Repurchase and Securities Contract Agreement dated as of October 13,
2015, as amended from time to time, between Seller and Buyer (the “Repurchase
Agreement”) (including, for the avoidance of doubt, the enforcement and exercise
of Seller’s rights in respect of any interest reserve account or other deposit
account or securities account established by any borrower or any other related
obligor in connection with any Purchased Assets (including the enforcement and
exercise of Seller’s rights in respect of all funds or other assets deposited
in, or credited to, such accounts)) and to take such other steps as may be
necessary or desirable to enforce Buyer’s rights against such Purchased Assets,
the related Purchased Asset Files, the Servicing Records and the Hedging
Transactions to the extent that Seller is permitted by law to act through an
agent. Capitalized terms used herein and not otherwise defined shall have the
meanings given such terms in the Repurchase Agreement.
TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OR SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SELLER ON ITS
OWN BEHALF AND ON BEHALF OF SELLER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND
HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY
ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON
THE PROVISIONS OF THIS INSTRUMENT.

Exhibit II-1



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller has caused this Power of Attorney to be executed this
____ day of __________, 20__.
MS LOAN NT-I, LLC,
a Delaware limited liability company
 
 
By:
NorthStar Real Estate Income Trust Operating Partnership, LP,
 
its sole member
 
 
 
By: NorthStar Real Estate Income Trust, Inc.,
 
its general partner
 
 
 
By:
 
Name:
 
Title:

STATE OF    )
)
COUNTY OF    )
On this _____ of ____________, before me, the undersigned, a Notary Public in
and for said state, personally appeared _______________________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the person whose name is subscribed to the within instrument and acknowledged
to me that he/she executed the same in his/her capacity, and that by his/her
signature on the instrument, the person, or the entity upon behalf of which the
person acted, executed the instrument.


 
Notary Public

(Seal)



Exhibit II-1 - 2



--------------------------------------------------------------------------------




EXHIBIT II-2
FORM OF POWER OF ATTORNEY TO SELLER
Know All Men by These Presents, that Morgan Stanley Bank, N.A., as Buyer
(together with its permitted successors and assigns, “Buyer”) does hereby
appoint MS LOAN NT-I, LLC (“Seller”), its attorney-in-fact to act in Buyer’s
name, place and stead in any way which Buyer could with respect to modifications
described below, to mortgage loan documents with respect to Purchased Assets
sold by Seller to Buyer under that certain Master Repurchase and Securities
Contract Agreement dated as of October 13, 2015, as amended from time to time,
between Seller and Buyer (the “Repurchase Agreement”). Capitalized terms used
herein and not otherwise defined shall have the meanings given such terms in the
Repurchase Agreement.
Seller is permitted to administer and service the Purchased Assets without the
consent of Buyer, any assignee or any other Person, pursuant to this power of
attorney delivered by Buyer, which power of attorney shall not be revoked by
Buyer unless an Event of Default under the Repurchase Agreement has occurred and
is then continuing. Notwithstanding the foregoing, Seller shall not consent or
assent to a Significant Modification without the prior written consent of Buyer.
All waivers or material actions entered into or taken in respect of the
Purchased Assets pursuant to this power of attorney shall be in writing. Seller
shall notify Buyer and Custodian, in writing, of any waiver or other action
entered into or taken thereby in respect of any such Purchased Asset pursuant to
this power of attorney, and shall deliver to Custodian (with a copy to Buyer)
for deposit in the related Purchased Asset File, an original counterpart of the
agreement, if any, relating to such waiver or other action, within three (3)
Business Days following the execution thereof. Actions taken under the foregoing
power of attorney shall be binding upon each holder of the Purchased Assets.
THIS POWER OF ATTORNEY MAY BE REVOKED BY BUYER BY DELIVERY OF WRITTEN NOTICE TO
SELLER DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT UNDER THE REPURCHASE
AGREEMENT. IF THIS POWER OF ATTORNEY HAS NOT BEEN REVOKED AND IF REQUESTED BY
SELLER, BUYER WILL PROMPTLY CONFIRM IN WRITING TO SELLER, AND ANY OTHER PERSON
OR ENTITY REASONABLY DESIGNATED BY SELLER, THAT THIS POWER OF ATTORNEY HAS NOT
BEEN REVOKED AND IS IN FULL FORCE AND EFFECT.

Exhibit II-2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Buyer has caused this Power of Attorney to be executed this
____ day of ________, 20__.
MORGAN STANLEY BANK, N.A.,
a national member bank
 
 
 
 
 
By:
 
Name:
 
Title:



STATE OF NEW YORK    )
)
COUNTY OF NEW YORK    )
On this _____ of ____________, before me, the undersigned, a Notary Public in
and for said state, personally appeared _______________________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the person whose name is subscribed to the within instrument and acknowledged
to me that he/she executed the same in his/her capacity, and that by his/her
signature on the instrument, the person, or the entity upon behalf of which the
person acted, executed the instrument.


 
Notary Public

(Seal)



Exhibit II-2 - 2



--------------------------------------------------------------------------------




EXHIBIT III
REPRESENTATIONS AND WARRANTIES
REGARDING THE PURCHASED ASSETS
With respect to each Purchased Asset and the related Mortgaged Properties on the
related Purchase Date and at all times while this Agreement and any Transaction
contemplated hereunder is in effect, Seller shall be deemed to make the
following representations and warranties to Buyer as of such date; provided,
however, that with respect to any Purchased Asset, such representations and
warranties shall be deemed to be modified by any Exception Report delivered by
Seller to Buyer prior to the issuance of a Confirmation with respect thereto.
(1)
Whole Loan; Ownership of Purchased Assets. Each Purchased Asset is an Eligible
Asset. At the time of the sale, transfer and assignment to Buyer, no Mortgage
Note, Mortgage or Participation Certificate was subject to any assignment (other
than assignments to Seller), participation (other than with respect to the
Participation Interests) or pledge, and Seller had good title to, and was the
sole owner of, each Purchased Asset free and clear of any and all liens,
charges, pledges, encumbrances, participations (other than with respect to the
Participation Interests), any other ownership interests on, in or to such
Purchased Asset. Seller has full right and authority to sell, assign and
transfer each Purchased Asset, and the assignment to Buyer constitutes a legal,
valid and binding assignment of such Purchased Asset free and clear of any and
all liens, pledges, charges or security interests of any nature encumbering such
Purchased Asset.

(2)
Loan Document Status. Each related Mortgage Note, Mortgage, Assignment of Leases
(if a separate instrument), guaranty and other agreement executed by or on
behalf of the related Mortgagor, guarantor or other obligor in connection with
such Purchased Asset is the legal, valid and binding obligation of the related
Mortgagor, guarantor or other obligor (subject to any non-recourse provisions
contained in any of the foregoing agreements and any applicable state
anti-deficiency, one-action or market value limit deficiency legislation), as
applicable, and is enforceable in accordance with its terms, except (1) as such
enforcement may be limited by (1) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (1) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law) and
(1) that certain provisions in such Purchased Asset Documents (including,
without limitation, provisions requiring the payment of default interest, late
fees or prepayment/yield maintenance or prepayment fees, charges and/or
premiums) are, or may be, further limited or rendered unenforceable by or under
applicable law, but (subject to the limitations set forth in clause (a) above)
such limitations or unenforceability will not render such Purchased Asset
Documents invalid as a whole or materially interfere with the mortgagee’s
realization of the principal benefits and/or security provided thereby (clauses
(a) and (b) collectively, the “Standard Qualifications”). Except as set forth in
the immediately preceding sentences, there is no valid offset, defense,
counterclaim or right of rescission available to the related borrower with
respect to any of the related Mortgage Notes, Mortgages or other Purchased Asset
Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based on intentional fraud by Seller in connection with
the origination of the Purchased Asset, that would deny the mortgagee the
principal benefits intended to be provided by the Mortgage Note, Mortgage or
other Purchased Asset Documents.

(3)
Mortgage Provisions. The Purchased Asset Documents for each Purchased Asset
contain provisions that render the rights and remedies of the holder thereof
adequate for the practical realization against


Exhibit III



--------------------------------------------------------------------------------




the Mortgaged Property of the principal benefits of the security intended to be
provided thereby, including realization by judicial or, if applicable,
non-judicial foreclosure subject to the limitations set forth in the Standard
Qualifications.
(4)
Hospitality Provisions. The Purchased Asset Documents for each Purchased Asset
that is secured by a hospitality property operated pursuant to a franchise
agreement includes an executed comfort letter or similar agreement signed by the
Mortgagor and franchisor of such property enforceable against such franchisor,
either directly or as an assignee of the originator. The Mortgage or related
security agreement for each Purchased Asset secured by a hospitality property
creates a security interest in the revenues of such property for which a UCC
financing statement has been filed in the appropriate filing office.

(5)
Mortgage Status; Waivers and Modifications. Since origination and except by
written instruments set forth in the related Purchased Asset File or as
otherwise provided in the related Purchased Asset Documents (1) the material
terms of such Mortgage, Mortgage Note, guaranty, participation agreement, if
applicable, and related Purchased Asset Documents have not been waived,
impaired, modified, altered, satisfied, canceled, subordinated or rescinded in
any respect that could have a material adverse effect on Purchased Asset; (1) no
related Mortgaged Property or any portion thereof has been released from the
lien of the related Mortgage in any manner which materially interferes with the
security intended to be provided by such Mortgage or the use or operation of the
remaining portion of such Mortgaged Property; and (1) neither the related
borrower nor the related guarantor nor the related participating Person has been
released from its material obligations under the Purchased Asset Documents. With
respect to each Purchased Asset, except as contained in a written document
included in the Purchased Asset File, there have been no modifications,
amendments or waivers, that could be reasonably expected to have a material
adverse effect on such Purchased Asset consented to by Seller.

(6)
Lien; Valid Assignment. Subject to the Standard Qualifications, each assignment
of Mortgage and assignment of Assignment of Leases to Buyer constitutes a legal,
valid and binding assignment to Buyer. Each related Mortgage and Assignment of
Leases is freely assignable without the consent of the related Mortgagor. Each
related Mortgage is a legal, valid and enforceable first lien on the related
Mortgagor’s fee or leasehold interest in the Mortgaged Property in the principal
amount of such Purchased Asset or allocated loan amount (subject only to
Permitted Encumbrances, except as the enforcement thereof may be limited by the
Standard Qualifications. Such Mortgaged Property (subject to and excepting
Permitted Encumbrances) is free and clear of any recorded mechanics’ liens,
recorded materialmen’s liens and other recorded encumbrances, and no rights
exist which under law could give rise to any such lien or encumbrance that would
be prior to or equal with the lien of the related Mortgage, except those which
are bonded over, escrowed for or insured against by a lender’s title insurance
policy (as described below). Any security agreement, chattel mortgage or
equivalent document related to and delivered in connection with the Purchased
Asset establishes and creates a valid and enforceable lien on property described
therein, except as such enforcement may be limited by Standard Qualifications
subject to the limitations described in Paragraph (9) below. Notwithstanding
anything herein to the contrary, no representation is made as to the perfection
of any security interest in rents or other personal property to the extent that
possession or control of such items or actions other than the filing of UCC
financing statements is required in order to effect such perfection.

(7)
Permitted Liens; Title Insurance. Each Mortgaged Property securing a Purchased
Asset is covered by an American Land Title Association loan title insurance
policy or a comparable form of loan title


Exhibit III - 2



--------------------------------------------------------------------------------




insurance policy approved for use in the applicable jurisdiction (or, if such
policy is yet to be issued, by a pro forma policy, a preliminary title policy
with escrow instructions or a “marked up” commitment, in each case binding on
the title insurer) (the “Title Policy”) in the original principal amount of such
Purchased Asset (or with respect to a Purchased Asset secured by multiple
properties, an amount equal to at least the allocated loan amount with respect
to the Title Policy for each such property) after all advances of principal
(including, in states where a “date down endorsement” is unavailable, any
advances held in escrow or reserves), that insures for the benefit of the owner
of the indebtedness secured by the Mortgage, the first priority lien of the
Mortgage, which lien is subject only to Permitted Encumbrances. None of the
Permitted Encumbrances are mortgage liens that are senior to or coordinate and
co-equal with the lien of the related Mortgage. Such Title Policy (or, if it has
yet to be issued, the coverage to be provided thereby) is in full force and
effect, all premiums thereon have been paid and no claims have been made by
Seller thereunder and no claims have been paid thereunder. Neither Seller, nor
to Seller’s knowledge, any other holder of the Purchased Asset, has done, by act
or omission, anything that would materially impair the coverage under such Title
Policy. Each Title Policy contains no exclusion for, or affirmatively insures
(except for any Mortgaged Property located in a jurisdiction where such
affirmative insurance is not available in which case such exclusion may exist),
(1) that the area shown on the survey is the same as the property legally
described in the Mortgage and (1) to the extent that the Mortgaged Property
consists of two or more adjoining parcels, such parcels are contiguous.
(8)
Junior Liens. There are no subordinate mortgages or junior liens securing the
payment of money encumbering the related Mortgaged Property (other than
Permitted Encumbrances). Seller has no knowledge of any mezzanine debt secured
directly by interests in the related Mortgagor.

(9)
Assignment of Leases. There exists as part of the related Purchased Asset File
an Assignment of Leases (either as a separate instrument or incorporated into
the related Mortgage). Subject to the Permitted Encumbrances, each related
Assignment of Leases creates a valid first-priority collateral assignment of, or
a valid first-priority lien or security interest in, rents and certain rights
under the related lease or leases, subject only to a license granted to the
related Mortgagor to exercise certain rights and to perform certain obligations
of the lessor under such lease or leases, including the right to operate the
related leased property, except as the enforcement thereof may be limited by the
Standard Qualifications. No Person other than the related Mortgagor owns any
interest in any payments due under such lease or leases that is superior to or
of equal priority with the lender’s interest therein. The related Mortgage or
related Assignment of Leases, subject to applicable law, provides that, upon an
event of default under the Purchased Asset, a receiver is permitted to be
appointed for the collection of rents or for the related mortgagee to enter into
possession to collect the rents or for rents to be paid directly to the
mortgagee.

(10)
UCC Filings. Seller has filed and/or recorded or caused to be filed and/or
recorded (or, if not filed and/or recorded, have been submitted in proper form
for filing and/or recording), UCC-1 financing statements in the appropriate
public filing and/or recording offices necessary at the time of the origination
of the Purchased Asset to perfect a valid security interest in all items of
physical personal property reasonably necessary to operate such Mortgaged
Property owned by such Mortgagor and located on the related Mortgaged Property
(other than any non-material personal property, any personal property subject to
a purchase money security interest, a sale and leaseback financing arrangement
as permitted under the terms of the related Purchased Asset Documents or any
other personal property leases applicable to such personal property), to the
extent perfection may be effected pursuant to applicable law by recording or
filing, as the case may be. Subject to the Standard Qualifications, each related
Mortgage (or equivalent document) creates a valid and enforceable lien


Exhibit III - 3



--------------------------------------------------------------------------------




and security interest on the items of personalty described above. No
representation is made as to the perfection of any security interest in rents or
other personal property to the extent that possession or control of such items
or actions other than the filing of UCC-1 financing statements are required in
order to effect such perfection. Each UCC-1 financing statement, if any, filed
with respect to personal property constituting a part of the related Mortgaged
Property and each UCC-2 or UCC-3 assignment, if any, of such financing statement
to Seller was in suitable form for filing in the filing office in which such
financing statement was filed.
(11)
Condition of Property. Seller or the originator of the Purchased Asset inspected
or caused to be inspected each related Mortgaged Property within six months of
origination of the Purchased Asset and within twelve months of the Purchased
Date. An engineering report or property condition assessment was prepared in
connection with the origination of each Purchased Asset no more than twelve
months prior to the Purchase Date. To Seller’s knowledge, based solely upon due
diligence customarily performed in connection with the origination of comparable
mortgage loans, each related Mortgaged Property is (1) free and clear of any
material damage, (1) in good repair and condition and (1) free of structural
defects, except in each case (1) for any damage or deficiencies that would not
materially and adversely affect the use, operation or value of such Mortgaged
Property as security for the Purchased Asset, (1) if such repairs have been
completed or (1) if escrows in an aggregate amount consistent with the standards
utilized by Seller with respect to similar loans it holds for its own account
have been established, which escrows will in all events be in an aggregate
amount not less than the estimated cost of such repairs. Seller has no knowledge
of any material issues with the physical condition of the Mortgaged Property
that Seller believes would have a material adverse effect on the use, operation
or value of the Mortgaged Property other than those disclosed in the engineering
report and those addressed in clauses (i), (ii) and (iii) above.

(12)
Taxes and Assessments. All real estate taxes, governmental assessments and other
similar outstanding governmental charges (including, without limitation, water
and sewage charges), or installments thereof, that could be a lien on the
related Mortgaged Property that would be of equal or superior priority to the
lien of the Mortgage and that prior to the Purchase Date have become delinquent
in respect of each related Mortgaged Property have been paid, or, if the
appropriate amount of such taxes or charges is being appealed or is otherwise in
dispute, an escrow of funds has been established in an amount sufficient to
cover such payments and reasonably estimated interest and penalties, if any,
thereon. For purposes of this Paragraph (12), real estate taxes and governmental
assessments and other outstanding governmental charges and installments thereof
shall not be considered delinquent until the earlier of (1) the date on which
interest and/or penalties would first be payable thereon and (1) the date on
which enforcement action is entitled to be taken by the related taxing
authority.

(13)
Condemnation. As of the date of origination and to Seller’s knowledge as of the
Purchase Date, there is no proceeding pending, and, to Seller’s knowledge as of
the date of origination and as of the Purchased Date, there is no proceeding
threatened, for the total or partial condemnation of such Mortgaged Property
that would have a material adverse effect on the value, use or operation of the
Mortgaged Property.

(14)
Actions Concerning Purchased Asset. As of the date of origination and to
Seller’s knowledge as of the Purchase Date, there was no pending, filed or
threatened action, suit or proceeding, arbitration or governmental investigation
involving any Mortgagor, guarantor, or the Mortgaged Property, an adverse
outcome of which would reasonably be expected to materially and adversely affect
(1) such Mortgagor’s title to the Mortgaged Property, (1) the validity or
enforceability of the Mortgage, (1)


Exhibit III - 4



--------------------------------------------------------------------------------




such Mortgagor’s ability to perform under the related Purchased Asset Documents,
(1) such guarantor’s ability to perform under the related guaranty, (1) the use,
operation or value of the Mortgaged Property, (1) the principal benefit of the
security intended to be provided by the Purchased Asset Documents, (1) the
current ability of the Mortgaged Property to generate net cash flow sufficient
to service such Purchased Asset or (1) the current principal use of the
Mortgaged Property.
(15)
Escrow Deposits. All escrow deposits and payments required to be escrowed with
lender pursuant to the Purchased Asset Documents are in the possession, or under
the control, of Seller or its servicer, and there are no deficiencies (subject
to any applicable grace or cure periods) in connection therewith, and all such
escrows and deposits (or the right thereto) that are required to be escrowed
with lender under the related Purchased Asset Documents are being conveyed by
Seller to Buyer or its servicer. Any and all requirements under the Purchased
Asset Documents as to completion of any material improvements and as to
disbursements of any funds escrowed for such purpose, which requirements were to
have been complied with on or before the Purchase Date, have been complied with
in all material respects or the funds so escrowed have not been released (other
than for costs incurred since origination with respect to the applicable work).
No other such escrow amounts have been released except in accordance with the
terms and conditions of the Purchased Asset Documents.

(16)
No Holdbacks. The principal balance of the Purchased Asset set forth on the
Purchased Asset Schedule has been fully disbursed as of the Purchase Date and,
except for Future Funding Assets, there is no requirement for future advances
thereunder (except in those cases where the full amount of the Purchased Asset
has been disbursed but a portion thereof is being held in escrow or reserve
accounts pending the satisfaction of certain conditions relating to leasing,
repairs or other matters with respect to the related Mortgaged Property, the
Mortgagor or other considerations determined by Seller to merit such holdback),
and any requirements or conditions to disbursements of any loan proceeds held in
escrow have been satisfied with respect to any disbursements of any such escrow
fund made on or prior to the date hereof.

(17)
Insurance. Each related Mortgaged Property is, and is required pursuant to the
related Mortgage to be, insured by a property insurance policy providing
coverage for loss in accordance with coverage found under a “special cause of
loss form” or “all risk form” that includes replacement cost valuation issued by
an insurer meeting the requirements of the related Purchased Asset Documents and
having a claims-paying or financial strength rating of any one of the following:
(1) at least “A-:VII” from A.M. Best Company, Inc., (1) at least “A3” (or the
equivalent) from Moody’s or (1) at least “A-” from Standard & Poor’s
(collectively, the “Insurance Rating Requirements”), in an amount (subject to a
customary deductible) not less than the lesser of (1) the original principal
balance of the Purchased Asset and (1) the full insurable value on a replacement
cost basis of the improvements, furniture, furnishings, fixtures and equipment
owned by the Mortgagor and included in the Mortgaged Property (with no deduction
for physical depreciation), but, in any event, not less than the amount
necessary or containing such endorsements as are necessary to avoid the
operation of any coinsurance provisions with respect to the related Mortgaged
Property.

Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Loan Documents, by business interruption or rental loss
insurance which (subject to a customary deductible) (1) covers a period of not
less than 12 months (or with respect to each Purchased Asset on a single asset
with a principal balance of $50 million or more, 18 months); (1) for a Purchased
Asset with a principal balance of $50 million or more, contains a 180 day
“extended period of indemnity”; and (1) covers the actual loss sustained during
restoration.

Exhibit III - 5



--------------------------------------------------------------------------------




If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as having special flood hazards, the related
Mortgagor is required to maintain insurance in the maximum amount available
under the National Flood Insurance Program, plus such additional excess flood
coverage in an amount as is generally required by prudent institutional
commercial mortgage lenders originating mortgage loans for securitization.
If windstorm and/or windstorm related perils and/or “named storms” are excluded
from the primary property damage insurance policy, the Mortgaged Property is
insured by a separate windstorm insurance policy issued by an insurer meeting
the Insurance Rating Requirements or endorsement covering damage from windstorm
and/or windstorm related perils and/or named storms in an amount not less than
the wind modeling PML determined at the 0.400% critical probability or 1 in 250
return period on a replacement cost basis of the improvements and personalty and
fixtures included in the related Mortgaged Property by an insurer meeting the
Insurance Rating Requirement.
The Mortgaged Property is covered, and required to be covered pursuant to the
related Purchased Asset Documents, by a commercial general liability insurance
policy issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by a prudent
institutional commercial mortgage lender for loans originated for
securitization, and in any event not less than $1 million per occurrence and $2
million in the aggregate.
An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing either the scenario expected limit (the “SEL”) or the probable maximum
loss (the “PML”) for the Mortgaged Property in the event of an earthquake. In
such instance, the SEL or PML, as applicable, was based on a 475-year return
period, an exposure period of 50 years and a 10% probability of exceedance. If
the resulting report concluded that the SEL or PML, as applicable, would exceed
20% of the amount of the replacement costs of the improvements, earthquake
insurance on such Mortgaged Property was obtained by an insurer rated at least
“A:VII” by A.M. Best Company, Inc. or “A3” (or the equivalent) from Moody’s or
“A-” by Standard & Poor’s in an amount not less than 100% of the SEL or PML, as
applicable.
The Purchased Asset Documents require insurance proceeds in respect of a
property loss to be applied either (1) to the repair or restoration of all or
part of the related Mortgaged Property, with respect to all property losses in
excess of 5% of the then outstanding principal amount of the related Purchased
Asset, the lender (or a trustee appointed by it) having the right to hold and
disburse such proceeds as the repair or restoration progresses, or (1) to the
reduction of the outstanding principal balance of such Purchased Asset together
with any accrued interest thereon.
All premiums on all insurance policies referred to in this Paragraph (17)
required to be paid as of the Purchase Date have been paid, and such insurance
policies name the lender under the Purchased Asset and its successors and
assigns as a loss payee under a mortgagee endorsement clause or, in the case of
the general liability insurance policy, as named or additional insured. Such
insurance policies will inure to the benefit of Buyer. Each related Purchased
Asset obligates the related Mortgagor to maintain all such insurance and, at
such Mortgagor’s failure to do so, authorizes the lender to maintain such
insurance at the Mortgagor’s cost and expense and to charge such Mortgagor for
related premiums and other related expenses, including reasonable attorney’s
fees. All such insurance policies (other than commercial liability policies)
require at least 10 days’ prior notice to

Exhibit III - 6



--------------------------------------------------------------------------------




the lender of termination or cancellation arising because of nonpayment of a
premium and at least 30 days prior notice to the lender of termination or
cancellation (or such lesser period, not less than 10 days, as may be required
by applicable law) arising for any reason other than non-payment of a premium
and no such notice has been received by Seller.
(18)
Access; Utilities; Separate Tax Lots. Each Mortgaged Property (1) is located on
or adjacent to a public road and has direct legal access to such road, or has
access via an irrevocable easement or irrevocable right of way permitting
ingress and egress to/from a public road, (1) to Seller’s knowledge, is served
by or has uninhibited access rights to public or private water and sewer (or
well and septic) and all required utilities, all of which are appropriate for
the current use of the Mortgaged Property, and (1) constitutes one or more
separate tax parcels which do not include any property which is not part of the
Mortgaged Property or is subject to an endorsement under the related Title
Policy insuring the Mortgaged Property, or in certain cases, an application has
been, or will be, made to the applicable governing authority for creation of
separate tax lots, in which case the Purchased Asset Documents require the
Mortgagor to escrow an amount sufficient to pay taxes for the existing tax
parcel of which the Mortgaged Property is a part until the separate tax lots are
created or the non-recourse carveout guarantor under the Purchased Asset
Documents has indemnified the mortgagee for any loss suffered in connection
therewith.

(19)
No Encroachments. To Seller’s knowledge based solely on surveys obtained in
connection with origination (which may have been a previously existing “as
built” survey) and the lender’s Title Policy (or, if such policy is not yet
issued, a pro forma title policy, a preliminary title policy with escrow
instructions or a “marked up” commitment) obtained in connection with the
origination of each Purchased Asset, all material improvements that were
included for the purpose of determining the appraised value of the related
Mortgaged Property at the time of the origination of such Purchased Asset are
within the boundaries of the related Mortgaged Property, except encroachments
that do not materially and adversely affect the value or current use of such
Mortgaged Property or for which insurance or endorsements were obtained under
the Title Policy. No improvements on adjoining parcels encroach onto the related
Mortgaged Property except for encroachments that do not materially and adversely
affect the value or current use of such Mortgaged Property or for which
insurance or endorsements were obtained under the Title Policy. No material
improvements encroach upon any easements except for encroachments the removal of
which would not materially and adversely affect the value or current use of such
Mortgaged Property or for which insurance or endorsements have been obtained
under the Title Policy.

(20)
No Contingent Interest or Equity Participation. No Purchased Asset has a shared
appreciation feature, any other contingent interest feature or a negative
amortization feature (except that a Purchased Asset may provide for the accrual
of the portion of interest in excess of the rate in effect prior to the
anticipated Repayment Date) or an equity participation by Seller.

(21)
[Reserved.]

(22)
Compliance with Usury Laws. The interest rate (exclusive of any default
interest, late charges, yield maintenance charges, exit fees, or prepayment
premiums) of such Purchased Asset complied as of the date of origination with,
or was exempt from, applicable state or federal laws, regulations and other
requirements pertaining to usury.

(23)
Authorized to do Business. To Seller’s knowledge, and to the extent required
under applicable law, as of the Purchase Date and as of each date that such
entity held the Mortgage Note, each holder of


Exhibit III - 7



--------------------------------------------------------------------------------




the Mortgage Note was authorized to transact and do business in the jurisdiction
in which each related Mortgaged Property is located, or the failure to be so
authorized does not materially and adversely affect the enforceability of such
Purchased Asset by Buyer.
(24)
Trustee under Deed of Trust. With respect to each Mortgage which is a deed of
trust, a trustee, duly qualified under applicable law to serve as such,
currently so serves and is named in the deed of trust or has been substituted in
accordance with the Mortgage and applicable law or may be substituted in
accordance with the Mortgage and applicable law by the related mortgagee, and
except in connection with a trustee’s sale after a default by the related
Mortgagor or in connection with any full or partial release of the related
Mortgaged Property or related security for such Purchased Asset, and except in
connection with a trustee’s sale after a default by the related Mortgagor, no
fees are payable to such trustee except for de minimis fees paid.

(25)
Local Law Compliance. To Seller’s knowledge, based upon any of a letter from any
governmental authorities, a legal opinion, an architect’s letter, a zoning
consultant’s report, an endorsement to the related Title Policy, or other
affirmative investigation of local law compliance consistent with the
investigation conducted by Seller for similar commercial, multifamily and
manufactured housing community mortgage loans intended for securitization, with
respect to the improvements located on or forming part of each Mortgaged
Property securing a Purchased Asset, there are no material violations of
applicable laws, zoning ordinances, rules, covenants, building codes,
restrictions and land laws (collectively, “Zoning Regulations”) other than those
which (1) constitute a legal non-conforming use or structure, as to which the
Mortgaged Property may be restored or repaired to the full extent necessary to
maintain the use of the structure immediately prior to a casualty or the
inability to restore or repair to the full extent necessary to maintain the use
or structure immediately prior to the casualty would not materially and
adversely affect the use or operation of the Mortgaged Property, (1) are insured
by the Title Policy or other insurance policy, (1) are insured by law and
ordinance insurance coverage in amounts customarily required by prudent
commercial mortgage lenders for loans originated for securitization that
provides coverage for additional costs to rebuild and/or repair the property to
current Zoning Regulations or (1) would not have a material adverse effect on
the Purchased Asset. The terms of the Purchased Asset Documents require the
Mortgagor to comply in all material respects with all applicable governmental
regulations, zoning and building laws.

(26)
Licenses and Permits. Each Mortgagor covenants in the Purchased Asset Documents
that it shall keep all material licenses, permits, franchises, certificates of
occupancy, consents and applicable governmental authorizations necessary for its
operation of the Mortgaged Property in full force and effect, and to Seller’s
knowledge based upon a letter from any government authorities or other
affirmative investigation of local law compliance consistent with the
investigation conducted by Seller for similar commercial, multifamily and
manufactured housing community mortgage loans intended for securitization, all
such material licenses, permits and applicable governmental authorizations are
in effect. The Purchased Asset Documents require the related Mortgagor to be
qualified to do business in the jurisdiction in which the related Mortgaged
Property is located and for the Mortgagor and the Mortgaged Property to be in
compliance in all material respects with all regulations, zoning and building
laws.

(27)
Recourse Obligations. The Purchased Asset Documents for each Purchased Asset
provide that such Purchased Asset is non-recourse to the related parties thereto
except that: (1) the related Mortgagor and a guarantor (which is a natural
person or persons, or an entity distinct from the Mortgagor (but may be
affiliated with Mortgagor) that has assets other than equity in the related
Mortgaged property


Exhibit III - 8



--------------------------------------------------------------------------------




that are not de minimis) shall be fully liable for actual out-of-pocket losses,
liabilities, costs and damages arising from certain acts of the related
Mortgagor and/or its affiliates specified in the related Purchased Asset
Documents, which acts generally include the following: (1) acts of fraud or
intentional material misrepresentation, (1) misappropriation of rents (following
an event of default), insurance proceeds or condemnation awards, (1) intentional
material physical waste of the Mortgaged Property, (1) intentional misconduct
and (1) any breach of the environmental covenants contained in the related Loan
Documents, and (1) the Purchased Asset shall become full recourse to the related
Mortgagor and a guarantor (which is a natural person or persons, or an entity
distinct from the Mortgagor (but may be affiliated with Mortgagor) that has
assets other than equity in the related Mortgaged property that are not de
minimis), upon any of the following events: (1) if any petition for bankruptcy,
insolvency, dissolution or liquidation pursuant to federal bankruptcy law, or
nay similar federal or state law, shall be filed, consented to, or acquiesced in
by the Mortgagor, (1) Mortgagor and/or its principals shall have colluded with
other creditors to cause an involuntary bankruptcy filing with respect to the
Mortgagor or (1) upon the transfer of either the Mortgaged Property or equity
interests in Mortgagor made in violation of the Purchased Asset Documents.
(28)
Mortgage Releases. The terms of the related Mortgage or related Purchased Asset
Documents do not provide for release of any material portion of the Mortgaged
Property from the lien of the Mortgage except (1) a partial release, accompanied
by principal repayment of not less than a specified percentage at least equal to
the lesser of (1) 115% of the related allocated loan amount of such portion of
the Mortgaged Property and (1) the outstanding principal balance of the
Purchased Asset, (1) upon payment in full of such Purchased Asset, (1) releases
of out-parcels that are unimproved or other portions of the Mortgaged Property
which will not have a material adverse effect on the underwritten value of the
Mortgaged Property and which were not afforded any material value in the
appraisal obtained at the origination of the Purchased Asset and are not
necessary for physical access to the Mortgaged Property or compliance with
zoning requirements, or (1) as required pursuant to an order of condemnation.

(29)
Financial Reporting and Rent Rolls. The Purchased Asset Documents for each
Purchased Asset require the Mortgagor to provide the owner or holder of the
Mortgage with quarterly and/or monthly (other than for single-tenant properties)
and annual operating statements, and quarterly and/or monthly (other than for
single-tenant properties) rent rolls for properties that have leases
contributing more than 5% of the in-place base rent and annual financial
statements, which annual financial statements with respect to each Purchased
Asset with more than one Mortgagor are in the form of an annual combined balance
sheet of the Mortgagor entities (and no other entities), together with the
related combined statements of operations, members’ capital and cash flows,
including a combining balance sheet and statement of income for the Mortgaged
Properties on a combined basis.

(30)
Acts of Terrorism Exclusion. With respect to each Purchased Asset over
$20 million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007 (collectively, the “TRIA”), from coverage,
or if such coverage is excluded, it is covered by a separate terrorism insurance
policy. With respect to each other Purchased Asset, the related special-form
all-risk insurance policy and business interruption policy (issued by an insurer
meeting the Insurance Rating Requirements) does not specifically exclude Acts of
Terrorism, as defined in the TRIA, from coverage, or if such coverage is
excluded, it is covered by a separate terrorism insurance policy. With respect
to each Purchased Asset, the related Purchased Asset Documents do not expressly
waive or prohibit the mortgagee from requiring coverage for


Exhibit III - 9



--------------------------------------------------------------------------------




Acts of Terrorism, as defined in the TRIA, or damages related thereto except to
the extent that any right to require such coverage may be limited by commercial
availability on commercially reasonable terms; provided, however, that if the
TRIA or a similar or subsequent statute is not in effect, then, provided that
terrorism insurance is commercially available, the Mortgagor under each
Purchased Asset is required to carry terrorism insurance, but in such event the
Mortgagor shall not be required to spend on terrorism insurance coverage more
than two times the amount of the insurance premium that is payable in respect of
the property and business interruption/rental loss insurance required under the
related Purchased Asset Documents (without giving effect to the cost of
terrorism and earthquake components of such casualty and business
interruption/rental loss insurance) at the time of the origination of the
Purchased Asset, and if the cost of terrorism insurance exceeds such amount, the
borrower is required to purchase the maximum amount of terrorism insurance
available with funds equal to such amount.
(31)
Due on Sale or Encumbrance. Subject to specific exceptions set forth below, each
Purchased Asset contains a “due on sale” or other such provision for the
acceleration of the payment of the unpaid principal balance of such Purchased
Asset if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Purchased Asset Documents (which provide for
transfers without the consent of the lender which are customarily acceptable to
prudent commercial and multifamily mortgage lending institutions on the security
of property comparable to the related Mortgaged Property, including, without
limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Purchased Asset
Documents), (1) the related Mortgaged Property, or any equity interest of
greater than 50% in the related Mortgagor, is directly or indirectly pledged,
transferred or sold, other than as related to (1) family and estate planning
transfers or transfers upon death or legal incapacity, (1) transfers to certain
affiliates as defined in the related Purchased Asset Documents, (1) transfers
that do not result in a change of Control of the related Mortgagor or transfers
of passive interests so long as the guarantor retains Control, (1) transfers to
another holder of direct or indirect equity in the Mortgagor, a specific Person
designated in the related Purchased Asset Documents or a Person satisfying
specific criteria identified in the related Purchased Asset Documents, such as a
qualified equityholder, (1) transfers of stock or similar equity units in
publicly traded companies or (1) a substitution or release of collateral within
the parameters of Paragraph (28) herein, or (1) to the extent set forth in any
Exception Report, by reason of any mezzanine debt that existed at the
origination of the related Purchased Asset, or future permitted mezzanine debt
in each case as set forth in any Exception Report or (1) the related Mortgaged
Property is encumbered with a subordinate lien or security interest against the
related Mortgaged Property, other than any Permitted Encumbrances. The Mortgage
or other Purchased Asset Documents provide that to the extent any rating agency
fees are incurred in connection with the review of and consent to any transfer
or encumbrance, the Mortgagor is responsible for such payment along with all
other reasonable fees and expenses incurred by the Mortgagee relative to such
transfer or encumbrance. For purposes of the foregoing representation, “Control”
means the power to direct the management and policies of an entity, directly or
indirectly, whether through the ownership of voting securities or other
beneficial interests, by contract or otherwise.

(32)
Single-Purpose Entity. Each Purchased Asset requires the borrower to be a
Single-Purpose Entity for at least as long as the Purchased Asset is
outstanding. Both the Purchased Asset Documents and the organizational documents
of the Mortgagor with respect to each Purchased Asset with a principal amount on
the Purchase Date of $5 million or more provide that the borrower is a
Single-Purpose Entity, and each Purchased Asset with a principal amount on the
Purchase Date of $20 million or


Exhibit III - 10



--------------------------------------------------------------------------------




more has a counsel’s opinion regarding non-consolidation of the Mortgagor. For
purposes of this Paragraph (32), a “Single-Purpose Entity” shall mean an entity,
other than an individual, whose organizational documents provide substantially
to the effect that it was formed or organized solely for the purpose of owning
and operating one or more of the Mortgaged Properties securing the Purchased
Assets and prohibit it from engaging in any business unrelated to such Mortgaged
Property or Properties, and whose organizational documents further provide, or
which entity represented in the related Purchased Asset Documents, substantially
to the effect that it does not have any assets other than those related to its
interest in and operation of such Mortgaged Property or Properties, or any
indebtedness other than as permitted by the related Mortgage(s) or the other
related Purchased Asset Documents, that it has its own books and records and
accounts separate and apart from those of any other person, and that it holds
itself out as a legal entity, separate and apart from any other person or
entity.
(33)
Ground Leases. For purposes of this Exhibit III, a “Ground Lease” shall mean a
lease creating a leasehold estate in real property where the fee owner as the
ground lessor conveys for a term or terms of years its entire interest in the
land and buildings and other improvements, if any, comprising the premises
demised under such lease to the ground lessee (who may, in certain
circumstances, own the building and improvements on the land), subject to the
reversionary interest of the ground lessor as fee owner and does not include
industrial development agency (IDA) or similar leases for purposes of conferring
a tax abatement or other benefit.

With respect to any Purchased Asset where the Purchased Asset is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of Seller, its
successors and assigns, Seller represents and warrants that:
(a)
The Ground Lease or a memorandum regarding such Ground Lease has been duly
recorded or submitted for recordation in a form that is acceptable for recording
in the applicable jurisdiction. The Ground Lease or an estoppel or other
agreement received from the ground lessor permits the interest of the lessee to
be encumbered by the related Mortgage and does not restrict the use of the
related Mortgaged Property by such lessee, its successors or assigns in a manner
that would materially adversely affect the security provided by the related
Mortgage. No material change in the terms of the Ground Lease had occurred since
its recordation, except by any written instrument which are included in the
related Purchased Asset File;

(b)
The lessor under such Ground Lease has agreed in a writing included in the
related Purchased Asset File (or in such Ground Lease) that the Ground Lease may
not be amended or modified, or canceled or terminated, without the prior written
consent of the lender (except termination or cancellation if (1) notice of a
default under the Ground Lease is provided to lender and (1) such default is
curable by lender as provided in the Ground Lease but remains uncured beyond the
applicable cure period), and no such consent has been granted by Seller since
the origination of the Purchased Asset except as reflected in any written
instruments which are included in the related Purchased Asset File;

(c)
The Ground Lease has an original term (or an original term plus one or more
optional renewal terms, which, under all circumstances, may be exercised, and
will be enforceable, by either Mortgagor or the mortgagee) that extends not less
than 20 years beyond the stated maturity


Exhibit III - 11



--------------------------------------------------------------------------------




of the related Purchased Asset, or 10 years past the stated maturity if such
Purchased Asset fully amortizes by the stated maturity (or with respect to a
Purchased Asset that accrues on an actual 360 basis, substantially amortizes);
(d)
The Ground Lease either (1) is not subject to any liens or encumbrances superior
to, or of equal priority with, the Mortgage, except for the related fee interest
of the ground lessor and the Permitted Encumbrances, or (1) is subject to a
subordination, non‑disturbance and attornment agreement to which the mortgagee
on the lessor’s fee interest in the Mortgaged Property is subject;

(e)
The Ground Lease does not place commercially unreasonable restrictions on the
identity of the mortgagee and the Ground Lease is assignable to the holder of
the Purchased Asset and its successors and assigns without the consent of the
lessor thereunder, and in the event it is so assigned, it is further assignable
by the holder of the Purchased Asset and its successors and assigns without the
consent of the lessor, in each case, so long as the successor or assignee
satisfies the requirements of a “permitted leasehold mortgagee” or comparable
definition in the applicable Ground Lease;

(f)
Seller has not received any written notice of material default under or notice
of termination of such Ground Lease. To Seller’s knowledge, there is no material
default under such Ground Lease and no condition that, but for the passage of
time or giving of notice, would result in a material default under the terms of
such Ground Lease and to Seller’s knowledge, such Ground Lease is in full force
and effect;

(g)
The Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give to the lender written notice of any default, and
provides that no notice of default or termination is effective against the
lender unless such notice is given to the lender;

(h)
A lender is permitted a reasonable opportunity (including, where necessary,
sufficient time to gain possession of the interest of the lessee under the
Ground Lease through legal proceedings) to cure any default under the Ground
Lease which is curable after the lender’s receipt of notice of any default
before the lessor may terminate the Ground Lease;

(i)
The Ground Lease does not impose any restrictions on subletting that would be
viewed as commercially unreasonable by a prudent commercial mortgage lender;

(j)
Under the terms of the Ground Lease, an estoppel or other agreement received
from the ground lessor and the related Mortgage (taken together), any related
insurance proceeds or the portion of the condemnation award allocable to the
ground lessee’s interest (other than (1) de minimis amounts for minor casualties
or (1) in respect of a total or substantially total loss or taking as addressed
in Paragraph (33)(k) below) will be applied either to the repair or to
restoration of all or part of the related Mortgaged Property with (so long as
such proceeds are in excess of the threshold amount specified in the related
Purchased Asset Documents) the lender or a trustee appointed by it or the ground
lessor having the right to hold and disburse such proceeds as repair or
restoration progresses, or to the payment of the outstanding principal balance
of the Purchased Asset, together with any accrued interest;

(k)
In the case of a total or substantially total taking or loss, under the terms of
the Ground Lease, an estoppel or other agreement and the related Mortgage (taken
together), any related insurance proceeds, or portion of the condemnation award
allocable to ground lessee’s


Exhibit III - 12



--------------------------------------------------------------------------------




interest in respect of a total or substantially total loss or taking of the
related Mortgaged Property to the extent not applied to restoration, will be
applied first to the payment of the outstanding principal balance of the
Purchased Asset, together with any accrued interest; and
(l)
Provided that the lender cures any defaults which are susceptible to being
cured, the ground lessor has agreed to enter into a new lease with the lender
upon termination of the Ground Lease for any reason, including rejection of the
Ground Lease in a bankruptcy proceeding.

(34)
Servicing. The servicing and collection practices used by Seller with respect to
the Purchased Asset have been, in all material respects, legal and have met
customary industry standards for servicing of similar commercial loans.

(35)
Origination and Underwriting. The origination practices of Seller (or the
related originator if Seller was not the originator) with respect to each
Purchased Asset have been, in all material respects, legal and as of the date of
its origination, such Purchased Asset and the origination thereof complied in
all material respects with, or was exempt from, all requirements of federal,
state or local laws and regulations relating to the origination of such
Purchased Asset. At the time of origination of such Purchased Asset, the
origination, due diligence and underwriting performed by or on behalf of Seller
in connection with each Purchased Asset complied in all material respects with
the terms, conditions and requirements of Seller’s origination, due diligence,
underwriting procedures, guidelines and standards for similar commercial and
multifamily loans.

(36)
Rent Rolls; Operating Histories. Seller has obtained a rent roll (each, a
“Certified Rent Roll”) (other than with respect to hospitality properties)
certified by the related Mortgagor or the related guarantor(s) as accurate and
complete in all material respects as of a date within 180 days of the date of
origination of the related Purchased Asset. Seller has obtained operating
histories (the “Certified Operating Histories”) with respect to each Mortgaged
Property certified by the related Mortgagor or the related guarantor(s) as
accurate and complete in all material respects as of a date within 180 days of
the date of origination of the related Purchased Asset. The Certified Operating
Histories collectively report on operations for a period equal to (1) at least a
continuous three-year period or (1) in the event the Mortgaged Property was
owned, operated or constructed by the Mortgagor or an affiliate for less than
three years then for such shorter period of time.

(37)
No Material Default; Payment Record. No Purchased Asset has been more than 30
days delinquent, without giving effect to any grace or cure period, in making
required payments since origination, and as of the Purchased Date, no Purchased
Asset is delinquent (beyond any applicable grace or cure period) in making
required payments. To Seller’s knowledge, there is (1) no, and since origination
there has been no, material default, breach, violation or event of acceleration
existing under the related Purchased Asset Documents, or (1) no event (other
than payments due but not yet delinquent) which, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
material default, breach, violation or event of acceleration, which default,
breach, violation or event of acceleration, in the case of either clause (a) or
(b), materially and adversely affects the value of the Purchased Asset, or the
value, use or operation of the related Mortgaged Property, provided, however,
that this Paragraph (37) does not cover any default, breach, violation or event
of acceleration that specifically pertains to or arises out of an exception
scheduled to any other representation and warranty made by Seller in any
Exception Report. No person other than the holder of such Purchased Asset may
declare any event of default under the Purchased Asset or accelerate any
indebtedness under the Purchased Asset Documents.


Exhibit III - 13



--------------------------------------------------------------------------------




(38)
Bankruptcy. As of the date of origination of the related Purchased Asset and to
Seller’s knowledge as of the Purchase Date, neither the Mortgaged Property nor
any portion thereof is the subject of, and no Mortgagor, guarantor or tenant
occupying a single-tenant property is a debtor in state or federal bankruptcy,
insolvency or similar proceeding.

(39)
Organization of Mortgagor. With respect to each Purchased Asset, in reliance on
certified copies of the organizational documents of the Mortgagor delivered by
the Mortgagor in connection with the origination of such Purchased Asset, the
Mortgagor is an entity organized under the laws of a state of the United States
of America, the District of Columbia or the Commonwealth of Puerto Rico. No
Purchased Asset has a Mortgagor that is an Affiliate of another borrower.

Seller has obtained an organizational chart or other description of each
Mortgagor which identifies all beneficial controlling owners of the Mortgagor
(i.e., managing members, general partners or similar controlling person for such
Mortgagor) (the “Controlling Owner”) and all owners that hold a 20% or greater
direct ownership share (the “Major Sponsors”). Seller (1) required
questionnaires to be completed by each Controlling Owner and guarantor or
performed other processes designed to elicit information from each Controlling
Owner and guarantor regarding such Controlling Owner’s or guarantor’s prior
history regarding any bankruptcies or other insolvencies, any felony
convictions, and (1) performed or caused to be performed searches of the public
records or services such as Lexis/Nexis, or a similar service designed to elicit
information about each Controlling Owner, Major Sponsor and guarantor regarding
such Controlling Owner’s, Major Sponsor’s or guarantor’s prior history regarding
any bankruptcies or other insolvencies, any felony convictions, and provided,
however, that manual public records searches were limited to the last 10 years
(clause (a) and (b) collectively, the “Sponsor Diligence”). Based solely on the
Sponsor Diligence, to the knowledge of Seller, no Major Sponsor or guarantor (1)
was in a state or federal bankruptcy or insolvency proceeding, (1) had a prior
record of having been in a state of federal bankruptcy or insolvency, or (1) had
been convicted of a felony.
(40)
Environmental Conditions. At origination, each Mortgagor represented and
warranted that to its knowledge no hazardous materials or any other substances
or materials which are included under or regulated by Environmental Laws are
located on, or have been handled, manufactured, generated, stored, processed, or
disposed of on or released or discharged from the Mortgaged Property, except for
those substances commonly used in the operation and maintenance of properties of
kind and nature similar to those of the Mortgaged Property in compliance with
all Environmental Laws and in a manner that does not result in contamination of
the Mortgaged Property or in a material adverse effect on the value, use or
operations of the Mortgaged Property, and except for the use of such substances
or materials that was remediated or abated in all material respects.

A Phase I environmental site assessment (or update of a previous Phase I and or
Phase II site assessment) and, with respect to certain Purchased Assets, a Phase
II environmental site assessment (collectively, an “ESA”) meeting ASTM
requirements was conducted by a reputable environmental consultant in connection
with such Purchased Asset within 12 months prior to its origination date (or an
update of a previous ESA was prepared), and such ESA either (1) did not identify
the existence of recognized environmental conditions (as such term is defined in
ASTM E1527-05 or its successor, “Environmental Conditions”) at the related
Mortgaged Property or the need for further investigation with respect to any
Environmental Condition that was identified, or (1) if the existence of an
Environmental Condition or need for further investigation was indicated in any
such ESA, then at least one of the following statements is true: (1) an amount
reasonably estimated by a reputable environmental consultant to be sufficient to
cover the estimated cost to cure any material

Exhibit III - 14



--------------------------------------------------------------------------------




noncompliance with applicable environmental laws or the Environmental Condition
has been escrowed by the related Mortgagor and is held or controlled by the
related lender; (1) if the only Environmental Condition relates to the presence
of asbestos-containing materials, radon in indoor air, lead based paint or lead
in drinking water, and the only recommended action in the ESA is the institution
of such a plan, an operations or maintenance plan has been required to be
instituted by the related Mortgagor that can reasonably be expected to mitigate
the identified risk; (1) the Environmental Condition identified in the related
environmental report was remediated or abated in all material respects prior to
the date hereof, and, if and as appropriate, a no further action or closure
letter was obtained from the applicable governmental regulatory authority (or
the Environmental Condition affecting the related Mortgaged Property was
otherwise listed by such governmental authority as “closed” or a reputable
environmental consultant has concluded that no further action is required); (1)
a secured creditor environmental policy or a pollution legal liability insurance
policy that covers liability for the Environmental Condition was obtained from
an insurer rated no less than “A-“ (or the equivalent) by Moody’s, Standard &
Poor’s and/or Fitch, Inc.; (1) a party not related to the Mortgagor was
identified as the responsible party for such Environmental Condition and such
responsible party has financial resources reasonably estimated to be adequate to
address the situation; or (1) a party related to the Mortgagor having financial
resources reasonably estimated to be adequate to address the situation is
required to take action. To Seller’s knowledge, except as set forth in the ESA,
there is no Environmental Condition (as such term is defined in ASTM E1527-05 or
its successor) at the related Mortgaged Property.
In the case of each Purchased Asset with respect to which there is an
environmental insurance policy (the “Environmental Insurance Policy”), (1) such
Environmental Insurance has been issued by issuer set forth in the related
Exception Report (the “Policy Issuer”) and is effective as of the Purchase Date,
(1) as of origination and to Seller’s knowledge as of the Purchase Date the
Environmental Insurance Policy is in full force and effect, there is no
deductible and Seller is a named insured under such policy, (1)(1) a property
condition or engineering report was prepared, if the related Mortgaged Property
was constructed prior to 1985, with respect to asbestos-containing materials
(“ACM”) and, if the related Mortgaged Property is a multifamily property, with
respect to radon gas (“RG”) and lead-based paint (“LBP”), and (1) if such report
disclosed the existence of a material and adverse LBP, ACM or RG environmental
condition or circumstance affecting the related Mortgaged Property, the related
Mortgagor (1) was required to remediate the identified condition prior to
closing the Purchased Asset or provide additional security or establish with the
mortgagee a reserve in an amount deemed to be sufficient by Seller, for the
remediation of the problem, and/or (1) agreed in the Purchased Asset Documents
to establish an operations and maintenance plan after the closing of the
Purchased Asset that should reasonably be expected to mitigate the environmental
risk related to the identified LBP, ACM or RG condition, (1) on the effective
date of the Environmental Insurance Policy, Seller as originator had no
knowledge of any material and adverse environmental condition or circumstance
affecting the Mortgaged Property (other than the existence of LBP, ACM or RG)
that was not disclosed to the Policy Issuer in one or more of the following: (1)
the application for insurance, (1) a Mortgagor questionnaire that was provided
to the Policy Issuer, or (1) an engineering or other report provided to the
Policy Issuer, and (1) the premium of any Environmental Insurance Policy has
been paid through the maturity of the policy’s term and the term of such policy
extends at least five years beyond the maturity of the Purchased Asset.
(41)
Lease Estoppels. With respect to each Purchased Asset secured by retail, office
or industrial properties, Seller requested the related Mortgagor to obtain
estoppels from each commercial tenant with respect to the rent roll delivered as
of the origination date. With respect to each Purchased Asset predominantly
secured by a retail, office or industrial property leased to a single tenant,
Seller


Exhibit III - 15



--------------------------------------------------------------------------------




reviewed such estoppel obtained from such tenant no earlier than 90 days prior
to the origination date of the related Purchased Asset, and to Seller’s
knowledge, (1) the related lease is in full force and effect and (1) there
exists no default under such lease, either by the lessee thereunder or by the
lessor subject, in each case, to customary reservations of tenant’s rights, such
as with respect to CAM and pass-through audits and verification of landlord’s
compliance with co-tenancy provisions. With respect to each Purchased Asset
predominantly secured by a retail, office or industrial property, Seller has
received lease estoppels executed within 90 days of the origination date of the
related Purchased Asset that collectively account for at least 65% of the
in-place base rent for the Mortgaged Property that secure a Purchased Asset that
is represented as of the origination date. To Seller’s knowledge, (1) each lease
represented on the rent roll delivered as of the origination date is in full
force and effect and (1) there exists no material default under any such related
lease that represents 20% or more of the in-place base rent for the Mortgaged
Property either by the lessee thereunder or by the related Mortgagor, subject,
in each case, to customary reservations of tenant’s rights, such as with respect
to CAM and pass-through audits and verification of landlord’s compliance with
co-tenancy provisions.
(42)
Appraisal. The Purchased Asset File contains an appraisal of the related
Mortgaged Property with an appraisal date within six months of the Purchased
Asset origination date, and within 12 months of the Purchase Date. The appraisal
is signed by an appraiser who is a Member of the Appraisal Institute. Each
appraiser has represented in such appraisal or in a supplemental letter that the
appraisal satisfies the requirements of the “Uniform Standards of Professional
Appraisal Practice” as adopted by the Appraisal Standards Board of the Appraisal
Foundation and has certified that such appraiser had no interest, direct or
indirect, in the Mortgaged Property or the borrower or in any loan made on the
security thereof, and its compensation is not affected by the approval or
disapproval of the Purchased Asset.

(43)
Purchased Asset Schedule. The information pertaining to each Purchased Asset
which is set forth in the Purchased Asset Schedule is true and correct in all
material respects as of the Purchased Date and contains all information required
by the Repurchase Agreement to be contained therein.

(44)
Cross-Collateralization. No Purchased Asset is cross-collateralized or
cross-defaulted with any other mortgage loan.

(45)
Advance of Funds by Seller. After origination, no advance of funds has been made
by Seller to the related Mortgagor other than in accordance with the Purchased
Asset Documents, and, to Seller’s knowledge, no funds have been received from
any person other than the related Mortgagor or an affiliate for, or on account
of, payments due on the Purchased Asset (other than as contemplated by the
Purchased Asset Documents, such as, by way of example and not in limitation of
the foregoing, amounts paid by the tenant(s) into a lender-controlled lockbox if
required or contemplated under the related lease or Purchased Asset Documents).
Except with respect to Future Advance Assets, Seller nor any affiliate thereof
has any obligation to make any capital contribution to any Mortgagor under a
Purchased Asset, other than contributions made on or prior to the date hereof.

(46)
Compliance with Anti-Money Laundering Laws. Seller has complied in all material
respects with all applicable anti-money laundering laws and regulations,
including without limitation the USA Patriot Act of 2001 (collectively, the
“Anti-Money Laundering Laws”). Seller has established an anti-money laundering
compliance program as required by the Anti-Money Laundering Laws, has conducted
the requisite due diligence in connection with the origination of the Purchased
Asset for purposes of the Anti-Money Laundering Laws, including with respect to
the legitimacy of the


Exhibit III - 16



--------------------------------------------------------------------------------




applicable Mortgagor and the origin of the assets used by the said Mortgagor to
purchase the property in question, and maintains, and will maintain, sufficient
information to identify the applicable Mortgagor for purposes of the Anti-Money
Laundering Laws.
(47)
OFAC. No Purchased Asset is subject to nullification pursuant to Executive Order
13224or the regulations promulgated by OFAC (the “OFAC Regulations”) or in
violation of Executive Order 13224 or the OFAC Regulations, and no Mortgagor is
subject to the provisions of Executive Order 13224 or the OFAC Regulations nor
listed as a “blocked person” for purposes of the OFAC Regulations.

(48)
Floating Interest Rates. Each Purchased Asset bears interest at a floating rate
of interest that is based on LIBOR plus a margin (which interest rate may be
subject to a minimum or “floor” rate).






Exhibit III - 17



--------------------------------------------------------------------------------




EXHIBIT IV
FORM OF BAILEE AGREEMENT
[SELLER’S NAME AND ADDRESS]
_______________ __, 20__
[                                    ]
Re:
Bailee Agreement (the “Bailee Agreement”) in connection with the sale of
[______________] by MS LOAN NT-I, LLC (“Seller”) to Morgan Stanley Bank, N.A.,
as buyer (together with its permitted successors and assigns, “Buyer”)

Ladies and Gentlemen:
In consideration of the mutual premises set forth herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller, Buyer and [_________] (“Bailee”) hereby agree as follows:
1.    Seller shall deliver to Bailee in connection with any Purchased Assets
delivered to Bailee hereunder a Purchased Asset File Checklist to which shall be
attached a Purchased Asset Schedule identifying the Purchased Assets that are
being delivered to Bailee hereunder.
2.    On or prior to the date indicated on the Purchased Asset File Checklist
(the “Purchase Date”), Seller shall have delivered to Bailee, as bailee for
hire, the Purchased Asset File for each of the Purchased Assets listed in the
Purchased Asset Schedule attached to such Purchased Asset File Checklist.
3.    Bailee shall issue and deliver to Buyer (as defined in Section 5 below) on
or prior to the Purchase Date by facsimile or other electronic transmission an
initial trust receipt and certification in the form of Attachment 1 attached
hereto (the “Trust Receipt”), which Trust Receipt shall state that Bailee has
received the documents comprising the Purchased Asset File as set forth in the
Purchased Asset File Checklist, in addition to such other documents required to
be delivered to Buyer pursuant to the Master Repurchase and Securities Contract
Agreement dated as of October 13, 2015, among Seller and Buyer (the “Repurchase
Agreement”).
4.    On the applicable Purchase Date, in the event that Buyer fails to purchase
any New Asset from Seller that is identified in the related Purchased Asset File
Checklist, Buyer shall deliver by facsimile or other electronic transmission to
Bailee at [_______] to the attention of [________], an authorization (the
“Facsimile Authorization”) to release the Purchased Asset Files with respect to
the Purchased Assets identified therein to Seller. Upon receipt of such
Facsimile Authorization, Bailee shall release the Purchased Asset Files to
Seller in accordance with Seller’s instructions.
5.    Following the Purchase Date, Bailee shall forward the Purchased Asset
Files to Wells Fargo Bank, N.A. (“Custodian”) by insured overnight courier for
receipt by Custodian no later than 1:00 p.m. on the third (3rd) Business Day
following the applicable Purchase Date (the “Delivery Date”).
6.    From and after the applicable Purchase Date until the time of receipt of
the Facsimile Authorization or the applicable Delivery Date, as applicable,
Bailee (a) shall maintain continuous custody

Exhibit IV



--------------------------------------------------------------------------------




and control of the related Purchased Asset Files as bailee for Buyer and (b) is
holding the related Purchased Asset Loans as sole and exclusive bailee for Buyer
unless and until otherwise instructed in writing by Buyer.
7.    Seller agrees to indemnify and hold Bailee and its partners, directors,
officers, agents and employees harmless against any and all third party
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever, including
reasonable attorney’s fees, that may be imposed on, incurred by, or asserted
against it or them in any way relating to or arising out of this Bailee
Agreement or any action taken or not taken by it or them hereunder unless such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements (other than special, indirect, punitive or
consequential damages, which shall in no event be paid by Seller) were imposed
on, incurred by or asserted against Bailee because of the breach by Bailee of
its obligations hereunder, which breach was caused by negligence, lack of good
faith or willful misconduct on the part of Bailee or any of its partners,
directors, officers, agents or employees. The foregoing indemnification shall
survive any resignation or removal of Bailee or the termination or assignment of
this Bailee Agreement.
8.    In the event that Bailee fails to deliver a Mortgage Note, Participation
Certificate or other material portion of a Purchased Asset File that was in its
possession to Custodian within three (3) Business Days following the applicable
Purchase Date, the same shall constitute a “Bailee Delivery Failure” under this
Bailee Agreement.
9.    Seller hereby represents, warrants and covenants that Bailee is not an
affiliate of or otherwise controlled by Seller. Notwithstanding the foregoing,
the parties hereby acknowledge that Bailee hereunder may act as counsel to
Seller in connection with a proposed loan.
10.    This Bailee Agreement may not be modified, amended or altered, except by
written instrument, executed by all of the parties hereto.
11.    This Bailee Agreement may not be assigned by Seller or Bailee without the
prior written consent of Buyer.
12.    For the purpose of facilitating the execution of this Bailee Agreement as
herein provided and for other purposes, this Bailee Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and such counterparts shall constitute and be one
and the same instrument.
13.    This Bailee Agreement shall be construed in accordance with the laws of
the State of New York, and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with such laws.
14.    Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Repurchase Agreement.
[SIGNATURES COMMENCE ON NEXT PAGE]

Exhibit IV - 2



--------------------------------------------------------------------------------




 
Very truly yours,
 
 
 
 
MS LOAN NT-I, LLC,
 
a Delaware limited liability company, Seller
 
 
 
 
By:
NorthStar Real Estate Income Trust Operating Partnership, LP,
 
 
its sole member
 
 
 
 
 
By: NorthStar Real Estate Income Trust, Inc.,
 
 
its general partner
 
 
 
 
By:
 
 
 
Name:
 
 
Title:





ACCEPTED AND AGREED:
[_______], Bailee
By:
 
 
Name:
 
Title:

ACCEPTED AND AGREED:
MORGAN STANLEY BANK, N.A.,
a national banking association, Buyer

By:
 
 
Name:
 
Title:



 


Exhibit IV - 3



--------------------------------------------------------------------------------




ATTACHMENT 1 TO BAILEE AGREEMENT

FORM OF BAILEE’S TRUST RECEIPT
____________, 20__
Morgan Stanley Bank, N.A.
1585 Broadway, 2nd Floor
New York, New York 10036
Attention: Geoffrey Kott & Anthony Preisano
Re:
Bailee Agreement, dated __________, 20___ (the “Bailee Agreement”) among MS LOAN
NT-I, LLC ( “Seller”), Morgan Stanley Bank, N.A. ( “Buyer”) and _______________
(“Bailee”)

Ladies and Gentlemen:
In accordance with the provisions of Section 3 of the Bailee Agreement, the
undersigned, as Bailee, hereby certifies that as to the Purchased Asset(s)
referred to therein, it has reviewed the Purchased Asset File(s) and has
determined that (i) all documents listed in Schedule A attached to the Bailee
Agreement are in its possession and (ii) such documents have been reviewed by it
and appear regular on their face and relate to the Purchased Asset(s).
Bailee hereby confirms that it is holding the Purchase Loan File as agent and
bailee for the exclusive use and benefit of Buyer pursuant to the terms of the
Bailee Agreement.
All capitalized terms used herein and not defined herein shall have the meanings
ascribed to them in the Bailee Agreement.
 
Bailee

By:
 
 
Name:
 
 
 
Title:










Exhibit IV - 4



--------------------------------------------------------------------------------




EXHIBIT V
AUTHORIZED REPRESENTATIVES OF SELLER
Name
Specimen Signature
Frank V. Saracino
/s/ Frank V. Saracino
Daniel R. Gilbert
/s/ Daniel R. Gilbert
Jenny B. Neslin
/s/ Jenny B. Neslin








Exhibit V

